EXECUTION VERSION












MEMBERSHIP INTEREST PURCHASE AGREEMENT
by and among


EVENTBRITE, INC.,
a Delaware corporation,
PANDORA MEDIA, INC.,
a Delaware corporation,
and


TICKETFLY, LLC,
a Delaware limited liability company


___________________________
Dated as of June 9, 2017
___________________________











--------------------------------------------------------------------------------


TABLE OF CONTENTS






 
 
PAGE
 
 
 
 
ARTICLE I  PURCHASE AND SALE
1
1.1
Purchase and Sale
1
1.2
Closing
1
1.3
Closing Deliveries
1
1.4
Company Net Working Capital Adjustment
1
1.5
Severance
3
1.6
Taking of Necessary Action; Further Action
4
1.7
Withholding Rights
5
 
 
 
 
ARTICLE II REPRESENTATIONS AND WARRANTIES OF THE COMPANY
5
2.1
Organization, Standing, Power and Subsidiaries
5
2.2
Capitalization
6
2.3
Authority; Non-contravention
6
2.4
Financial Statements; No Undisclosed Liabilities
7
2.5
Absence of Changes
9
2.6
Litigation
9
2.7
Restrictions on Business Activities
9
2.8
Compliance with Laws; Governmental Permits
10
2.9
Title to, Condition and Sufficiency of Assets; Real Property
10
2.10
Intellectual Property
10
2.11
Taxes
20
2.12
Employee Matters
22
2.13
Interested-Party Transactions
26
2.14
Insurance
27
2.15
Books and Records
27
2.16
Material Contracts
27
2.17
Anti-Corruption Law
30
2.18
Environmental; Health and Safety Matters
31
2.19
Export Control Laws
31
2.20
Customers
32
 
 
 
 
ARTICLE III REPRESENTATIONS AND WARRANTIES OF SELLER
32
3.1
Organization and Standing
32
3.2
Authority; Non-contravention
32
3.3
Litigation
33








--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)






 
 
PAGE
 
 
 
 
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF BUYER
33
4.1
Organization and Standing
33
4.2
Authority; Non-contravention
33
4.3
Financing Commitment
34
4.4
Litigation
34
4.5
Financial Statements and Related Information
34
 
 
 
 
ARTICLE V CONDUCT PRIOR TO THE CLOSING
34
5.1
Conduct of the Business; Notices
34
5.2
Restrictions on Conduct of the Business
35
5.3
Certain Limitations
38
 
 
 
 
ARTICLE VI ADDITIONAL AGREEMENTS
39
6.1
No Solicitation
39
6.2
Confidentiality; Public Disclosure
40
6.3
Reasonable Best Efforts; Regulatory Approvals
40
6.4
Third-Party Consents; Notices
41
6.5
Litigation
42
6.6
Access to Information
42
6.7
Expenses; Company Debt
42
6.8
Certain Closing Certificates and Documents
42
6.9
Manager's and Officers' Indemnification and Insurance
43
6.10
Tax Matters
43
6.11
Employee Matters
46
6.12
Employee Non-Solicitation
46
6.13
Commercial Agreement
47
6.14
Financing
47
6.15
Board Observer Rights
49
 
 
 
 
ARTICLE VII CONDITIONS TO CLOSING
49
7.1
Conditions to Obligations of Each Party
49
7.2
Additional Conditions to Obligations of Seller and the Company
50
7.3
Additional Conditions to Obligations of Buyer
50
 
 
 
 
ARTICLE VIII TERMINATION
51
8.1
Termination
51
8.2
Effect of Termination
52












--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)






 
 
PAGE
 
 
 
 
ARTICLE IX INDEMNIFICATION
52
9.1
Indemnification
52
9.2
Indemnifiable Damage Threshold; Other Limitations
53
9.3
Period for Claims
55
9.4
Claims
55
9.5
Resolution of Objections to Claims
56
9.6
Third-Party Claims
57
9.7
Treatment of Indemnification Payments
57
 
 
 
 
ARTICLE X GENERAL PROVISIONS
57
10.1
Survival of Representations, Warrants and Covenants
57
10.2
Expenses
58
10.3
Notices
58
10.4
Interpretation
59
10.5
Amendment
60
10.6
Extension; Waiver
60
10.7
Counterparts
60
10.8
Entire Agreement; Parties in Interest
60
10.9
Assignment
61
10.10
Severability
61
10.11
Remedies Cumulative; Specific Performance
61
10.12
Arbitration; Submission to Jurisdiction; Consent to Service of Process
61
10.13
Governing Law
62
10.14
Rules of Construction
62
10.15
Ownership of Privilege
62








--------------------------------------------------------------------------------


TABLE OF CONTENTS




Exhibits and Schedules
Exhibit A        -    Definitions
Exhibit B        -    Form of Assignment
Exhibit C-1        -    Debt Financing Proposal Letter
Exhibit C-2 through C-8        -    Equity Financing Commitments
Exhibit D        -    Commercial Agreement Terms
Exhibit E        -    Form of Note
Exhibit F        -    Form of Trademark Assignment Agreement


Schedule A        -    Sample Company Net Working Capital Calculation
Company Disclosure Letter









--------------------------------------------------------------------------------


        


MEMBERSHIP INTEREST PURCHASE AGREEMENT
THIS MEMBERSHIP INTEREST PURCHASE AGREEMENT (this “Agreement”) is made and
entered into as of June 9, 2017 (the “Agreement Date”), by and among Eventbrite,
Inc., a Delaware corporation (“Buyer”), and Pandora Media, Inc., a Delaware
corporation (“Seller”) and Ticketfly, LLC, a Delaware limited liability company
(the “Company”). Certain other capitalized terms used herein are defined in
Exhibit A.
RECITALS
WHEREAS, Seller owns all of the issued and outstanding membership interests in
the Company (the “Membership Interests”); and
WHEREAS, Seller wishes to sell to Buyer, and Buyer wishes to purchase from
Seller, the Membership Interests, subject to the terms and conditions set forth
herein;
NOW, THEREFORE, in consideration of the representations, warranties, covenants,
agreements and obligations contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

ARTICLE I
PURCHASE AND SALE


1.1    Purchase and Sale. Subject to the terms and conditions set forth herein,
at the Closing, Seller shall sell to Buyer, and Buyer shall purchase from
Seller, all of Seller’s right, title, and interest in and to the Membership
Interests, free and clear of all Encumbrances, for the Purchase Price, as such
may be adjusted pursuant to Section 1.4 hereof.
1.2    Closing. Upon the terms and subject to the conditions set forth herein,
the closing of the purchase and sale of the Membership Interests contemplated
hereby (the “Closing”) shall take place at the offices of Sidley Austin LLP,
1001 Page Mill Road, Building 1, Palo Alto, CA 94304, or at such other location
as Buyer and Seller agree, at (i) 10:00 a.m. local time on a date to be agreed
by Buyer and Seller, which date shall be no later than the third Business Day
following the date on which all of the conditions set forth in Article VII have
been satisfied or waived (other than those conditions that, by their terms, are
intended to be satisfied at the Closing, but subject to the satisfaction or
waiver of those conditions); provided that if such Business Day would otherwise
occur anytime during the final 15 days of a fiscal quarter of Seller, then
Seller may, in its sole discretion, delay the Closing until the first Business
Day of the next succeeding fiscal quarter of Seller, in which case the Closing
shall be held on such first Business Day (so long as all of the conditions set
forth in Article VII (other than those conditions that, by their terms, are
intended to be satisfied at the Closing, but subject to the satisfaction or
waiver of those conditions) shall continue to be satisfied or waived in
accordance with this Agreement on such first Business Day), or (ii) such other
time as Buyer and Seller agree. The date on which the Closing occurs is
sometimes referred to herein as the “Closing Date.”
1.3    Closing Deliveries.
(a)    Buyer Deliveries. Buyer shall deliver to Seller, at or prior to the
Closing:





--------------------------------------------------------------------------------





(i)    the Purchase Price, including the Note executed by Buyer, subject to any
Closing Adjustment pursuant to Section 1.4, by wire transfer of immediately
available funds to an account of Seller designated in writing by Seller to Buyer
no later than two Business Days prior to the Closing Date;
(ii)    a certificate, dated as of the Closing Date, executed on behalf of Buyer
by a duly authorized officer of Buyer to the effect that each of the conditions
set forth in Section 7.2(a) has been satisfied; and
(iii)    an assignment of the Membership Interests to Buyer in the form of
Exhibit B hereto (the “Assignment”), duly executed by Buyer.
(b)    Seller Deliveries. Seller shall deliver to Buyer, at or prior to the
Closing:
(i)    the Assignment, duly executed by Seller;
(ii)    a certificate, dated as of the Closing Date, executed on behalf of
Seller by a duly authorized officer of Seller to the effect that each of the
conditions set forth in Section 7.3(a) has been satisfied;
(iii)    a certificate, dated as of the Closing Date and executed on behalf of
Seller by its Secretary certifying the resolutions adopted by the Board of
Directors of Seller (I) declaring this Agreement and the Transactions, upon the
terms and subject to the conditions set forth herein, advisable, fair to and in
the best interests of Seller and the stockholders of Seller, and (II) approving
this Agreement in accordance with the DGCL;
(iv)    an executed receipt acknowledging the receipt by Seller of the Purchase
Price;
(v)    the Company Closing Net Working Capital Certificate;
(vi)    an executed certification of non-foreign status in accordance with
Treasury Regulations Section 1.1445-2(b)(2) and in a form reasonably acceptable
to Buyer;
(vii)    the Trademark Assignment Agreement, executed by Seller; and
(viii)    the Note, executed by Seller.
(c)    Company Deliveries. The Company shall deliver to Buyer, at or prior to
the Closing:
(i)    a certificate, dated as of the Closing Date and executed on behalf of the
Company by its sole Member, to the effect that each of the conditions set forth
in Section 7.3(a) and Section 7.3(e) has been satisfied;
(ii)    a certificate, dated as of the Closing Date and executed on behalf of
the Company by its Secretary certifying (A) the operating agreement of the
Company (the “Operating Agreement”) in effect as of the Closing, (B) the
resolutions adopted by the sole manager of the Company (I) declaring this
Agreement and the Transactions, upon the terms and subject to the conditions set
forth herein, advisable, fair to and in the best interests of the Company and
the sole


    
2

--------------------------------------------------------------------------------





member of the Company, and (II) approving this Agreement in accordance with the
Delaware LLC Act and (C) other matters reasonably requested by Buyer;
(iii)    evidence reasonably satisfactory to Buyer of the resignation of each
director, manager and officer of the Company and any Subsidiary in office
immediately prior to the Closing as director, manager and/or officers of the
Company and/or any Subsidiary, effective as of, and contingent upon, the
Closing;
(iv)    a certificate from the Secretary of State of the States of Delaware and
California and each other state or other jurisdiction in which the Company is
qualified to do business as a foreign corporation, dated within three Business
Days prior to the Closing Date, certifying that the Company is in good standing,
and confirmation from the Secretary of State of Delaware that all applicable
franchise Taxes and fees of the Company through and including the Closing Date
have been paid;
(v)    the Trademark Assignment Agreement, executed by the Company; and
(vi)    the Assignment, executed by the Company.
Receipt by Buyer of any of the agreements, instruments, certificates or
documents delivered pursuant to this Section 1.3(c) shall not be deemed to be an
agreement by Buyer that the information or statements contained therein are
true, correct or complete, and shall not diminish Buyer’s remedies hereunder if
any of the foregoing agreements, instruments, certificates or documents are not
true, correct or complete.
1.4    Company Net Working Capital Adjustment.
(a)    Pursuant to Section 6.8, Seller shall deliver the Company Closing Net
Working Capital Certificate to Buyer not later than five Business Days prior to
the Closing Date.
(b)    Within 75 days after the Closing, Buyer may object to the calculation of
Company Net Working Capital included in the Company Closing Net Working Capital
Certificate (the “Calculations”) by delivering to Seller a notice (the “Buyer
Notice”) setting forth Buyer’s calculation of Company Net Working Capital and
the amount by which Company Net Working Capital as calculated by Buyer is less
than Company Net Working Capital as set forth in the Company Closing Net Working
Capital Certificate, in each case together with supporting documentation,
information and calculations as is reasonably necessary for Seller to review
such calculations.
(c)    Seller may object to the calculation of Company Net Working Capital set
forth in the Buyer Notice by providing written notice of such objection to Buyer
within 30 days after receipt of the Buyer Notice (the “Notice of Objection”),
together with supporting documentation, information and calculations, as is
reasonably necessary for Buyer to review such calculations. Any matters not set
forth in the Notice of Objection shall be deemed to have been accepted by
Seller.
(d)    If Seller timely provides the Notice of Objection, then Buyer and Seller
shall confer in good faith for a period of up to 10 Business Days following
Buyer’s timely receipt of the Notice of Objection in an attempt to resolve any
disputed matter set forth in the Notice of Objection, and any resolution by them
shall be in writing and shall be final and binding on the parties hereto.
(e)    If, after the 10 Business Day period set forth in Section 1.4(d), Buyer
and Seller cannot resolve any matter set forth in the Notice of Objection, then
Buyer and Seller shall engage KPMG


    
3

--------------------------------------------------------------------------------





LLP or, if such firm is not able or willing to so act, another auditing firm
acceptable to both Buyer and Seller (the “Reviewing Accountant”) to review only
the matters in the Notice of Objection that are still disputed by Buyer and
Seller and the Calculations to the extent relevant thereto. After such review
and a review of the Company’s relevant books and records, the Reviewing
Accountant shall promptly (and in any event within 60 days following its
engagement) determine in writing the resolution of such remaining disputed
matters, which written determination shall be final and binding on the parties
hereto, and the Reviewing Accountant shall provide Buyer and Seller with a
calculation of Company Net Working Capital in accordance with such
determination.
(f)    If the Final Net Working Capital differs from the Company Net Working
Capital, then the adjustment to the Purchase Price that would have been made at
Closing if the Final Net Working Capital amount had been used, if any, shall be
calculated and Seller or Buyer, as applicable, shall deliver to the other the
difference between the adjustment that was made and the adjustment that would
have been made if the Final Net Working Capital amount had been used..
(g)    The fees, costs and expenses of the Reviewing Accountant shall be paid
(i) by Buyer in the event the difference between the Final Net Working Capital
as determined by the Reviewing Accountant pursuant to Section 1.4(e) and the
Calculations set forth in the Buyer Notice (such difference, the “Buyer’s
Difference”) is greater than the difference between the Final Net Working
Capital as determined by the Reviewing Accountant pursuant to Section 1.4(e) and
the Calculations set forth in the Notice of Objection (such difference, the
“Seller’s Difference”), (ii) by Seller if the Buyer’s Difference is less than
the Seller’s Difference or (iii) equally by Buyer on the one hand, and Seller on
the other hand, if the Buyer’s Difference is the same as Seller’s Difference.
(h)    To the extent that the Seller has an obligation to deliver amounts to
Buyer pursuant to this Section 1.4, Buyer shall first satisfy such obligation
through a reduction in the principal amount of the Note. Buyer’s right to
indemnification pursuant to this Section 1.4 will not be subject to any of the
limitations set forth in Article IX. Any payments made pursuant to this Section
1.4 shall be treated as adjustments to the Purchase Price for all Tax purposes
to the maximum extent permitted under Applicable Law.
1.5    Severance.
(a)    For each three-month period during the nine-month period following the
Closing, Buyer shall prepare and deliver to Seller a certificate executed by an
officer of Buyer certifying (i) the list of Company Employees as of the Closing
Date terminated during such three-month period, (ii) the date of such Company
Employee’s termination and (iii) the amount of any termination payments,
including, but not limited to, severance payments, statutory notice payments and
payments made in lieu of notice required under the Worker Adjustment Retraining
Notification Act of 1988, as amended (the “WARN Act”) or any similar state or
local law (the aggregate amount of such payments, the “Termination Costs”) made
to each such Company Employee (the “Termination Certificate”) with supporting
documentation, information and calculations as is reasonably necessary for
Seller to review such termination payments. Such certificates shall be delivered
within 11 months following the Closing.
(b)    Within 30 days after the Termination Certificate is delivered to Seller
pursuant to Section 1.5(a), Seller may object to any manifest error contained in
the Termination Certificate by delivering to Buyer a notice (the “Seller
Notice”) setting forth such manifest error.


    
4

--------------------------------------------------------------------------------





(c)    If Buyer and Seller cannot resolve any matter set forth in the Seller
Notice, then either Buyer or Seller may bring an arbitration in accordance with
the terms of Section 10.12 to resolve the matter, which written determination
shall be final and binding on the parties hereto.
(d)    One-half of the total aggregated Termination Costs for all certificates
delivered pursuant to Section 1.5(a) shall be borne by Seller up to an aggregate
obligation of Seller equal to $2,500,000, which amount shall be offset against
the principal amount of the Note. Buyer’s right to indemnification pursuant to
this Section 1.5 will not be subject to any of the limitations set forth in
Article IX.
1.6    Taking of Necessary Action; Further Action. If, at any time after the
Closing, any further action is necessary or desirable to carry out the purposes
of this Agreement and to vest the Buyer with full right, title and interest in,
to and under, and/or possession of, all assets, property, rights, privileges,
powers and franchises of the Company, the officers and directors of Seller are
fully authorized, in the name and on behalf of the Company or otherwise, to take
all lawful action necessary or desirable to accomplish such purpose or acts, so
long as such action is not inconsistent with this Agreement.
1.7    Withholding Rights. Buyer and its Affiliates and agents shall be entitled
to deduct and withhold from any payment pursuant to this Agreement to any Person
such amounts Buyer or such Affiliate or agent is required to deduct and withhold
with respect to any such payment under the Code or any provision of state,
local, provincial or foreign Tax law, provided, that the Buyer shall consult in
good faith with the Seller prior to withholding any amounts payable hereunder
and shall use commercially reasonable efforts to minimize or eliminate any such
withholding. To the extent that amounts are so withheld and paid over to the
applicable Tax Authority, such withheld amounts shall be treated for all
purposes of this Agreement as having been paid to such Persons in respect of
which such deduction and withholding was made.
ARTICLE II
REPRESENTATIONS AND WARRANTIES OF THE COMPANY


Subject to the disclosures set forth in the disclosure letter of the Company
delivered to Buyer concurrently with the execution of this Agreement (the
“Company Disclosure Letter”) (clearly indicating the appropriate Section and
Subsection (including by cross-references) to which it relates (provided the
relevance to other representations and warranties is reasonably apparent from
reading the actual text of the disclosures without any reference to extrinsic
documentation or any independent knowledge on the part of the reader regarding
the matter disclosed), and each of which disclosures shall also be deemed to be
representations and warranties made by the Company to Buyer under this Article
II), the Company represents and warrants to Buyer as follows:
2.1    Organization, Standing, Power and Subsidiaries.
(a)    The Company is a limited liability company duly organized, validly
existing and in good standing under the laws of its jurisdiction of
organization. The Company has the limited liability company power to own,
operate, use, distribute and lease its properties and to conduct the Business
and is duly licensed or qualified to do business and is in good standing in each
jurisdiction where the character or location of its assets or properties
(whether owned, leased or licensed) or the nature of its activities make such
qualification or licensing necessary to the business of the Company as currently
conducted, except where the failure to be so qualified or licensed and in good
standing, individually or in the aggregate with any such other failures, would
reasonably be expected to have a Material Adverse Effect with respect to the
Company.


    
5

--------------------------------------------------------------------------------





(b)    Schedule 2.1(b) of the Company Disclosure Letter sets forth a true,
correct and complete list of: (i) the name of the manager and (ii) the names and
titles of the officers of the Company.
(c)    TCSI is the only Subsidiary of the Company. TCSI is a corporation duly
incorporated and validly existing under the laws of its jurisdiction of
incorporation and has all necessary corporate power, authority and capacity to
own its assets and to carry on its business as presently conducted. Neither the
nature of its business nor the location or character of the assets owned or
leased by TCSI requires it to be registered, licensed or otherwise qualified as
an extra-provincial or foreign corporation in any jurisdiction other than
jurisdictions where TCSI is duly registered, licensed or otherwise qualified for
such purpose and other than jurisdictions where the failure to be so registered,
licensed or otherwise qualified does not have a Material Adverse Effect. The
Company does not own, or have any interest in any shares or have an ownership
interest in any Person other than its shareholdings in TCSI.
2.2    Capitalization.
(a)    Seller is the record owner of and has good and valid title to the
Membership Interests, free and clear of all Encumbrances. The Membership
Interests constitute 100% of the total issued and outstanding membership
interests in the Company. The Membership Interests have been duly authorized and
are validly issued, fully-paid and non-assessable. Upon consummation of the
transactions contemplated by this Agreement, Buyer shall own all of the
Membership Interests, free and clear of all Encumbrances.
(b)    The Membership Interests were issued in compliance with Applicable Laws.
The Membership Interests were not issued in violation of the organizational
documents of the Company or any other agreement, arrangement, or commitment to
which Seller or the Company is a party and are not subject to or in violation of
any preemptive or similar rights of any Person.
(c)    There are no outstanding or authorized options, warrants, convertible
securities or other rights, agreements, arrangements or commitments of any
character relating to any membership interests in the Company or obligating
Seller or the Company to issue or sell any membership interests (including the
Membership Interests), or any other interest, in the Company. Other than the
Organizational Documents, there are no voting trusts, proxies or other
agreements or understandings in effect with respect to the voting or transfer of
any of the Membership Interests.
(d)    The Company is the sole registered and beneficial owner of all of the
issued and outstanding shares in the capital of TCSI, free and clear of all
Encumbrances. All the shares in TCSI have been duly and validly issued and are
outstanding as fully paid and non-assessable shares. There are no outstanding or
authorized options, warrants, convertible securities or other rights,
agreements, arrangements or commitments of any character relating to any shares
in TCSI or obligating the Company or TCSI to issue or sell any shares, or any
other interest, in TCSI.
2.3    Authority; Non-contravention.
(a)    The Company has all requisite limited liability company power and
authority to enter into this Agreement and the other Company Transaction
Documents and to consummate the Transactions. The execution and delivery of this
Agreement and the other Company Transaction Documents by the Company and the
consummation of the Transactions have been duly authorized by all necessary
limited liability company action on the part of the Company. Each Company
Transaction Document has been, or prior to the Closing Date will be, duly
executed and delivered by the Company and, assuming the due execution and
delivery of such Company Transaction Document by the other parties hereto,
constitutes the valid and binding obligation of the Company enforceable against
the Company in accordance with its


    
6

--------------------------------------------------------------------------------





terms subject only to the effect, if any, of (i) applicable bankruptcy and other
similar Applicable Law affecting the rights of creditors generally and (ii)
rules of law governing specific performance, injunctive relief and other
equitable remedies. The sole manager of the Company, by resolutions duly adopted
(and not thereafter modified or rescinded) has (i) declared that this Agreement
and the Transactions, upon the terms and subject to the conditions set forth
herein, advisable, fair to and in the best interests of the Company and the
Company member, (ii) approved this Agreement in accordance with Applicable Law
and (iii) directed that the adoption of this Agreement and approval of the
Transactions be submitted to the sole member of the Company for consideration
and recommended that the sole member of the Company adopt this Agreement and
approve the Transactions.
(b)    The execution and delivery of this Agreement and the other Company
Transaction Documents, by the Company does not, and the consummation of the
Transactions will not, (i) result in the creation of any Encumbrance on any of
the material assets of the Company or any Subsidiary, (ii) conflict with, or
result in any violation of or default under (with or without notice or lapse of
time, or both), or give rise to a right of termination, cancellation or
acceleration of any obligation or loss of any benefit under, or require any
consent, approval or waiver from any Person pursuant to, (A) the Operating
Agreement, or other equivalent organizational or governing documents of the
Company or the certificate of incorporation of any Subsidiary, in each case as
amended to date, (B) any Contract of the Company or any Subsidiary or any
Contract applicable to any of its material assets, except, in the case of this
clause (B), where such conflict, violation, default, termination, cancellation
or acceleration, individually or in the aggregate, would not reasonably be
expected to have a material effect with respect to the Company or any
Subsidiary, or (C) any Applicable Law.
(c)    No consent, approval, Order or authorization of, or registration,
declaration or filing with, or notice to, any Governmental Entity or any other
Person is required by or with respect to the Company or any Subsidiary in
connection with the execution and delivery of this Agreement or any other
Company Transaction Document or the consummation of the Transactions, except for
(i) such filings and notifications as may be required to be made by the Company
in connection with the Transactions under the HSR Act and other applicable
Antitrust Laws and the expiration or early termination of the applicable waiting
period under the HSR Act and other applicable Antitrust Laws and (ii) such other
consents, approvals, Orders, authorizations, registrations, declarations,
filings and notices that, if not obtained or made, would not adversely affect,
and would not reasonably be expected to adversely affect, the Company’s ability
to perform or comply with the covenants, agreements or obligations of the
Company herein or in any other Company Transaction Document or to consummate the
Transactions in accordance with this Agreement or any other Company Transaction
Document and Applicable Law.
2.4    Financial Statements; No Undisclosed Liabilities.
(a)    The Company has delivered to Buyer its unaudited, consolidated financial
statements for the fiscal year ended to December 31, 2016 and its unaudited,
consolidated financial statements for the four-month period ended April 30, 2017
(including, in each case, balance sheets, statements of operations and
statements of cash flows) (collectively, the “Financial Statements”), which are
included as Schedule 2.4(a) of the Company Disclosure Letter. The Financial
Statements (i) are derived from and in accordance with the books and records of
the Company, (ii) complied as to form with applicable accounting requirements
with respect thereto as of their respective dates, (iii) fairly and accurately
present the consolidated financial condition of the Company at the dates therein
indicated and the consolidated results of operations and cash flows of the
Company for the periods therein specified (subject, in the case of unaudited
interim period financial statements, to normal recurring year-end audit
adjustments, none of which individually or in the aggregate are or will be
material in amount), and (iv) were prepared in accordance


    
7

--------------------------------------------------------------------------------





with GAAP, except for the absence of footnotes in the unaudited Financial
Statements, applied on a consistent basis throughout the periods involved if
such consistent basis is in accordance with GAAP.
(b)    Neither the Company nor any Subsidiary has any Liabilities required to be
reflected in financial statements prepared in accordance with GAAP other than
(i) those set forth or adequately provided for in a consolidated balance sheet
of the Company and its Subsidiaries included in the Financial Statements as of
April 30, 2017 (such date, the “Company Balance Sheet Date” and such balance
sheet, the “Company Balance Sheet”), (ii) those incurred in the conduct of the
Company’s and any Subsidiary’s business since the Company Balance Sheet Date in
the ordinary course consistent with past practice, if such past practice is in
accordance with GAAP, and do not result from any breach of Contract, warranty,
infringement, tort or violation of Applicable Law, (iii) those that are not in
excess of $100,000 individually or $500,000 in the aggregate and (iv) those
incurred by the Company in connection with the execution of this Agreement.
Except for Liabilities reflected in the Financial Statements, neither the
Company nor any Subsidiary has any off-balance sheet Liability of any nature to,
or any financial interest in, any third parties or entities, the purpose or
effect of which is to defer, postpone, reduce or otherwise avoid or adjust the
recording of expenses incurred by the Company or any Subsidiary. All reserves
that are set forth in or reflected in the Company Balance Sheet have been
established in accordance with GAAP consistently applied and are adequate.
Without limiting the generality of the foregoing, neither the Company nor any
Subsidiary has ever guaranteed any debt or other obligation of any other Person.
(c)    Schedule 2.4(c) of the Company Disclosure Letter sets forth a true,
correct and complete list of all Company Debt, including, for each item of
Company Debt, the agreement governing the Company Debt and the interest rate,
maturity date, any assets securing such Company Debt and any prepayment or other
penalties payable in connection with the repayment of such Company Debt at the
Closing.
(d)    Schedule 2.4(d) of the Company Disclosure Letter sets forth the names and
locations of all banks and other financial institutions at which the Company or
any Subsidiary maintains accounts and the names of all Persons authorized to
make withdrawals therefrom.
(e)    The accounts receivable of the Company and any Subsidiary (the “Accounts
Receivable”) as reflected on the Company Balance Sheet and as will be reflected
in the Company Closing Net Working Capital Certificate arose in the ordinary
course of business consistent with past practice and represent bona fide claims
against debtors for sales and other charges. Allowances for doubtful accounts
and warranty returns have been prepared in accordance with GAAP consistently
applied and in accordance with the Company’s past practice if such past
practices are in accordance with GAAP and are sufficient to provide for any
losses that may be sustained on realization of the applicable Accounts
Receivable. The Accounts Receivable arising after the Company Balance Sheet Date
and before the Closing Date (i) arose or shall arise in the ordinary course of
business consistent with past practice and (ii) represented or shall represent
bona fide claims against debtors for sales and other charges. As of the date
hereof, none of the Accounts Receivable is subject to any claim of offset,
recoupment, set-off or counter-claim and, to the knowledge of the Company, there
are no facts or circumstances (whether asserted or unasserted) that could give
rise to any such claim.
(f)    The Company has established and maintains a system of internal accounting
controls sufficient to provide reasonable assurances (i) that transactions,
receipts and expenditures of the Company and any Subsidiary are being executed
and made only in accordance with appropriate authorizations of management and
the Board, (ii) that transactions are recorded as necessary (A) to permit
preparation of financial statements in conformity with GAAP and (B) to maintain
accountability for assets, (iii) regarding


    
8

--------------------------------------------------------------------------------





prevention or timely detection of unauthorized acquisition, use or disposition
of the assets of Company and any Subsidiary and (iv) that the amount recorded
for assets on the books and records of the Company is compared with the existing
assets at reasonable intervals and appropriate action is taken with respect to
any differences. None of the Company, any Subsidiary, the Company’s independent
auditors and, to the knowledge of the Company, any current or former employee,
consultant or director of the Company, has identified or been made aware of any
fraud, whether or not material, that involves the Company’s or any Subsidiary’s
management or other current or former employees, consultants or directors of the
Company who have a role in the preparation of financial statements or the
internal accounting controls utilized by the Company or any Subsidiary, or any
claim or allegation regarding any of the foregoing. None of the Company, any
Subsidiary and, to the knowledge of the Company, any Representative of the
Company or any Subsidiary has received or otherwise had or obtained knowledge of
any material complaint, allegation, assertion or claim, whether written or oral,
in each case, regarding deficient accounting or auditing practices, procedures,
methodologies or methods of the Company or its internal accounting controls or
any material inaccuracy in the Company’s financial statements. No attorney
representing the Company or any Subsidiary, whether or not employed by the
Company or any Subsidiary, has reported to the manager of the Company, Board or
any committee thereof or to any director of any Subsidiary or officer of the
Company or any Subsidiary evidence of a material violation of securities laws,
breach of fiduciary duty or similar violation by the Company or any Subsidiary
or their Representatives. There are no significant deficiencies or material
weaknesses in the design or operation of the Company’s or any Subsidiary’s
internal controls that could adversely affect the Company’s or any Subsidiary’s
ability to record, process, summarize and report financial data.
2.5    Absence of Changes. Between January 1, 2017 and the date hereof, (i) the
Company and each Subsidiary has conducted the Business only in the ordinary
course of business consistent with past practice, (ii) there has not occurred a
Material Adverse Effect with respect to the Company or any Subsidiary and (iii)
neither the Company nor any Subsidiary has done, caused or permitted any of the
actions described in Section 5.2 if such action were taken by the Company or any
Subsidiary, without the written consent of Buyer, between the Agreement Date and
the earlier of the termination of this Agreement and the Closing.
2.6    Litigation. There is no Legal Proceeding to which the Company or any
Subsidiary is a party pending before any Governmental Entity, or, to the
knowledge of the Company, threatened against the Company or any Subsidiary or
any of their assets or any of their directors, managers, officers or employees
(in their capacities as such or relating to their employment, services or
relationship with the Company or any Subsidiary). There is no Order against the
Company or any Subsidiary, any of their assets, or, to the knowledge of the
Company, any of their directors, managers, officers or employees (in their
capacities as such or relating to their employment, services or relationship
with the Company or any Subsidiary). To the knowledge of the Company, there is
no reasonable basis for any Person to assert a claim against the Company, any
Subsidiary, or any of their assets or any of their directors, managers, officers
or employees (in their capacities as such or relating to their employment,
services or relationship with the Company or any Subsidiary) based upon: (i) the
Company entering into this Agreement, any of the Transactions or the agreements
contemplated by this Agreement, including a claim that such director, manager,
officer or employee breached a fiduciary duty in connection therewith, (ii) any
confidentiality or similar agreement entered into by the Company regarding its
assets or (iii) any claim that the Company or any Subsidiary has agreed to sell
or dispose of any of their assets to any party other than Buyer, whether by way
of merger, consolidation, sale of assets or otherwise. Neither the Company nor
any Subsidiary has any Legal Proceeding pending against any other Person.
2.7    Restrictions on Business Activities. There is no Contract or Order
binding upon the Company or any Subsidiary that restricts or prohibits, purports
to restrict or prohibit, has or would reasonably be


    
9

--------------------------------------------------------------------------------





expected to have the effect of prohibiting, restricting or impairing any current
business practice of the Company or any Subsidiary, any acquisition of property
by the Company or any Subsidiary, the conduct or operation of the Business or,
excluding restrictions on the use of Third-Party Intellectual Property contained
in the applicable written license agreement therefor, limiting the freedom of
the Company or any Subsidiary to (i) engage or participate, or compete with any
other Person, in any line of business, market or geographic area with respect to
the Company Products or the Company Intellectual Property, or to make use of any
Company Intellectual Property, including any grants by the Company or any
Subsidiary of exclusive rights or licenses or (ii) sell, distribute or
manufacture any products or services or to purchase or otherwise obtain any
software, components, parts or services.
2.8    Compliance with Laws; Governmental Permits.
(a)    The Company and each Subsidiary has complied in all material respects
with, is not in violation in any material respect of, and has not received any
notices of violation with respect to, Applicable Law.
(b)    The Company and each Subsidiary has obtained each material federal,
state, county, local or foreign governmental consent, license, permit, grant or
other authorization of a Governmental Entity (i) pursuant to which the Company
or any Subsidiary currently operates or holds any interest in any of its assets
or properties or (ii) that is required for the conduct of the Business or the
holding of any such interest (all of the foregoing consents, licenses, permits,
grants and other authorizations, collectively, the “Company Authorizations”),
and all of the Company Authorizations are in full force and effect. Neither the
Company nor any Subsidiary has received any notice or other communication from
any Governmental Entity regarding (i) any actual or possible violation of any
Company Authorization or (ii) any actual or possible revocation, withdrawal,
suspension, cancellation, termination or modification of any Company
Authorization, and to the knowledge of the Company, no such notice or other
communication is forthcoming. The Company and each Subsidiary has materially
complied with all of the terms of the Company Authorizations and none of the
Company Authorizations will be terminated or impaired, or will become
terminable, in whole or in part, as a result of the consummation of the
Transactions.
2.9    Title to, Condition and Sufficiency of Assets; Real Property.
(a)    The Company and each Subsidiary has good title to, or valid leasehold
interest in all of its properties, and interests in properties and assets, real
and personal, reflected on the Company Balance Sheet or acquired after the
Company Balance Sheet Date (except properties and assets, or interests in
properties and assets, sold or otherwise disposed of since the Company Balance
Sheet Date in the ordinary course of business consistent with past practice),
or, with respect to leased properties and assets, valid leasehold interests in
such properties and assets that afford the Company and/or any Subsidiary, as
applicable, valid leasehold possession of the properties and assets that are the
subject of such leases, in each case, free and clear of all Encumbrances, except
Permitted Encumbrances. Schedule 2.9(a) of the Company Disclosure Letter
identifies each parcel of real property leased by the Company or any Subsidiary.
The Company has provided to Buyer true, correct and complete copies of all
leases, subleases and other agreements under which the Company or any Subsidiary
uses or occupies or has the right to use or occupy, now or in the future, any
real property or facility, including all modifications, amendments and
supplements thereto. Neither the Company nor any Subsidiary currently owns any
real property.
(b)    The physical assets and properties owned by the Company and each
Subsidiary (i) constitute all of the physical assets and properties that are
necessary for the Company and each Subsidiary


    
10

--------------------------------------------------------------------------------





to conduct, operate and continue the conduct of the Business and (ii) constitute
all of the physical assets and properties that are used in the conduct of the
Business without the breach or violation of any Material Contract.
2.10    Intellectual Property.
(a)    As used herein, the following terms have the meanings indicated below:
(i)    “Company Data” means all data collected, generated, or received in
connection with the marketing, delivery, or use of any Company Product,
including Company-Licensed Data, Company-Owned Data and Personal Data.
(ii)    “Company Data Agreement” means any Contract involving Company Data to
which the Company or any Subsidiary is a party or is bound by, except for the
standard terms of service entered into by users of the Company Products (copies
of which have been made available to Buyer).
(iii)    “Company Intellectual Property” means any and all Company-Owned
Intellectual Property and any and all Third-Party Intellectual Property that is
licensed to the Company or any Subsidiary.
(iv)    “Company Intellectual Property Agreements” means any Contract governing
any Company Intellectual Property to which the Company or any Subsidiary is a
party or bound by, except for Contracts for Third-Party Intellectual Property
that is generally, commercially available software and (A) is not material to
the Company or any Subsidiary, (B) has not been modified or customized for the
Company or any Subsidiary and (C) is licensed for an annual fee under $5,000.
(v)    “Company-Owned Intellectual Property” means any and all Intellectual
Property that is owned or purported to be owned by the Company or any
Subsidiary.
(vi)    “Company Privacy Policies” means, collectively, any and all (A) of the
Company’s and each Subsidiary’s data privacy and security policies, whether
applicable internally, or published on Company Websites or otherwise made
available by the Company or any Subsidiary to any Person, (B) public
representations (including representations on Company Websites), industry
self-regulatory obligations and commitments and Contracts with third parties
relating to the Processing of Company Data and (C) policies and obligations
applicable to the Company or any Subsidiary as a result of Company’s or any
Subsidiary’s certification under any Applicable Law.
(vii)    “Company Products” means all products or services produced, marketed,
licensed, sold, distributed or performed by or on behalf of the Company or any
Subsidiary and all products, services or features currently under development
and scheduled for commercial release within 90 days following the date of this
Agreement.
(viii)    “Company Registered Intellectual Property” means the United States,
international and foreign: (A) patents and patent applications (including
provisional applications), (B) registered trademarks, applications to register
trademarks, intent-to-use applications, or other registrations or applications
related to trademarks, (C) registered Internet domain names and (D) registered
copyrights and applications for copyright registration, in each case registered
or filed in the name of, or owned by, the Company or any Subsidiary.


    
11

--------------------------------------------------------------------------------





(ix)    “Company Source Code” means, collectively, any software source code or
database specifications or designs, or any material proprietary information or
algorithm contained in or relating to any software source code or database
specifications or designs, of any Company-Owned Intellectual Property or Company
Products.
(x)    “Company Websites” means all web sites owned, operated or hosted by the
Company or any Subsidiary or through which the Company or any Subsidiary
conducts the Business (including those web sites operated using the domain names
listed in Schedule 2.10(c) of the Company Disclosure Letter), and the underlying
platforms for such web sites.
(xi)    “Intellectual Property” means (A) Intellectual Property Rights and (B)
Proprietary Information and Technology.
(xii)    “Intellectual Property Rights” means any and all of the following and
all rights in, arising out of, or associated therewith, throughout the world:
patents, utility models, and applications therefor and all reissues, divisions,
re-examinations, renewals, extensions, provisionals, continuations and
continuations-in-part thereof and equivalent or similar rights in inventions and
discoveries anywhere in the world, including invention disclosures, common law
and statutory rights associated with trade secrets, confidential and proprietary
information and know-how, industrial designs and any registrations and
applications therefor, trade names, logos, trade dress, trademarks and service
marks, trademark and service mark registrations, trademark and service mark
applications and any and all goodwill associated with and symbolized by the
foregoing items, Internet domain name applications and registrations, Internet
and World Wide Web URLs or addresses, copyrights, copyright registrations and
applications therefor and all other rights corresponding thereto, database
rights, mask works, mask work registrations and applications therefor and any
equivalent or similar rights in semiconductor masks, layouts, architectures or
topology, moral and economic rights of authors and inventors, however
denominated and any similar or equivalent rights to any of the foregoing.
(xiii)    “Open Source Materials” means any license meeting the Open Source
Definition (as promulgated by the Open Source Initiative) or the Free Software
Definition (as promulgated by the Free Software Foundation), or any
substantially similar license, including but not limited to any license approved
by the Open Source Initiative, or any Creative Commons License.
(xiv)    “Personal Data” means a natural Person’s (including an end user’s or an
employee’s) name, street address, telephone number, e-mail address, photograph,
social security number, driver’s license number, passport number or user or
account number, or any other piece of information that allows the identification
of a natural Person or is otherwise considered personally identifiable
information or personal data under Applicable Law.
(i)    “Privacy Laws” means (A) each Applicable Law applicable to the protection
or Processing or both of Personal Data, and includes rules relating to the
Payment Card Industry Data Security Standards, and direct marketing, e-mails,
text messages or telemarketing and (B) binding guidance issued by a Governmental
Entity that pertains to one of the laws, rules or standards outlined in clause
(A).
(ii)    “Process” or “Processing” means, with respect to data, the use,
collection, processing, storage, recording, organization, adaption, alteration,
transfer, retrieval, consultation, disclosure, dissemination or combination of
such data.


    
12

--------------------------------------------------------------------------------





(iii)    “Proprietary Information and Technology” means any and all of the
following: works of authorship, computer programs, source code and executable
code, whether embodied in software, firmware or otherwise, assemblers, applets,
compilers, user interfaces, application programming interfaces, protocols,
architectures, documentation, annotations, comments, designs, files, records,
schematics, test methodologies, test vectors, emulation and simulation tools and
reports, hardware development tools, models, tooling, prototypes, breadboards
and other devices, data, data structures, databases, data compilations and
collections, inventions (whether or not patentable), invention disclosures,
discoveries, improvements, technology, proprietary and confidential ideas and
information, know-how and information maintained as trade secrets, tools,
concepts, techniques, methods, processes, formulae, patterns, algorithms and
specifications, customer lists and supplier lists and any and all instantiations
or embodiments of the foregoing or any Intellectual Property Rights in any form
and embodied in any media.
(iv)    “Third-Party Intellectual Property” means any and all Intellectual
Property owned by a third party.
(b)    Status. The Company and each Subsidiary has full title and ownership of,
or is duly licensed under or otherwise authorized to use, all Intellectual
Property necessary to enable it to carry on the Business, free and clear of any
Encumbrances and without any conflict with or infringement upon the rights of
others. The Company Intellectual Property collectively constitutes all of the
intangible assets, intangible properties, rights and Intellectual Property
necessary for Buyer’s conduct of, or that are used in or held for use for, the
Business without: (i) the need for Buyer to acquire or license any other
intangible asset, intangible property or Intellectual Property Right and
(ii) the breach or violation of any Contract. Neither the Company nor any
Subsidiary has transferred ownership of, or granted any exclusive rights in, any
Company Intellectual Property to any third party. No third party has any
ownership right, title, interest, claim in or lien on any of the Company-Owned
Intellectual Property or Company-Owned Data.
(c)    Company Registered Intellectual Property. Schedule 2.10(c) of the Company
Disclosure Letter lists all Company Registered Intellectual Property, the
jurisdictions in which it has been issued or registered or in which any
application for such issuance and registration has been filed or the
jurisdictions in which any other filing or recordation has been made and all
actions that are required to be taken by the Company or any Subsidiary within
120 days following the Agreement Date in order to avoid prejudice to, impairment
or abandonment of such Intellectual Property Rights (including all office
actions, provisional conversions, annuity or maintenance fees or re-issuances).
Each item of Company Registered Intellectual Property is valid (or in the case
of applications, applied for) and subsisting, all registration, maintenance and
renewal fees currently due in connection with such Company Registered
Intellectual Property have been paid and all documents, recordations and
certificates in connection with such Company Registered Intellectual Property
currently required to be filed have been filed with the relevant patent,
copyright, trademark or other authorities in the United States or foreign
jurisdictions, as the case may be, for the purposes of prosecuting, maintaining
and perfecting such Company Registered Intellectual Property and recording the
Company’s and any Subsidiary’s ownership interests therein. The Company has
provided to Buyer copies of all of the Company’s and any Subsidiary’s pending
patent applications.
(d)    Company Products. Schedule 2.10(d) of the Company Disclosure Letter lists
all Company Products, and for each such product or feature (and each version
thereof) identifying its release date.
(e)    No Assistance. At no time during the conception of or reduction to
practice of any of the Company-Owned Intellectual Property was the Company, any
Subsidiary or to the knowledge of the


    
13

--------------------------------------------------------------------------------





Company any developer, inventor or other contributor to such Company-Owned
Intellectual Property operating under any grants from any Governmental Entity or
agency or private source, performing research sponsored by any Governmental
Entity or agency or private source or subject to any employment agreement or
invention assignment or nondisclosure agreement or other obligation with any
third party that could adversely affect the Company’s or any Subsidiary’s rights
in such Company-Owned Intellectual Property.
(f)    Founders. All rights in, to and under all Intellectual Property created
by the Company’s founders for or on behalf or in contemplation of the Company or
any Subsidiary (i) prior to the inception of the Company or (ii) prior to their
commencement of employment with the Company have been duly and validly assigned
to the Company, and the Company has no reason to believe that any such Person is
unwilling to provide Buyer or the Company with such cooperation as may
reasonably be required to complete and prosecute all appropriate United States
and foreign patent and copyright filings related thereto.
(g)    Invention Assignment and Confidentiality Agreement. The Company and each
Subsidiary has secured from all (i) consultants, advisors, employees and
independent contractors who independently or jointly contributed to or
participated in the conception, reduction to practice, creation or development
of any Intellectual Property for the Company and each Subsidiary and (ii) named
inventors of patents and patent applications owned or purported to be owned by
the Company and each Subsidiary (any Person described in clause (i) or (ii), an
“Author”), unencumbered and unrestricted exclusive ownership of, all of the
Authors’ right, title and interest in and to such Intellectual Property, and the
Company and each Subsidiary has obtained the waiver of all non-assignable
rights. No Author has retained any rights, licenses, claims or interest
whatsoever with respect to any Intellectual Property developed by the Author for
the Company or for any Subsidiary. Without limiting the foregoing, the Company
and each Subsidiary has obtained written and enforceable proprietary information
and invention disclosure and Intellectual Property assignments from all current
and former Authors and, in the case of patents and patent applications, such
assignments have been recorded with the relevant authorities in the applicable
jurisdiction or jurisdictions. The Company has provided to Buyer copies of all
forms of such disclosure and assignment documents currently and historically
used by the Company and each Subsidiary and, in the case of patents and patent
applications, the Company has provided to Buyer copies of all such assignments.
(h)    No Violation. No current or former employee, consultant, advisor or
independent contractor of the Company or any Subsidiary: (i) is in violation of
any term or covenant of any Contract relating to employment, invention
disclosure, invention assignment, non-disclosure or non-competition or any other
Contract with any other party by virtue of such employee’s, consultant’s,
advisor’s or independent contractor’s being employed by, or performing services
for, the Company or any Subsidiary or using trade secrets or proprietary
information of others without permission or (ii) has developed any technology,
software or other copyrightable, patentable or otherwise proprietary work for
the Company or any Subsidiary that is subject to any agreement under which such
employee, consultant, advisor or independent contractor has assigned or
otherwise granted to any third party any rights (including Intellectual Property
Rights) in or to such technology, software or other copyrightable, patentable or
otherwise proprietary work. Neither the execution nor delivery of this Agreement
will conflict with or result in a breach of the terms, conditions or provisions
of, or constitute a default under, any Contract of the type described in clause
(i).
(i)    Confidential Information. The Company and each Subsidiary has taken
commercially reasonable steps to protect and preserve the confidentiality of all
confidential or non-public information of the Company (including trade secrets)
or provided by any third party to the Company or any Subsidiary (“Confidential
Information”). All current and former employees and contractors of the Company
or any Subsidiary and any third party having access to Confidential Information
have executed and delivered to the Company or each Subsidiary a written legally
binding agreement regarding the protection of such


    
14

--------------------------------------------------------------------------------





Confidential Information. The Company and each Subsidiary has implemented and
maintains reasonable security, disaster recovery and business continuity plans
consistent with industry practices of companies offering similar services, and
acts in compliance therewith. To the knowledge of the Company, neither the
Company nor any Subsidiary has experienced any breach of security or otherwise
unauthorized access by third parties to the Confidential Information, in the
Company’s or any Subsidiary’s possession, custody or control. To the knowledge
of the Company, there has been no Company (including with respect to any
Subsidiary) or third-party breach of confidentiality.
(j)    Non-Infringement.
(i)    Neither the Company nor any Subsidiary has brought any Legal Proceeding
for infringement or misappropriation of any Company-Owned Intellectual Property.
Neither the Company nor any Subsidiary has any adjudicated or outstanding
(including settlements), but unpaid, Liabilities for infringement or
misappropriation of any Third-Party Intellectual Property. The operation of the
Business, including (A) the design, development, manufacturing, reproduction,
marketing, licensing, sale, offer for sale, importation, distribution, provision
and/or use of any Company Product and/or Company-Owned Intellectual Property and
(B) the Company’s and each Subsidiary’s use of any product, device, process or
service used in the Business as previously conducted, currently conducted, and
as proposed by the Company to be conducted and each Subsidiary, has not, does
not and will not infringe (directly or indirectly, including via contribution or
inducement), misappropriate or violate any Third-Party Intellectual Property,
breach any terms of service, click-through agreement or any other agreement
applicable to use of such Third-Party Intellectual Property, and does not
constitute unfair competition or unfair trade practices under the Applicable Law
of any jurisdiction in which the Company and any Subsidiary conducts its
business or in which Company Products are manufactured, marketed, distributed,
licensed or sold and there is no basis for any such claims. Neither the Company
nor any Subsidiary has been sued in any Legal Proceeding or received any written
communications (including any third party reports by users) alleging that the
Company or any Subsidiary has infringed, misappropriated, or violated or, by
conducting the Business, would infringe, misappropriate, or violate any
Intellectual Property of any other Person or entity. No Company-Owned
Intellectual Property or Company Product, or to the knowledge of the Company,
any Company Intellectual Property, is subject to any Legal Proceeding, Order,
settlement agreement or right that restricts in any manner the use, transfer or
licensing thereof by the Company or any Subsidiary, or that may affect the
validity, use or enforceability of any Company Intellectual Property. Neither
the Company nor any Subsidiary has received any opinion of counsel that any
Company Product or Company-Owned Intellectual Property or the operation of the
business of the Company or any Subsidiary, as previously or currently conducted,
or as currently proposed to be conducted, infringes or misappropriates any
Third-Party Intellectual Property Rights.
(ii)    To the knowledge of the Company, there is no unauthorized use,
unauthorized disclosure, infringement or misappropriation of any Company-Owned
Intellectual Property by any third party.
(k)    Licenses; Agreements.
(i)    Neither the Company nor any Subsidiary has granted any options, licenses
or agreements (or is bound by or a party to any Contract with respect thereto)
of any kind relating to any Company-Owned Intellectual Property except for
nonexclusive end use terms of service entered into by end users of the Company
Products in the ordinary course of the Business (copies of the forms of which
have been provided to Buyer).


    
15

--------------------------------------------------------------------------------





(ii)    Neither the Company nor any Subsidiary is obligated to pay any royalties
or other payments to third parties with respect to the marketing, sale,
distribution, manufacture, license or use of any Company Products or
Company-Owned Intellectual Property or any other property or rights.
(l)    Other Intellectual Property Agreements. With respect to the Company
Intellectual Property Agreements:
(i)    each such agreement is valid and subsisting and has, where required, been
duly recorded or registered;
(ii)    neither the Company nor any Subsidiary is (nor will they be as a result
of the execution and delivery or effectiveness of this Agreement or the
performance of the Company’s and any Subsidiary’s obligations under this
Agreement), in breach of any Company Intellectual Property Agreement and the
consummation of the Transactions will not result in the modification,
cancellation, termination, suspension of, or acceleration of any payments,
rights, obligations or remedies with respect to any Company Intellectual
Property Agreements, or give any non-Company or non-Subsidiary party to any
Company Intellectual Property Agreement the right to do any of the foregoing;
(iii)    to the knowledge of the Company, no counterparty to any Company
Intellectual Property Agreement is in breach thereof;
(iv)    at and after the Closing, the Company (as a wholly owned subsidiary of
Buyer) will be permitted to exercise all of the Company’s and each Subsidiary’s
rights under the Company Intellectual Property Agreements to the same extent the
Company or any Subsidiary would have been able to had the Transactions not
occurred and without the payment of any additional amounts or consideration
other than ongoing fees, royalties or payments that the Company or any
Subsidiary would otherwise be required to pay;
(v)    to the knowledge of the Company, there are no disputes or Legal
Proceedings (pending or threatened) regarding the scope of any Company
Intellectual Property Agreements, or performance under any Company Intellectual
Property Agreements including with respect to any payments to be made or
received by the Company or any Subsidiary thereunder;
(vi)    no Company Intellectual Property Agreement requires the Company or any
Subsidiary to include any Third-Party Intellectual Property in any Company
Product or obtain any Person’s approval of any Company Product at any stage of
development, licensing, distribution or sale of that Company Product;
(vii)    none of the Company Intellectual Property Agreements grants any third
party exclusive rights to or under any Company Intellectual Property;
(viii)    none of the Company Intellectual Property Agreements grants any third
party the right to sublicense any Company Intellectual Property;
(ix)    excluding “shrink wrap” and similar generally available commercial
end-user licenses to software or services, the Company and each Subsidiary has
obtained valid, written, perpetual, non-terminable (other than for cause)
licenses to all Third-Party Intellectual Property that


    
16

--------------------------------------------------------------------------------





is incorporated into, integrated or bundled by the Company or any Subsidiary
with any of the Company Products; and
(x)    no third party that has licensed Intellectual Property Rights to the
Company or any Subsidiary has ownership or license rights to improvements or
derivative works made by the Company or any Subsidiary in the Third-Party
Intellectual Property that has been licensed to the Company or any Subsidiary.
(m)    Non-Contravention. None of the execution and performance of this
Agreement nor the consummation of the Transactions will result in: (i) Buyer or
any of its Affiliates granting to any third party any right to or with respect
to any Intellectual Property Rights owned by, or licensed to, Buyer or any of
its Affiliates other than Company Intellectual Property, (ii) Buyer or any of
its Affiliates (other than the Company), being bound by or subject to, any
exclusivity obligations, non-compete or other restriction on the operation or
scope of their respective businesses, (iii) Buyer being obligated to pay any
royalties or other material amounts to any third party in excess of those
payable by any of them, respectively, in the absence of this Agreement or the
Transactions or (iv) any termination of, or other material impact to, any
Company Intellectual Property.
(n)    Company Source Code. Neither the Company nor any Subsidiary has
disclosed, delivered or licensed to any Person or agreed or obligated itself to
disclose, deliver or license to any Person, or permitted the disclosure or
delivery to any escrow agent or other Person of, any Company Source Code, other
than disclosures to employees, contractors and consultants (i) involved in the
development of Company Products and (ii) subject to a written confidentiality
agreement. No event has occurred, and no circumstance or condition exists, that
(with or without notice or lapse of time, or both) will, or would reasonably be
expected to, result in the disclosure, delivery or license by the Company or any
Subsidiary of any Company Source Code, other than disclosures to employees and
consultants involved in the development of Company Products. Without limiting
the foregoing, neither the execution nor performance of this Agreement nor the
consummation of any of the Transactions will result in a release from escrow or
other delivery to a third party of any Company Source Code.
(o)    Open Source Software. Schedule 2.10(o) of the Company Disclosure Letter
identifies all Open Source Materials used in any Company Products or in the
conduct of the Business, describes the manner in which such Open Source
Materials were used (such description shall include whether (and, if so, how)
the Open Source Materials were modified and/or distributed by the Company and
each Subsidiary) and identifies the licenses under which such Open Source
Materials were used. The Company and each Subsidiary is in compliance with the
terms and conditions of all licenses for the Open Source Materials. Neither the
Company nor any Subsidiary has (i) incorporated Open Source Materials into, or
combined Open Source Materials with, the Company-Owned Intellectual Property or
Company Products, (ii) distributed Open Source Materials in conjunction with any
Company-Owned Intellectual Property or Company Products or (iii) used Open
Source Materials, in such a way that, with respect to clauses (i) or (ii),
creates, or purports to create, obligations for the Company or any Subsidiary
with respect to any Company-Owned Intellectual Property or grant, or purport to
grant, to any third party any rights or immunities under any Company-Owned
Intellectual Property (including using any Open Source Materials that require,
as a condition of use, modification and/or distribution of such Open Source
Materials that other software incorporated into, derived from or distributed
with such Open Source Materials be (A) disclosed or distributed in source code
form, (B) be licensed for the purpose of making derivative works or (C) be
redistributable at no charge).
(p)    Information Technology.


    
17

--------------------------------------------------------------------------------





(i)    Status. The diagram set forth in Schedule 2.10(p)(i) of the Company
Disclosure Letter is an accurate depiction of the high-level architecture of the
information and communications technology infrastructure and systems that is or
has been used in the Business (collectively, the “ICT Infrastructure”) and any
security and disaster recovery arrangements relating thereto. The ICT
Infrastructure (including its operation and maintenance) will not be adversely
affected by the Transactions, and the ICT Infrastructure will continue to be
available for use by the Company and each Subsidiary immediately following the
consummation of the Transactions and thereafter on substantially the same terms
and conditions as prevailed immediately before the Closing, without further
action or payment by Buyer. The ICT Infrastructure that is currently used in the
Business constitutes all the information and communications technology and other
systems infrastructure reasonably necessary to carry on the Business, including
having sufficient capacity and maintenance and support requirements to satisfy
the requirements of the Business with regard to information and communications
technology, data processing and communications. The ICT Infrastructure is: (i)
except as would not have a Material Adverse Effect, in good working order and
functions in accordance with all applicable documentation and specifications,
(ii) maintained and supported in accordance with industry practice and is
covered by sufficient maintenance and warranty provisions to remedy, or provide
compensation for, any material defect and (iii) protected by commercially
reasonable security and disaster recovery arrangements, including taking and
storing back-up copies (both on- and off-site) of the software and any data in
the ICT Infrastructure and following procedures for preventing the introduction
of viruses to, and unauthorized access of, the ICT Infrastructure.
(ii)    No Faults. To the knowledge of the Company, neither the Company nor any
Subsidiary has experienced, and no circumstances exist that are likely or
expected to give rise to, any disruption in or to the operation of the Business
as a result of: (A) any substandard performance or defect in any part of the ICT
Infrastructure whether caused by any viruses, bugs, worms, software bombs or
otherwise, lack of capacity or otherwise or (B) a breach of security in relation
to any part of the ICT Infrastructure.
(iii)    ICT Agreements. All Contracts relating to the ICT Infrastructure are
valid and binding and no Contract (including any Contract for Third-Party
Intellectual Property) that relates to the ICT Infrastructure has been the
subject of any breach by the Company or any Subsidiary or to the knowledge of
the Company, any other Person, and neither the Company nor any Subsidiary (A)
has waived any breach thereof by any other Person, (B) has received any notice
of termination of any such Contract and (C) has knowledge of any circumstances
that would give rise to a breach, suspension, variation, revocation or
termination of any such Contract without the consent of the Company and/or any
Subsidiary, as applicable (other than termination on notice in accordance with
the terms of such Contract).
(q)    Privacy and Personal Data.
(i)    The Company’s and each Subsidiary’s data, privacy and security practices
conform, and at all times have conformed, to all of the Company Privacy
Commitments, Privacy Laws and Company Data Agreements. The Company and each
Subsidiary has at all times: (i) provided adequate notice and obtained any
necessary consents from end users required for the Processing of Personal Data
as conducted by or for the Company or any Subsidiary and (ii) abided by any
privacy choices (including opt-out preferences) of end users relating to
Personal Data (such obligations along with those contained in Company Privacy
Policies, collectively, “Company Privacy Commitments”). The execution, delivery
and performance of this Agreement will not cause,


    
18

--------------------------------------------------------------------------------





constitute, or result in a breach or violation of any Privacy Laws or Company
Privacy Commitments, any Company Data Agreements or standard terms of service
entered into by users of the Company Products. Copies of all current and prior
Company Privacy Policies have been made available to Buyer and such copies are
true, correct and complete.
(ii)    The Company and each Subsidiary has established and maintains
appropriate technical, physical and organizational measures and security systems
and technologies in compliance with all data security requirements under Privacy
Laws and Company Privacy Commitments that are designed to protect Company Data
against accidental or unlawful Processing in a manner appropriate to the risks
represented by the Processing of such data by the Company and its data
processors. The Company and each Subsidiary and its data processors have taken
commercially reasonable steps to ensure the reliability of its employees that
have access to Company Data, to train such employees on all applicable aspects
of Privacy Laws and Company Privacy Commitments and to ensure that all employees
with the right to access such data are under written obligations of
confidentiality with respect to such data.
(iii)    No breach, security incident or violation of any data security policy
in relation to Company Data has occurred or is threatened, and there has been no
unauthorized or illegal Processing of any Company Data. No circumstance has
arisen in which Privacy Laws would require the Company to notify a Governmental
Entity of a data security breach or security incident.
(iv)    Neither the Company nor any Subsidiary has received or experienced and,
to the knowledge of the Company, there is no circumstance (including any
circumstance arising as the result of an audit or inspection carried out by any
Governmental Entity) that would reasonably be expected to give rise to, any
Legal Proceeding, Order, notice, communication, warrant, regulatory opinion,
audit result or allegation from a Governmental Entity or any other Person
(including an end user): (A) alleging or confirming non-compliance with a
relevant requirement of Privacy Laws or Company Privacy Commitments, (B)
requiring or requesting the Company or any Subsidiary to amend, rectify, cease
Processing, de-combine, permanently anonymize, block or delete any Company Data,
(C) permitting or mandating relevant Governmental Entities to investigate,
requisition information from, or enter the premises of, the Company or (D)
claiming compensation from the Company. Neither the Company nor any Subsidiary
has not been involved in any Legal Proceedings involving a breach or alleged
breach of Privacy Laws or Company Privacy Commitments.
(v)    Schedule 2.10(q)(v) of the Company Disclosure Letter contains the
complete list of notifications and registrations made by the Company and any
Subsidiary under Privacy Laws with relevant Governmental Entities in connection
with the Company’s Processing of Personal Data.
(vi)    Where the Company or any Subsidiary uses a data processor to Process
Personal Data, the processor has provided guarantees, warranties or covenants in
relation to Processing of Personal Data, confidentiality, security measures and
compliance with those obligations that are compliant with the Company’s and any
Subsidiary’s obligations under Privacy Laws and Company Privacy Commitments, and
there is in existence a written Contract between the Company or any Subsidiary
and each such data processor that complies with the requirements of all Privacy
Laws and Company Privacy Commitments. The Company has made available to Buyer
true, correct and complete copies of all such Contracts. To the knowledge of the
Company, such data processors have not breached any such Contracts pertaining to
Personal Data Processed by such Persons on behalf of Company or any Subsidiary.


    
19

--------------------------------------------------------------------------------





(vii)    Schedule 2.10(q)(vii) of the Company Disclosure Letter contains an
accurate description of the Company’s collection, handling, and security
policies applicable to the Company Data.
(viii)    All data that the Company or any Subsidiary obtains from a third party
pursuant to a data license contract with a third party (“Company-Licensed Data”)
is used pursuant to and in conformity with the terms and conditions of such data
license contract. A complete and accurate list of all such data license
contracts is attached as Schedule 2.10(q)(viii) of the Company Disclosure
Letter. All Company Data that is not Company-Owned Data is Company-Licensed
Data. All data used in the Business is either Company-Owned Data or
Company-Licensed Data.
(ix)    The Company and the Subsidiaries are the owners of all right, title and
interest in and to each element of Company Data that (i) is used or held for use
in the Business that is not Personal Data or Company-Licensed Data or (ii) the
Company purports to own (collectively, “Company-Owned Data”). The Company has
the right to Process all Company-Owned Data without obtaining any permission or
authorization of any Person. Other than as set forth on Schedule 2.10(q)(ix) of
the Company Disclosure Letter, the Company has not entered into any Contract
governing any Company-Owned Data or to which the Company is a party or bound by,
except the standard terms of use entered into by users of the Company Products
(copies of which have been provided to Buyer).
(x)    Neither the Company nor any Subsidiary Processes the Personal Data of any
natural Person under the age of 13.
(xi)    Neither the Company nor any Subsidiary has ever directly stated or
indirectly implied that Company Products enhance the security of data (including
Personal Data) accessed, provided or sent by end users.
(r)    Company Websites. To the knowledge of the Company, no domain names have
been registered by any Person that are confusingly similar to any trademarks,
service marks, domain names or business or trading names used, created or owned
by the Company. The contents of any Company Website and all transactions
conducted over such Websites comply with Applicable Law in any applicable
jurisdiction.
(s)    Digital Millennium Copyright Act. The Company conducts and has conducted
the Business in such a manner as to take reasonable advantage, if and when
applicable, of the safe harbors provided by Section 512 of the Digital
Millennium Copyright Act (the “DMCA”) and by any substantially similar
Applicable Law in any other jurisdiction in which the Company conducts the
Business, including by informing users of its products and services of such
policy, designating an agent for notice of infringement claims, registering such
agent with the United States Copyright Office, and taking appropriate action
expeditiously upon receiving notice of possible infringement in accordance with
the “notice and take-down” procedures of the DMCA or such other Applicable Law.
2.11    Taxes.
(a)    The Company and each Subsidiary has properly completed and timely filed
all Tax Returns required to be filed by it prior to the Closing Date, has timely
paid all Taxes required to be paid by it (whether or not shown on any Tax
Return). All Tax Returns were complete and accurate in all material respects and
have been prepared in compliance with Applicable Law. There is no claim for
Taxes that has resulted in an Encumbrance against any of the assets of the
Company or any Subsidiary.


    
20

--------------------------------------------------------------------------------





(b)    The Company has delivered to Buyer true, correct and complete copies of
all Tax Returns, examination reports and statements of deficiencies, adjustments
and proposed deficiencies and adjustments in respect of the Company and each
Subsidiary.
(c)    The Company Balance Sheet reflects all Liabilities for unpaid Taxes of
the Company for periods (or portions of periods) through the Company Balance
Sheet Date. Neither the Company nor any Subsidiary has any Liability for unpaid
Taxes accruing after the Company Balance Sheet Date except for Taxes arising in
the ordinary course of business consistent with past practice following the
Company Balance Sheet Date. Neither the Company nor any Subsidiary has any
Liability for Taxes (whether outstanding, accrued for, contingent or otherwise)
that are not included in the calculation of Company Net Working Capital.
(d)    There is (i) no pending audit of, or Tax controversy involving, the
Company or any Subsidiary that is being conducted by a Tax Authority, (ii) no
other procedure, proceeding or contest of any refund or deficiency in respect of
Taxes pending or on appeal with any Governmental Entity, (iii) no extension of
any statute of limitations on the assessment of any Taxes granted by the Company
or any Subsidiary currently in effect and (iv) no agreement to any extension of
time for filing any Tax Return that has not been filed. No claim has ever been
made by any Governmental Entity in a jurisdiction where the Company or any
Subsidiary does not file Tax Returns that the Company is or may be subject to
taxation by that jurisdiction.
(e)    Neither the Company nor any Subsidiary is a party to or bound by any Tax
sharing, Tax indemnity, or Tax allocation agreement, and the Company and each
Subsidiary does not have any Liability or potential Liability to another party
under any such agreement.
(f)    The Company and each Subsidiary has disclosed on its Tax Returns any Tax
reporting position taken in any Tax Return that could result in the imposition
of penalties under Section 6662 of the Code or any comparable provisions of
state, local or foreign Applicable Law.
(g)    Neither the Company nor any Subsidiary has consummated or participated
in, and is not currently participating in, any transaction that was or is a “Tax
shelter” transaction as defined in Sections 6662 or 6111 of the Code or the
Treasury Regulations promulgated thereunder. Neither the Company nor any
Subsidiary has participated in, and is not currently participating in, a “Listed
Transaction” or a “Reportable Transaction” within the meaning of Section
6707A(c) of the Code or Treasury Regulation Section 1.6011-4(b), or any
transaction requiring disclosure under a corresponding or similar provision of
state, local, or foreign law.
(h)    Neither the Company nor any predecessor of the Company nor any Subsidiary
is or has ever been a member of a consolidated, combined, unitary or aggregate
group of which the Company, any predecessor of the Company or any Subsidiary was
not the ultimate parent corporation.
(i)    Neither the Company nor any Subsidiary has any Liability for the Taxes of
any Person (other than the Company) under Section 1.1502-6 of the Treasury
Regulations (or any similar provision of state, local or foreign law), as a
transferee or successor, by operation of Applicable Law, by Contract or
otherwise.
(j)    Neither the Company nor any Subsidiary will be required to include any
item of income in, or exclude any item of deduction from, Taxable income for any
Taxable period (or portion thereof) ending after the Closing Date as a result of
any (i) change in, or improper use of, any method of accounting for a Taxable
period ending on or prior to the Closing Date, (ii) “closing agreement”
described in Section 7121 of the Code (or any corresponding or similar provision
of state, local, or foreign Tax law) executed on


    
21

--------------------------------------------------------------------------------





or prior to the Closing Date, (iii) intercompany transactions (including any
intercompany transaction subject to section 367 or 482 of the Code) or any
excess loss account described in Treasury Regulations under Section 1502 of the
Code (or any corresponding or similar provision of state, local, or foreign Tax
law) with respect to a transaction occurring on or prior to the Closing Date,
(iv) installment sale or open transaction disposition made on or prior to the
Closing Date, (v) election under Section 108(i) of the Code made on or prior to
the Closing Date or (vi) prepaid amount received on or prior to the Closing
Date.
(k)    Neither the Company nor any Subsidiary has incurred a dual consolidated
loss within the meaning of Section 1503 of the Code.
(l)    Neither the Company nor any Subsidiary has received any private letter
ruling from the IRS (or any comparable Tax ruling from any other Governmental
Entity).
(m)    Neither the Company nor any Subsidiary is a party to any joint venture,
partnership or other Contract or arrangement that could be treated as a
partnership for U.S. federal income Tax purposes.
(n)    The Company has provided to Buyer all documentation relating to any
applicable Tax holidays or incentives. The Company and each Subsidiary is in
compliance with the requirements for any applicable Tax holidays or incentives
and none of the Tax holidays or incentives will be jeopardized by the
transactions pursuant to this Agreement.
(o)    Neither the Company nor any Subsidiary is, and it has never been, a
“United States real property holding corporation” within the meaning of Section
897 of the Code, and the Company and each Subsidiary has filed with the IRS all
statements, if any, that are required under Section 1.897-2(h) of the Treasury
Regulations.
(p)    Neither the Company nor any Subsidiary has constituted either a
“distributing corporation” or a “controlled corporation” in a distribution of
stock intended to qualify for Tax-free treatment under Section 355 of the Code
(i) in the two years prior to the date hereof or (ii) in a distribution that
could otherwise constitute part of a “plan” or “series of related transactions”
(within the meaning of Section 355(e) of the Code) in conjunction with the
transactions pursuant to this Agreement.
(q)    Neither the Company nor any Subsidiary owns any interest in any
controlled foreign corporation (as defined in Section 957 of the Code) (other
than TCSI), passive foreign investment company (as defined in Section 1297 of
the Code), or other entity the income of which is required to be included in the
income of the Company or any Subsidiary.
(r)    The Company has been treated as a disregarded entity for U.S. federal,
state and local income tax purposes since its formation.
Notwithstanding anything to the contrary in this Agreement, this Section 2.11
and Section 2.12 are the sole representations and warranties of the Company with
respect to Tax matters, and the provisions of this Section 2.11 or Section 2.12
(other than Sections 2.11(e), (h), (j) and (o)) shall cause Seller to be liable
for any Taxes for which Seller is not expressly liable pursuant to Section
9.1(a)(v).
2.12    Employee Matters.
(a)    Neither the Company nor any Subsidiary sponsors or maintains any
self-funded employee welfare benefit plan, including any plan to which a
stop-loss policy applies. The Company has made available to Buyer a true,
correct and complete copy of each of the Company Employee Plans and


    
22

--------------------------------------------------------------------------------





related plan documents, which could result in Liabilities for the Company or
Buyer (including trust documents, insurance policies or Contracts, and summary
plan descriptions) and has, with respect to each Company Employee Plan that is
subject to Employee Retirement Income Security Act of 1974, as amended (“ERISA”)
reporting requirements, provided to Buyer true, correct and complete copies of
the Form 5500 reports filed for the last three plan years. Any Company Employee
Plan intended to be qualified under Section 401(a) of the Code has either
obtained from the IRS a favorable determination letter as to its qualified
status under the Code, including all amendments to the Code effected by the Tax
Reform Act of 1986 and subsequent legislation, or has applied (or has time
remaining in which to apply) to the IRS for such a determination letter prior to
the expiration of the requisite period under applicable Treasury Regulations or
IRS pronouncements in which to apply for such determination letter and to make
any amendments necessary to obtain a favorable determination or has been
established under a standardized prototype plan for which an IRS opinion letter
has been obtained by the plan sponsor and is valid as to the adopting employer.
The Company has provided to Buyer a true, correct and complete copy of the most
recent IRS determination or opinion letter issued with respect to each such
Company Employee Plan, and nothing has occurred since the issuance of each such
letter that has caused or would reasonably be expected to cause the loss of the
Tax-qualified status of any Company Employee Plan subject to Section 401(a) of
the Code.
(b)    None of the Company Employee Plans promises or provides retiree medical
or other retiree welfare benefits to any person other than as required under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”) or
similar state or provincial law and the Company and each Subsidiary has complied
with the requirements of COBRA. There has been no material “prohibited
transaction” (within the meaning of Section 406 of ERISA and Section 4975 of the
Code and not exempt under Section 408 of ERISA and regulatory guidance
thereunder) with respect to any Company Employee Plan. Each Company Employee
Plan has been administered in all material respects in accordance with its terms
and in compliance with the requirements prescribed by any and all statutes,
rules and regulations (including ERISA and the Code), and the Company and each
ERISA Affiliate has performed in all material respects all obligations required
to be performed by it under, is not in any material respect in default under or
in violation of, and has no knowledge of any default or violation by any other
party to, any of the Company Employee Plans. None of the Company, any Subsidiary
and any of their respective ERISA Affiliates is subject to any Liability or
penalty under Sections 4976 through 4980 of the Code or Title I of ERISA with
respect to any Company Employee Plans. All contributions required to be made by
the Company, any Subsidiary or any ERISA Affiliate to any Company Employee Plan
have been made on or before their due dates and a reasonable amount has been
accrued for contributions to each Company Employee Plan as required by
applicable accounting standards for the current plan years (and no further
contributions will be due or will have accrued thereunder as of the Closing
Date, other than contributions accrued in the ordinary course of business
consistent with past practice after the Company Balance Sheet Date as a result
of the operations of the Company or any Subsidiary after the Company Balance
Sheet Date). In addition, with respect to each Company Employee Plan intended to
include a Code Section 401(k) arrangement, the Company, each Subsidiary and each
of the ERISA Affiliates have made timely deposits of employee salary reduction
contributions and participant loan repayments, as determined pursuant to
regulations issued by the United States Department of Labor. No Company Employee
Plan is covered by, and neither the Company nor any ERISA Affiliate has incurred
or expects to incur any Liability under Title IV of ERISA or Section 412 of the
Code. Each Company Employee Plan can be terminated or otherwise discontinued
after the Closing in accordance with its terms, without Liability to Buyer
(other than ordinary and reasonable administrative expenses typically incurred
in a termination event). With respect to each Company Employee Plan subject to
ERISA or Canadian federal or provincial pension standards legislation as either
an employee pension benefit plan within the meaning of Section 3(2) of ERISA, an
employee welfare benefit plan within the meaning of Section 3(1) of ERISA, or a
“registered pension plan” as that term is defined under the Income Tax Act
(Canada), in each case in all material respects, the Company and any applicable
ERISA Affiliate


    
23

--------------------------------------------------------------------------------





have prepared in good faith and timely filed all requisite governmental reports
(which were true, correct and complete as of the date filed), including any
required audit reports, and have properly and timely filed and distributed or
posted all notices and reports to employees required to be filed, distributed or
posted with respect to each such Company Employee Plan. No suit, administrative
proceeding, action, litigation or claim has been brought, or to the knowledge of
the Company, is threatened, against or with respect to any such Company Employee
Plan, including any audit or inquiry by the IRS, United States Department of
Labor or Canada Revenue Agency.
(c)    There has been no amendment to, written interpretation or announcement
(whether or not written) by the Company, any Subsidiary or other ERISA Affiliate
relating to, or change in participation or coverage under, any Company Employee
Plan that would materially increase the expense of maintaining such Company
Employee Plan above the level of expense incurred with respect to such Company
Employee Plan for the most recent full fiscal year included in the Financial
Statements.
(d)    Neither the Company nor any current or former Subsidiary or ERISA
Affiliate currently maintains, sponsors, participates in or contributes to, or
has ever in the past six years maintained, established, sponsored, participated
in, or contributed to, any pension plan (within the meaning of Section 3(2) of
ERISA) that is subject to Part 3 of Subtitle B of Title I of ERISA, Title IV of
ERISA or Section 412 of the Code. No Company Employee Plan is a Defined Benefit
Plan.
(e)    Neither the Company nor any Subsidiary or ERISA Affiliate is a party to,
or has in the past six years made any contribution to or otherwise incurred any
obligation under, any “multiemployer plan” as such term is defined in Section
3(37) of ERISA or any “multiple employer plan” as such term is defined in
Section 413(c) of the Code, or any Canadian Multi-Employer Plan.
(f)    No Company Employee Plan is sponsored, maintained or contributed to under
the law or applicable custom or rule of the any jurisdiction outside of the
United States.
(g)    The Company and each Subsidiary is in compliance in all material respects
with all Applicable Law respecting employment, discrimination in employment,
terms and conditions of employment, employee benefits, wages, hours and
occupational safety and health and employment practices, including the
Immigration Reform and Control Act and, with respect to each Company Employee
Plan, (i) the applicable health care continuation and notice provisions of COBRA
and the regulations (including proposed regulations) thereunder, (ii) the
applicable requirements of the Family Medical and Leave Act of 1993 and the
regulations (including proposed regulations) thereunder, (iii) the applicable
requirements of the Health Insurance Portability and Accountability Act of 1996
and the regulations (including proposed regulations) thereunder, (iv) the
applicable requirements of the Americans with Disabilities Act of 1990, as
amended and the regulations (including proposed regulations) thereunder, (v) the
Age Discrimination in Employment Act of 1967, as amended, and (vi) the
applicable requirements of the Women’s Health and Cancer Rights Act of 1998 and
the regulations (including proposed regulations) thereunder. The Company is not
engaged in any unfair labor practice.
(h)    Neither the Company nor any Subsidiary is liable for any arrears of
wages, compensation, penalties or other sums for failure to comply with
Applicable Law. The Company and each Subsidiary has paid in full to all
employees, independent contractors and consultants all wages, salaries,
commissions, bonuses, benefits and other compensation due to or on behalf of
such employees, independent contractors and consultants (other than for the
current payroll period to be paid in the ordinary course). Neither the Company
nor any Subsidiary is liable for any payment to any trust or other fund or to
any Governmental Entity, with respect to unemployment compensation benefits,
social security or other benefits


    
24

--------------------------------------------------------------------------------





or obligations for employees (other than routine payments to be made in the
normal course of business and consistently with past practice). There are no
pending claims against the Company or any Subsidiary under any workers
compensation plan or policy or for long term disability. Neither the Company nor
any Subsidiary has any obligations under COBRA with respect to any former
employees or qualifying beneficiaries thereunder, except for obligations that
are not material in amount.
(i)    The Company has provided to Buyer true, correct and complete copies of
each of the following (in each case to the extent the applicable form was used
for one or more agreements currently in effect or pursuant to which the Company
or any Subsidiary has or may have any Liability): (i) all forms of offer
letters, (ii) all forms of employment agreements and severance agreements, (iii)
all forms of services agreements and agreements with current and former
consultants and/or advisory board members, (iv) all forms of confidentiality,
non-competition or inventions agreements between current and former
employees/consultants and the Company or any Subsidiary (and a true, correct and
complete list of employees, consultants and/or others not subject thereto), (v)
the most current management organization chart(s), (vi) all forms of bonus plans
and any form award agreement thereunder and (vii) a schedule of bonus
commitments made to employees of the Company.
(j)    Neither the Company nor any Subsidiary is a party to or bound by any
collective bargaining agreement, works council arrangement or other labor union
Contract, no collective bargaining agreement is being negotiated by the Company
or any Subsidiary and neither the Company nor any Subsidiary has any duty to
bargain with any labor organization. There is no pending demand for recognition
or any other request or demand from a labor organization for representative
status with respect to any Person employed by the Company or any Subsidiary. To
the knowledge of the Company, there are no activities or proceedings of any
labor union or to organize their respective employees. There is no labor
dispute, strike or work stoppage against the Company or any Subsidiary pending
or, to the knowledge of the Company, threatened that may interfere with the
conduct of the Business. Neither the Company nor, to the knowledge of the
Company, any of its Representatives has committed any unfair labor practice in
connection with the conduct of the Business, and there is no charge or complaint
against the Company by the National Labor Relations Board or any comparable
Governmental Entity pending or, to the knowledge of the Company, threatened. No
employee of the Company or any Subsidiary has been dismissed in the 12 months
immediately preceding the Agreement Date.
(k)    Schedule 2.12(k) of the Company Disclosure Letter sets forth each
non-competition agreement and non-solicitation agreement that binds any current
or former employee or contractor of the Company and each Subsidiary (other than
those agreements entered into with newly hired employees of the Company or any
Subsidiary in the ordinary course of business consistent with past practice).
Except as set forth on Schedule 2.12(k) of the Company Disclosure Letter, the
employment of each of the employees of the Company and each Subsidiary is “at
will” (except for non-United States employees of the Company or any Subsidiary
located in a jurisdiction that does not recognize the “at will” employment
concept) and neither the Company nor any Subsidiary has any obligation to
provide any particular form or period of notice prior to terminating the
employment of any of their respective employees. As of the Agreement Date,
except as required by Applicable Law, neither the Company nor any Subsidiary
has, and to the knowledge of the Company, no other Person has, (i) entered into
any Contract that obligates or purports to obligate Buyer to make an offer of
employment to any present or former employee or consultant of the Company or any
Subsidiary and/or (ii) promised or otherwise provided any assurances (contingent
or otherwise) to any present or former employee or consultant of the Company of
any terms or conditions of employment with Buyer following the Effective Time.


    
25

--------------------------------------------------------------------------------





(l)    Schedule 2.12(l)(i) of the Company Disclosure Letter sets forth as of the
date of this Agreement, a true, correct and complete list of all officers and
employees of the Company and each Subsidiary, showing each such individual’s
name, position, work location, immigration or visa status, annual remuneration,
status as exempt/non-exempt, bonuses and fringe benefits for the current fiscal
year and the most recently completed fiscal year and any severance or
termination payment (in cash or otherwise) to which any employee could be
entitled pursuant to any agreement between the Company or TCSI on one hand and a
Company Employee on the other hand. Schedule 2.12(l)(ii) of the Company
Disclosure Letter sets forth the additional following information for each of
its international employees: city/country of employment, date of hire, manager’s
name and work location. Schedule 2.12(l)(iii) of the Company Disclosure Letter
sets forth a true, correct and complete list of all of its consultants, advisory
board members and independent contractors and, for each, (i) such individual’s
compensation, (ii) such individual’s initial date of engagement, (iii) whether
such engagement has been terminated by written notice by either party thereto
and (iv) the notice or termination provisions applicable to the services
provided by such individual. Schedule 2.12(l)(iv) of the Company Disclosure
Letter sets forth a list of all employees whose employment has been terminated
within 90 days preceding the date hereof.
(m)    The Company and each Subsidiary is in compliance in all material respects
with the Warn Act, or any similar state or local law. In the past two years, (i)
neither the Company nor any Subsidiary has effectuated a “plant closing” (as
defined in the WARN Act) affecting any site of employment or one or more
facilities or operating units within any site of employment or facility of its
business, (ii) there has not occurred a “mass layoff” (as defined in the WARN
Act) affecting any site of employment or facility of the Company or any
Subsidiary and (iii) neither the Company nor any Subsidiary has been affected by
any transaction or engaged in layoffs or employment terminations sufficient in
number to trigger application of any similar state, local or foreign law or
regulation. Neither the Company nor any Subsidiary has caused any of its
employees to suffer an “employment loss” (as defined in the WARN Act) during the
90-day period immediately preceding the Agreement Date.
(n)    Each Company Employee Plan that is a health plan in the United States is
in compliance in all material respects with the Patient Protection and
Affordable Care Act and the Health Care and Education Reconciliation Act of
2010.
(o)    None of the execution, delivery and performance of this Agreement or the
consummation of the Transactions (together with any termination of employment or
service and any other event in connection therewith or subsequent thereto will,
individually or together with the occurrence of some other event (whether
contingent or otherwise), (i) result in any material payment or benefit
(including severance, supplemental, unemployment compensation, golden parachute,
bonus or otherwise) becoming due or payable, or required to be provided, to any
current or former employee, director, independent contractor or consultant, (ii)
materially increase the amount or value of any benefit or compensation otherwise
payable or required to be provided to any current or former employee, director,
independent contractor or consultant, (iii) result in the acceleration of the
time of payment, vesting or funding of any such benefit or compensation, (iv)
increase the amount of compensation due to any current or former employee,
director, independent contractor or consultant, (v) result in the forgiveness in
whole or in part of any outstanding loans made by the Company to any current or
former employee, director, independent contractor or consultant or (vi) result
in or require the payment of any parachute payment to current or former
employee, director, independent contractor or consultant.
(p)    Schedule 2.12(p) of the Company Disclosure Letter sets forth whether any
service provider of the Company or any Subsidiary works pursuant to a work
authorization, visa, or work permission, and the specific terms thereof,
including expiration dates. The Company has obtained and maintains evidence


    
26

--------------------------------------------------------------------------------





of Forms I-9 in respect of each service provider in the United States and is in
compliance with all applicable immigration laws.
2.13    Interested-Party Transactions. None of the officers and directors of the
Company or any Subsidiary and, to the knowledge of the Company, none of the
other employees of the Company, any Subsidiary and Seller, and none of the
immediate family members of any of the foregoing, (i) has any direct or indirect
ownership, participation, royalty or other interest in, or is an officer,
director, employee of or consultant or contractor for any firm, partnership,
entity or corporation that competes with, or does business with, or has any
contractual arrangement with, the Company or any Subsidiary (except with respect
to any interest in less than 5% of the stock of any corporation whose stock is
publicly traded), (ii) is a party to, or to the knowledge of the Company,
otherwise directly or indirectly interested in, any Contract to which the
Company or any Subsidiary is a party or by which the Company or any Subsidiary
or any of their assets are bound, except for normal compensation for services as
an officer, director or employee thereof or (iii) to the knowledge of the
Company, has any interest in any property, real or personal, tangible or
intangible (including any Intellectual Property) that is used in, or that
relates to, the Business, except for the rights of Seller under Applicable Law.
2.14    Insurance. Seller maintains the policies of insurance and bonds set
forth in Schedule 2.14 of the Company Disclosure Letter, including all legally
required workers’ compensation insurance and errors and omissions, casualty,
fire and general liability insurance. Schedule 2.14 of the Company Disclosure
Letter sets forth the name of the insurer under each such policy and bond, the
type of policy or bond, the coverage amount and any applicable deductible and
any other material provisions as of the Agreement Date as well as all material
claims made relating to the Company under such policies and bonds since
inception. The Company has provided to Buyer true, correct and complete copies
of all such policies of insurance and bonds issued at the request or for the
benefit of the Company or any Subsidiary. There is no claim pending under any of
such policies or bonds as to which coverage has been questioned, denied or
disputed by the underwriters of such policies or bonds. All premiums due and
payable under all such policies and bonds have been timely paid and Seller is
otherwise in material compliance with the terms of such policies and bonds. All
such policies and bonds remain in full force and effect, and the Company has no
knowledge of any threatened termination of, or material premium increase with
respect to, any of such policies.
2.15    Books and Records. The Company has provided to Buyer true, correct and
complete copies of (i) all documents identified on the Company Disclosure Letter
(except to the extent that certain documents provided to Buyer as of the date of
this Agreement have been redacted for antitrust purposes, which documents are
true and correct, but not complete), (ii) the Operating Agreement or equivalent
organizational or governing documents of the Company and each Subsidiary, each
as currently in effect, (iii) the complete minute books containing records of
all proceedings, consents and actions of the manager and the sole member of the
Company, including any presentations and written materials provided thereto in
connection with such proceedings, consents and actions and (iv) all currently
effective permits, orders and consents issued by any regulatory agency with
respect to the Company or any Subsidiary and all applications for such permits,
orders and consents. The minute books of the Company and each Subsidiary
provided to Buyer contain a true, correct and complete summary of all meetings
of the Company manager, of the Company member and of the directors and
shareholders of each Subsidiary or actions by written consent or resolution
since the time of incorporation of the Company or any Subsidiary through the
Agreement Date. The books, records and accounts of the Company and each
Subsidiary (A) are true, correct and complete in all material respects, (B) have
been maintained in accordance with reasonable business practices on a basis
consistent with prior years, (C) are stated in reasonable detail and accurately
and fairly reflect all of the transactions and dispositions of the assets and
properties of the Company or any Subsidiary and (D) accurately and fairly
reflect the basis for the Financial Statements.


    
27

--------------------------------------------------------------------------------





2.16    Material Contracts.
(a)    Schedules 2.16(a)(i) through (xxiv) of the Company Disclosure Letter set
forth a list of each of the following Contracts to which the Company or any
Subsidiary is a party that are in effect on the Agreement Date (such Contracts,
including if entered into on or after the Agreement Date and prior to the
Closing, the “Material Contracts”):
(i)    any Contract with a Significant Customer;
(ii)    any dealer, distributor, referral or similar agreement, or any Contract
providing for the grant of rights to reproduce, license, market, refer or sell
its products or services to any other Person or relating to the advertising or
promotion of the Business or pursuant to which any third parties advertise on
any websites operated by the Company or any Subsidiary;
(iii)    (A) any joint venture Contract, (B) any Contract that involves a
sharing of revenues, profits, cash flows, expenses or losses with other Persons
and (C) any Contract that involves the payment of royalties to any other Person;
(iv)    any separation agreement or severance agreement with any current or
former employees under which the Company or any Subsidiary has any actual or
potential Liability;
(v)    any Contract (A) pursuant to which any other party is granted exclusive
rights or “most favored party” rights of any type or scope with respect to any
of the Company Products or Company Intellectual Property, (B) containing any
non-competition covenants or other restrictions relating to the Company Products
or Company Intellectual Property or (C) that limits or would limit the freedom
of the Company or any Subsidiary or any of its successors or assigns or their
respective Affiliates to (I) engage or participate, or compete with any other
Person, in any line of business, market or geographic area with respect to the
Company Products or the Company Intellectual Property, or to make use of any
Company Intellectual Property, including any grants by the Company of exclusive
rights or licenses or (II) sell, distribute or manufacture any products or
services or to purchase or otherwise obtain any software, components, parts or
services;
(vi)    any standstill or similar agreement containing provisions prohibiting a
third party from purchasing Equity Interests of the Company or assets of the
Company or any Subsidiary or otherwise seeking to influence or exercise control
over the Company or any Subsidiary;
(vii)    other than “shrink wrap” and similar generally available commercial
end-user licenses to software that have an individual acquisition cost of
$10,000 or less, all licenses, sublicenses and other Contracts to which the
Company or any Subsidiary is a party and pursuant to which the Company or any
Subsidiary acquired or is authorized to use any Third-Party Intellectual
Property Rights used in the development, marketing or licensing of the Company
Products;
(viii)    any license, sublicense or other Contract to which the Company or any
Subsidiary is a party and pursuant to which any Person is authorized to use any
Company-Owned Intellectual Property Rights, except for customary nonexclusive
end use terms of service entered into by end users of the Company Products in
the ordinary course of the Business, the forms of which have been made available
to Buyer;
(ix)    any license, sublicense or other Contract pursuant to which the Company
or any Subsidiary has agreed to any restriction on the right of the Company or
any Subsidiary to use


    
28

--------------------------------------------------------------------------------





or enforce any Company-Owned Intellectual Property Rights or pursuant to which
the Company or any Subsidiary agrees to encumber, transfer or sell rights in or
with respect to any Company-Owned Intellectual Property Rights, except for
customary nonexclusive end use terms of service entered into by end users of the
Company Products in the ordinary course of the Business, the forms of which have
been made available to Buyer;
(x)    any Contracts relating to the membership of, or participation by, the
Company or any Subsidiary in, or the affiliation of the Company or any
Subsidiary with, any industry standards group or association;
(xi)    any Contract providing for the development of any software, technology
or Intellectual Property Rights, independently or jointly, either by or for the
Company or any Subsidiary (other than employee invention assignment agreements
and consulting agreements with Authors on the Company’s or any Subsidiary’s
standard form of agreement, copies of which have been provided to Buyer);
(xii)    any confidentiality, secrecy or non-disclosure Contract other than any
such Contract entered into by the Company or any Subsidiary in the ordinary
course of business consistent with past practice;
(xiii)    any Contract to license or authorize any third party to manufacture or
reproduce any of the Company Products or Company Intellectual Property;
(xiv)    any Contract containing any indemnification, warranty, support,
maintenance or service obligation or cost on the part of the Company or any
Subsidiary, except for nonexclusive end use terms of service entered into by end
users of the Company Products in the ordinary course of the Business, the forms
of which have been made available to Buyer and other than “shrink wrap” and
similar generally available commercial end-user licenses to software that have
an individual acquisition cost of $5,000 or less;
(xv)    any settlement agreement with respect to any Legal Proceeding;
(xvi)    any Contract pursuant to which rights of any third party are triggered
or become exercisable, or under which any other consequence, result or effect
arises, in connection with or as a result of the execution of this Agreement or
the consummation of the Transactions, either alone or in combination with any
other event;
(xvii)    any Contract or plan (including any stock option, merger and/or stock
bonus plan) relating to the sale, issuance, grant, exercise, award, purchase,
repurchase or redemption of any membership interests of the Company or any other
securities of the Company or any Subsidiary or any options, warrants,
convertible notes or other rights to purchase or otherwise acquire any such
shares of stock, other securities or options, warrants or other rights therefor,
except for the repurchase rights disclosed on Schedule 2.2(a) or Schedule 2.2(b)
of the Company Disclosure Letter;
(xviii)    any Contract with any labor union or any collective bargaining
agreement or similar contract with its employees;
(xix)    any trust indenture, mortgage, promissory note, loan agreement or other
Contract for the borrowing of money, any currency exchange, commodities or other
hedging


    
29

--------------------------------------------------------------------------------





arrangement or any leasing transaction of the type required to be capitalized in
accordance with GAAP;
(xx)    any Contract of guarantee, surety, support, indemnification (other than
pursuant to its standard end user agreements), assumption or endorsement of, or
any similar commitment with respect to, the Liabilities or indebtedness of any
other Person;
(xxi)    any Contract for capital expenditures in excess of $50,000 in the
aggregate;
(xxii)    any Contract pursuant to which the Company or any Subsidiary is a
lessor or lessee of any real property or any machinery, equipment, motor
vehicles, office furniture, fixtures or other personal property involving
expenditures in excess of $50,000 per annum;
(xxiii)    any Contract pursuant to which the Company or any Subsidiary has
acquired a business or entity, or assets of a business or entity, whether by way
of merger, consolidation, purchase of stock, purchase of assets, license or
otherwise, or any Contract pursuant to which it has any material ownership
interest in any other Person; and
(xxiv)    any Contract with any Governmental Entity, any Company Authorization,
or any Contract with a government prime contractor, or higher-tier government
subcontractor, including any indefinite delivery/indefinite quantity contract,
firm-fixed-price contract, schedule contract, blanket purchase agreement, or
task or delivery order (each a “Government Contract”).
(b)    All Material Contracts are in written form. The Company and each
Subsidiary have performed all of the obligations required to be performed by
them and are entitled to all benefits under, and is not alleged to be in default
in respect of, any Material Contract. Each of the Material Contracts is in full
force and effect, subject only to the effect, if any, of applicable bankruptcy
and other similar Applicable Law affecting the rights of creditors generally and
rules of law governing specific performance, injunctive relief and other
equitable remedies. There exists no default or event of default or event,
occurrence, condition or act, with respect to the Company or any Subsidiary or
to the knowledge of the Company, with respect to any other contracting party,
that, with the giving of notice, the lapse of time or the happening of any other
event or condition, would reasonably be expected to (i) become a default or
event of default under any Material Contract, except for such defaults that are
not material under the terms of such Material Contract, or (ii) give any third
party (A) the right to declare a default or exercise any remedy under any
Material Contract, (B) the right to a rebate, chargeback, refund, credit,
penalty or change in delivery schedule under any Material Contract, (C) the
right to accelerate the maturity or performance of any obligation of the Company
or any Subsidiary under any Material Contract, or (D) the right to cancel,
terminate or modify any Material Contract. Neither the Company nor any
Subsidiary has received any written notice or other communication regarding any
actual or possible violation or breach of, default under, or intention to cancel
or modify any Material Contract. Neither the Company and nor any Subsidiary has
any Liability for renegotiation of Government Contracts. True, correct and
complete copies of all Material Contracts have been provided to Buyer at least
three Business Days prior to the Agreement Date.
2.17    Anti-Corruption Law.
(a)    Neither the Company nor any Subsidiary or any of their managers,
employees, agents or representatives (in each case, acting in their capacities
as such) has, since the inception of the Company, directly or indirectly through
its representatives or any Person authorized to act on its behalf (including any
distributor, agent, sales intermediary or other third party), (i) violated any
Anti-Corruption Law or (ii) offered, given, promised to give or authorized the
giving of money or anything of value, to any


    
30

--------------------------------------------------------------------------------





Government Official or to any other Person: (A) for the purpose of (I) corruptly
or improperly influencing any act or decision of any Government Official in
their official capacity, (II) inducing any Government Official to do or omit to
do any act in violation of their lawful duties, (III) securing any improper
advantage or (IV) inducing any Government Official to use his or her respective
influence with a Governmental Entity to affect any act or decision of such
Governmental Entity in order to, in each case of clauses (I) through (IV),
assist the Company or any Subsidiary in obtaining or retaining business for or
with, or directing business to, any Person or (B) in a manner that would
constitute or have the purpose or effect of public or commercial bribery,
acceptance of, or acquiescence in, extortion, kickbacks or other unlawful or
improper means of obtaining business or any improper advantage.
(b)    The Company and each Subsidiary (i) has maintained complete and accurate
books and records, including records of payments to any agents, consultants,
representatives, third parties and Government Officials, in accordance with
GAAP, (ii) there have been no false or fictitious entries made in the books and
records of the Company and each Subsidiary relating to any unlawful offer,
payment, promise to pay or authorization of the payment of any money, or
unlawful offer, gift, promise to give, or authorization of the giving of
anything of value, including any bribe, kickback or other illegal or improper
payment and (iii) neither the Company nor any Subsidiary has established or
maintained a secret or unrecorded fund or account.
(c)    Neither the Company nor any Subsidiary or any of their managers or
employees (acting in their capacities as such) has been convicted of violating
any Anti-Corruption Law or subjected to any investigation or proceeding by a
Governmental Entity for potential corruption, fraud or violation of any
Anti-Corruption Law.
2.18    Environmental, Health and Safety Matters.
(a)    The Company and each Subsidiary is in compliance in all material respects
with all Environmental, Health and Safety Requirements in connection with the
ownership, use, maintenance or operation of its business or assets or
properties. There are no pending, or to the knowledge of the Company, any
threatened allegations by any Person that the properties or assets of the
Company or any Subsidiary are not, or that its business has not been conducted,
in compliance with all Environmental, Health and Safety Requirements. Neither
the Company nor any Subsidiary has retained or assumed any Liability of any
other Person under any Environmental, Health and Safety Requirements. To the
knowledge of the Company, there are no past or present facts, circumstances or
conditions that would reasonably be expected to give rise to any Liability of
the Company or any Subsidiary with respect to Environmental, Health and Safety
Requirements.
2.19    Export Control Laws. The Company and each Subsidiary has in all material
respects conducted its export transactions in accordance with applicable
provisions of United States export and re-export controls, including the Export
Administration Act and Regulations, the Foreign Assets Control Regulations, the
International Traffic in Arms Regulations and other controls administered by the
United States Department of Commerce and/or the United States Department of
State and all other applicable import/export controls in other countries in
which the Company or any Subsidiary conducts business. Without limiting the
foregoing: (i) the Company and each Subsidiary has obtained all material export
and import licenses, license exceptions and other consents, notices, waivers,
approvals, orders, authorizations, registrations, declarations and filings with
any Governmental Entity required for (A) the export, import and re-export of
products, services, software and technologies and (B) releases of technologies
and software to foreign nationals located in the United States and abroad
(collectively, “Export Approvals”), (ii) the Company and each Subsidiary is in
material compliance with the terms of all applicable Export Approvals, (iii)
there


    
31

--------------------------------------------------------------------------------





are no pending or, to the knowledge of the Company, threatened claims against
the Company or any Subsidiary with respect to such Export Approvals, (iv) to the
knowledge of the Company, there are no actions, conditions or presently existing
circumstances pertaining to the Company’s or any Subsidiary’s export
transactions that would constitute a reasonable basis for any future claims and
(v) no Export Approvals for the transfer of export licenses to Buyer are
required, except for such Export Approvals that can be obtained expeditiously
and without material cost.
2.20    Customers. Neither the Company nor any Subsidiary has any outstanding
material disputes concerning any Company Products with any customer or
distributor who, for the year ended December 31, 2016 or the five months ended
May 31, 2017, was one of the 35 largest sources of revenues for the Company,
based on amounts paid or payable with respect to such periods (each, a
“Significant Customer”), and the Company has not received notice of any material
dissatisfaction on the part of any Significant Customer with respect to any
Company Products. Each Significant Customer is listed on Schedule 2.20 of the
Company Disclosure Letter. As of the date hereof, neither the Company nor any
Subsidiary has received any notice from any Significant Customer that such
Significant Customer shall not continue as a customer of the Company or any
Subsidiary after the Closing or that such Significant Customer intends to
terminate or materially modify existing Contracts with the Company or any
Subsidiary. Neither the Company nor any Subsidiary has had any Company Products
returned by a purchaser thereof except for customary warranty returns consistent
with past history that would not result in a reversal of any revenue by the
Company or any Subsidiary.


ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SELLER


Seller represents and warrants to Buyer as follows:


3.1    Organization and Standing. Seller is a corporation duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization. Seller is not in violation of any of the provisions of its
articles or certificate of incorporation or certificate of formation, as
applicable, or bylaws, operating agreement or equivalent organizational or
governing documents.
3.2    Authority; Non-contravention.
(a)    Seller has all requisite corporate power and authority to enter into this
Agreement, the Transaction Documents and to consummate the Transactions. The
execution and delivery of this Agreement and the consummation of the
Transactions have been duly authorized by all necessary corporate action on the
part of Seller. This Agreement has been duly executed and delivered by Seller
and, assuming the due execution and delivery of this Agreement by the other
parties hereto, constitutes the valid and binding obligation of Seller
enforceable against Seller, respectively, in accordance with its terms, subject
only to the effect, if any, of (i) applicable bankruptcy and other similar
Applicable Law affecting the rights of creditors generally and (ii) rules of law
governing specific performance, injunctive relief and other equitable remedies.
(b)    The execution and delivery of this Agreement and the Transaction
Documents by Seller does not, and the consummation of the Transactions will not,
conflict with, or result in any violation of, or default under (with or without
notice or lapse of time, or both), or give rise to a right of termination,
cancellation or acceleration of any obligation or loss of a benefit under, or
require any consent, approval or waiver from any Person pursuant to, (i) any
provision of the articles or certificate of incorporation, as applicable, or
bylaws or other equivalent organizational or governing documents of Seller, in
each case as


    
32

--------------------------------------------------------------------------------





amended to date, and each in full force and effect on the date hereof or (ii)
Applicable Law, except where such conflict, violation, default, termination,
cancellation or acceleration, individually or in the aggregate, would not be
material to Seller’s ability to consummate the Transactions and perform its
obligations under this Agreement.
(c)    Except for such filings and notifications as may be required to be made
by Seller in connection with the Transactions under the HSR Act or other
applicable Antitrust Laws and the expiration or early termination of the
applicable waiting period under the HSR Act or other applicable Antitrust Laws
and except as required by applicable federal and state securities laws and the
rules of NYSE, no consent, approval, order or authorization of, or registration,
declaration or filing with, any Governmental Entity or any other Person is
required by or with respect to Seller in connection with the execution and
delivery of this Agreement or the consummation of the Transactions that, if not
obtained or made, would reasonably be expected to adversely affect the ability
of Seller to consummate the Transactions.
3.3    Litigation. As of the date hereof, there is no Legal Proceeding pending,
or to the knowledge of Seller, threatened against Seller or its Subsidiaries
that in any manner challenges or would otherwise reasonably be expected to
prevent, enjoin, alter or materially delay the Transactions.

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF BUYER
Buyer represent and warrant to Seller and the Company as follows:
4.1    Organization and Standing. Each of Buyer is a corporation duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization. Buyer is not in violation of any of the provisions of its articles
or certificate of incorporation or certificate of formation, as applicable, or
bylaws, operating agreement or equivalent organizational or governing documents.
4.2    Authority; Non-contravention.
(a)    Buyer has all requisite corporate power and authority to enter into this
Agreement and to consummate the transactions contemplated thereby. The execution
and delivery of this Agreement, the Transaction Documents and the consummation
of the transactions contemplated thereby have been duly authorized by all
necessary corporate action on the part of Buyer. This Agreement has been duly
executed and delivered by Buyer and, assuming the due execution and delivery of
this Agreement by the other parties hereto, constitutes the valid and binding
obligation of Buyer enforceable against Buyer in accordance with its terms,
subject only to the effect, if any, of (i) applicable bankruptcy and other
similar Applicable Law affecting the rights of creditors generally and (ii)
rules of law governing specific performance, injunctive relief and other
equitable remedies.
(b)    The execution and delivery of this Agreement and the Transaction
Documents by Buyer does not, and the consummation of the transactions
contemplated thereby will not, conflict with, or result in any violation of, or
default under (with or without notice or lapse of time, or both), or give rise
to a right of termination, cancellation or acceleration of any obligation or
loss of a benefit under, or require any consent, approval or waiver from any
Person pursuant to, (i) any provision of the articles or certificate of
incorporation, as applicable, or bylaws or other equivalent organizational or
governing documents of Buyer, in each case as amended to date, and each in full
force and effect on the date hereof or (ii) Applicable Law, except where such
conflict, violation, default, termination, cancellation or acceleration,
individually or in


    
33

--------------------------------------------------------------------------------





the aggregate, would not be material to Buyer’s ability to consummate the
Transactions and perform their respective obligations under this Agreement.
(c)    Except for such filings and notifications as may be required to be made
by Buyer in connection with the Transactions under the HSR Act or other
applicable Antitrust Laws and the expiration or early termination of the
applicable waiting period under the HSR Act or other applicable Antitrust Laws
and except as required by applicable federal and state securities laws and the
rules of NYSE, no consent, approval, order or authorization of, or registration,
declaration or filing with, any Governmental Entity or any other Person is
required by or with respect to Buyer in connection with the execution and
delivery of this Agreement or the consummation of the Transactions that, if not
obtained or made, would reasonably be expected to adversely affect the ability
of Buyer to consummate the Transactions.
4.3    Financing Commitment. Attached hereto as Exhibit C-1 is a true, correct
and complete copy of an executed secured debt financing proposal letter, dated
June 1, 2017, together with all exhibits and schedules and all amendments,
supplements and modifications thereto (collectively, the “Debt Financing
Proposal Letter”), pursuant to which the lender has agreed to arrange, subject
to (and only to) the terms and conditions set forth therein, for the commitment
of certain lenders to lend the amounts set forth therein for, among other
things, the purposes of financing the Transactions to the extent set forth
therein (the “Debt Financing”). Attached hereto as Exhibit C-2 through C-8 are
true, correct and complete copies of the equity commitment letter, each dated as
of June 6, 2017 between Buyer and each proposed equity investor (together, the
“Equity Financing Commitment” and, together with the Debt Financing Proposal
Letter, the “Financing Commitments”), pursuant to which the investor party
thereto has committed, subject to (and only to) the terms and conditions set
forth therein, to invest the amount set forth therein to purchase equity
interests of Buyer (the “Equity Financing” and together with the Debt Financing,
the “Financing”).
4.4    Litigation. As of the date hereof, there is no Legal Proceeding pending,
or to the knowledge of Buyer, threatened against Buyer or its respective
subsidiaries that in any manner challenges or would otherwise reasonably be
expected to prevent, enjoin, alter or materially delay the Transactions.
4.5    Financial Statements and Related Information.
(a)    Buyer has made available to Parent the following financial statements and
notes (collectively, the “Buyer Financial Statements”): (i) the audited balance
sheet of Buyer as of December 31, 2015 and December 31, 2016, and the related
audited statement of income, statement of stockholders’ equity and statement of
cash flows for the years then ended, together with the notes thereto; and
(ii) the unaudited balance sheet of Buyer as of April 30, 2017 (the “Buyer
Unaudited Interim Balance Sheet”), and the related unaudited statement of
income, statement of stockholders’ equity and statement of cash flows for the
four–months then ended.
(b)    The Buyer Financial Statements present fairly the financial position of
Buyer as of the respective dates thereof and the results of operations and cash
flows of Buyer for the periods covered thereby. The Buyer Financial Statements
have been prepared in accordance with GAAP applied on a consistent basis
throughout the periods covered.
(c)    The books, records and accounts of Buyer accurately and fairly reflect,
in reasonable detail, the transactions in and dispositions of the assets of
Buyer. Buyer has taken and currently takes all actions necessary to provide
reasonable assurance that: (i) transactions are executed in accordance with
management’s general or specific authorization; (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain accountability for assets; and (iii) access to assets is
permitted only in accordance with management’s general or specific
authorization.


    
34

--------------------------------------------------------------------------------





ARTICLE V    
CONDUCT PRIOR TO THE CLOSING
5.1    Conduct of the Business; Notices. During the period from the Agreement
Date and continuing until the earlier of the termination of this Agreement and
Closing, Seller shall cause the Company and each Subsidiary to:
(a)    conduct the Business in the ordinary course consistent with past practice
(except to the extent expressly provided otherwise herein or as consented to in
writing by Buyer) and in compliance with Applicable Law;
(b)    (i) pay and perform all of its undisputed debts and other obligations
(including Taxes, except for Taxes that are the subject of a voluntary
disclosure request, that are otherwise being contested in good faith by
appropriate proceedings or for which reserves have been established in
accordance with GAAP) when due, (ii) use commercially reasonable efforts
consistent with past practice and policies to collect accounts receivable when
due and not extend credit outside of the ordinary course of business consistent
with past practice, (iii) sell the Company’s products and services consistent
with past practice as to discounting, license, service and maintenance terms,
incentive programs and revenue recognition and other terms and (iv) use its
commercially reasonable efforts consistent with past practice and policies to
preserve intact its present business organizations, keep available the services
of its present officers and key employees and preserve its relationships with
customers, suppliers, distributors, licensors, licensees, and others having
business dealings with it, to the end that its goodwill and ongoing businesses
shall be unimpaired at the Closing;
(c)    assure that each of its Contracts (other than with Buyer) entered into
after the Agreement Date will not require the procurement of any consent, waiver
or novation or provide for any change in the obligations of any party thereto in
connection with, or terminate as a result of the consummation of, the
Transactions, and shall give reasonable advance notice to Buyer prior to
allowing any Material Contract or right thereunder to lapse or terminate by its
terms;
(d)    maintain each of its leased premises in accordance with the terms of the
applicable lease;
(e)    promptly notify Buyer of any notice or other communication from any
Person alleging that the consent of such Person is or may be required in
connection with the Transactions;
(f)    promptly notify Buyer of any notice or other communication from any
Governmental Entity (i) relating to the Transactions, (ii) indicating that a
Company Authorization has been or is about to be revoked or (iii) indicating
that a Company Authorization is required in any jurisdiction in which such
Company Authorization has not been obtained, which revocation or failure to
obtain has had or would reasonably be expected to be material to Buyer
(following the Closing) or the Company;
(g)    promptly notify Buyer of any inaccuracy in or breach of any
representation, warranty or covenant of the Company herein; and
(h)    to the extent not otherwise required by this Section 5.1, promptly notify
Buyer of any change, occurrence or event not in the ordinary course of business,
or of any change, occurrence or event that, individually or in the aggregate
with any other changes, occurrences and events, would reasonably be expected to
be materially adverse to the Company or cause any of the conditions to the
Closing set forth in Article VII not to be satisfied.


    
35

--------------------------------------------------------------------------------





5.2    Restrictions on Conduct of the Business. Without limiting the generality
or effect of the Section 5.1, except as expressly set forth on Schedule 5.2 of
the Company Disclosure Letter, during the period from the Agreement Date and
continuing until the earlier of the termination of this Agreement and the
Closing, the Company shall not do, cause or permit (and the Seller shall cause
the Company and any Subsidiary not to do) any of the following (except to the
extent expressly provided otherwise herein or as consented to in writing by
Buyer, which consent shall not be unreasonably withheld or delayed):
(a)    Charter Documents. Cause, propose or permit any amendments to (i) the
Operating Agreement or equivalent organizational or governing documents or (ii)
the organizational or governing documents of any Subsidiary;
(b)    Merger, Reorganization. Merge, amalgamate or consolidate itself with any
other Person or adopt a plan of complete or partial liquidation, dissolution,
consolidation, restructuring, recapitalization or other reorganization;
(c)    Dividends; Changes in Capitalization. Split, combine or reclassify any of
its Equity Interests or issue or authorize the issuance of any Equity Interests
or other securities in respect of, in lieu of or in substitution for its Equity
Interests, or repurchase or otherwise acquire, directly or indirectly, any of
its Equity Interests;
(d)    Material Contracts. Enter into, amend or materially modify any (A)
Contract that would (if entered into, amended or modified prior to the Agreement
Date) constitute a Material Contract, (B) other material Contract or (C)
Contract requiring a novation or consent in connection with the Transactions;
provided that this Section 5.2(d) shall not require the Company to seek or
obtain Buyer’s consent in order to enter into, in the ordinary course of
business consistent with past practice, a Material Contract that would (if
entered into, amended or modified prior to the Agreement Date) have been
required to be disclosed under Schedule 2.16(a)(i) of the Company Disclosure
Letter;
(e)    Issuance of Equity Interests. Issue, deliver, grant or sell or authorize
or propose the issuance, delivery, grant or sale of, or purchase or propose the
purchase of, any Equity Interests, or enter into or authorize or propose to
enter into any Contracts of any character obligating it to issue any Equity
Interests;
(f)    Employees; Consultants; Independent Contractors. (i) Hire, or offer to
hire, any additional officers or other employees, or any consultants or
independent contractors, (ii) terminate the employment, change the title, office
or position, or materially reduce the responsibilities of any officer or
senior-level employee of the Company or any Subsidiary, (iii) enter into, amend
or extend the term of any employment or consulting agreement with any officer,
employee, consultant or independent contractor, (iv) enter into any Contract
with a labor union or collective bargaining agreement (unless required by
Applicable Law) or (v) add any new managers;
(g)    Loans and Investments. Make any loans or advances (other than routine
expense advances to employees of the Company consistent with past practice) to,
or any investments in or capital contributions to, any Person, or forgive or
discharge in whole or in part any outstanding loans or advances, or prepay any
indebtedness for borrowed money;
(h)    Intellectual Property. Except as contemplated by this Agreement or the
Transaction Documents, transfer or license from any Person any rights to any
Intellectual Property, or transfer or license to any Person any rights to any
Company Intellectual Property, other than as related to sales and nonexclusive
licenses of Company Products or Third-Party Intellectual Property in the
ordinary course of business


    
36

--------------------------------------------------------------------------------





consistent with past practice, or transfer or provide a copy of any Company
Source Code to any Person (including any current or former employee or
consultant of the Company or any contractor or commercial partner of the
Company) (other than providing access to Company Source Code to current
employees and consultants of the Company involved in the development of the
Company Products on a need to know basis in the ordinary course of business
consistent with past practice);
(i)    Patents. Take any action regarding a patent, patent application or other
Intellectual Property right, other than filing continuations for existing patent
applications or completing or renewing registrations of existing patents, domain
names, trademarks or service marks in the ordinary course of business consistent
with past practice;
(j)    Dispositions. Sell, lease, license or otherwise dispose or permit to
lapse of any of its tangible or intangible assets, other than sales and
nonexclusive licenses of Company Products in the ordinary course of business
consistent with past practice, or enter into any Contract with respect to the
foregoing;
(k)    Indebtedness. Incur any indebtedness for borrowed money or guarantee any
such indebtedness;
(l)    Payment of Obligations. Pay, discharge or satisfy (i) any Liability to
any Person who is an officer, director or stockholder of the Company (other than
compensation due for services as an officer or director) or (ii) any claim or
Liability arising other than in the ordinary course of business consistent with
past practice, other than the payment, discharge or satisfaction of Liabilities
reflected or reserved against in the Financial Statements, or defer payment of
any accounts payable other than in the ordinary course of business consistent
with past practice, or give any discount, accommodation or other concession
other than in the ordinary course of business consistent with past practice, in
order to accelerate or induce the collection of any receivable;
(m)    Insurance. Materially change the amount of, or terminate, any insurance
coverage;
(n)    Termination or Waiver. Cancel, release or waive any claims or rights held
by the Company or any Subsidiary;
(o)    Employee Benefit Plans; Pay Increases. (i) Adopt or amend any employee or
compensation benefit plan, including any stock issuance or stock option plan, or
amend any compensation, benefit, entitlement, grant or award provided or made
under any such plan, except (A) in each case as required under ERISA, Applicable
Law or as necessary to maintain the qualified status of such plan under the Code
or the registered status of such plan under the Income Tax Act (Canada), and (B)
that Seller may accelerate the vesting of options to purchase Seller common
stock held by Company Employees as of the date of this Agreement, (ii) amend any
deferred compensation plan within the meaning of Section 409A of the Code and
the regulations thereunder, except to the extent necessary to meet the
requirements of such Section or Notice, (iii) pay any special bonus or special
remuneration to any employee or non-employee director or consultant or (iv)
increase the salaries, wage rates or fees of its employees or consultants (other
than as disclosed to Buyer and are set forth on Schedule 5.2(o) of the Company
Disclosure Letter);
(p)    Severance Arrangements. Except as contemplated by this Agreement, grant
or pay, or enter into any Contract providing for the granting of any severance,
retention or termination pay, or other benefits, to any Person;


    
37

--------------------------------------------------------------------------------





(q)    Lawsuits; Settlements. (i) Commence a lawsuit other than (A) for the
routine collection of bills, (B) in such cases where the Company in good faith
determines that failure to commence suit would result in the material impairment
of a valuable aspect of its business (provided that the Company consults with
Buyer prior to the filing of such a suit) or (C) for a breach of this Agreement
or (ii) settle or agree to settle any pending or threatened lawsuit or other
dispute except for routine, immaterial matters in the ordinary course of
business;
(r)    Acquisitions. Acquire or agree to acquire by merging, amalgamating or
consolidating with, or by purchasing a substantial portion of the assets of, or
by any other manner, any business or any corporation, partnership, association
or other business organization or division thereof, or otherwise acquire or
agree to acquire any assets that are material, individually or in the aggregate,
to the Company or the Business, or enter into any Contract with respect to a
joint venture, strategic alliance or partnership;
(s)    Taxes. Make or change any election in respect of Taxes, adopt or change
any accounting method in respect of Taxes, file any federal, state, or foreign
income Tax Return or any other material Tax Return without the consent of Buyer
prior to filing, file any amendment to a federal, state, or foreign income Tax
Return or any other material Tax Return, enter into any Tax sharing or similar
agreement or closing agreement, assume any Liability for the Taxes of any other
Person (whether by Contract or otherwise), settle any claim or assessment in
respect of Taxes, consent to any extension or waiver of the limitation period
applicable to any claim or assessment in respect of Taxes, enter into
intercompany transactions giving rise to deferred gain or loss of any kind or
take any other similar action relating to the filing of any Tax Return or the
payment of any Tax if such similar action would have the effect of increasing
the Tax liability of Buyer or its Affiliates for any period ending after the
Closing Date or decreasing any Tax attribute of the Company or any Subsidiary
existing on the Closing Date;
(t)    Accounting. Change accounting methods or practices (including any change
in depreciation or amortization policies) or revalue any of its assets
(including writing down the value of inventory or writing off notes or the sale
of any accounts receivable otherwise than in the ordinary course of business),
except in each case as required by changes in GAAP as concurred with its
independent accountants and after notice to Buyer;
(u)    Real Property. Enter into any agreement for the purchase, sale or lease
of any real property;
(v)    Encumbrances. Place or allow the creation of any Encumbrance (other than
a Permitted Encumbrance) on any of its properties;
(w)    Interested Party Transactions. Except as contemplated by the Agreement,
enter into any Contract that, if entered prior to the Agreement Date, would be
required to be listed on Schedule 2.13 of the Company Disclosure Letter;
(x)    Subsidiaries. Take any action that would result in the Company or any
Subsidiary forming or having a new Subsidiary;
(y)    Capital Expenditures. Make any capital expenditures, capital additions or
capital improvements in excess of $25,000 individually or $100,000 in the
aggregate; and
(z)    Other. Take or agree in writing or otherwise to take, any of the actions
described in clauses (a) through (y) in this Section 5.2.


    
38

--------------------------------------------------------------------------------





5.3    Certain Limitations. Notwithstanding anything to the contrary in this
Article V, Buyer and the Company acknowledge and agree that (a) nothing in this
Agreement shall give Buyer, directly or indirectly, the right to control or
direct the Company’s operations for purposes of the HSR Act prior to the
expiration or termination of any applicable waiting period pursuant to the HSR
Act and (b) no consent of Buyer shall be required with respect to any matter set
forth in this Agreement to the extent the requirement of such consent would
violate any Applicable Law.

ARTICLE VI
ADDITIONAL AGREEMENTS
6.1    No Solicitation.
(a)    During the period from the Agreement Date and continuing until the
earlier of the termination of this Agreement and the Closing, Seller will not,
and Seller will not authorize or permit the Company or any of its or the
Company’s Representatives or any Subsidiary to, directly or indirectly,
(i) solicit, initiate, seek, entertain, knowingly encourage, facilitate, support
or induce the making, submission or announcement of any inquiry, expression of
interest, proposal or offer that constitutes, or could reasonably be expected to
lead to, an Acquisition Proposal, (ii) enter into, participate in, maintain or
continue any communications (except solely to provide written notice as to the
existence of these provisions) or negotiations regarding, or deliver or make
available to any Person any non-public information with respect to, or take any
other action regarding, any inquiry, expression of interest, proposal or offer
that constitutes, or could reasonably be expected to lead to, an Acquisition
Proposal, (iii) agree to, accept, approve, endorse or recommend (or publicly
propose or announce any intention or desire to agree to, accept, approve,
endorse or recommend) any Acquisition Proposal, (iv) enter into any letter of
intent or any other Contract contemplating or otherwise relating to any
Acquisition Proposal, or (v) submit any Acquisition Proposal to the vote of any
Company securityholder. The Company will, and will cause its Representatives and
each Subsidiary to, (A) immediately cease and cause to be terminated any and all
existing activities, discussions or negotiations with any Persons conducted
prior to or on the Agreement Date with respect to any Acquisition Proposal and
(B) immediately revoke or withdraw access of any Person (other than Buyer and
its Representatives) to any data room (virtual or actual) containing any
non-public information with respect to the Company in connection with an
Acquisition Proposal and request from each Person (other than Buyer and its
Representatives) the prompt return or destruction of all non-public information
with respect to the Company previously provided to such Person in connection
with an Acquisition Proposal. If any of the Company’s Representatives, whether
in his, her or its capacity as such or in any other capacity, takes any action
that the Company is obligated pursuant to this Section 6.1 not to authorize or
permit such Representative to take, then the Company shall be deemed for all
purposes of this Agreement to have breached this Section 6.1.
(b)    Seller shall immediately (but in any event, within 24 hours) notify Buyer
orally and in writing after receipt by Seller or the Company (or, to the
knowledge of Seller, by any of the Seller’s or the Company’s Representatives),
of (i) any Acquisition Proposal, (ii) any inquiry, expression of interest,
proposal or offer that constitutes, or would reasonably be expected to lead to,
an Acquisition Proposal, (iii) any other notice that any Person is considering
making an Acquisition Proposal or (iv) any request for non-public information
relating to the Company or for access to any of the properties, books or records
of the Company by any Person or Persons considering making or that has made an
Acquisition Proposal other than Buyer and its Representatives. Such notice shall
describe (A) the material terms and conditions of such Acquisition Proposal,
inquiry, expression of interest, proposal, offer, notice or request and (B) the
identity of the Person or Group making any such Acquisition Proposal, inquiry,
expression of interest, proposal, offer,


    
39

--------------------------------------------------------------------------------





notice or request. Seller shall keep Buyer informed on a reasonably current
basis of the status and details of, and any modification to, any such inquiry,
expression of interest, proposal or offer and any correspondence or
communications related thereto and shall provide to Buyer a true, correct and
complete copy of such inquiry, expression of interest, proposal or offer and any
amendments, correspondence and communications related thereto, if it is in
writing, or a reasonable written summary thereof, if it is not in writing.
Seller shall provide Buyer with 48 hours prior notice (or such lesser prior
notice as is provided to the members of the Seller’s Board of Directors) of any
meeting of the Seller’s Board of Directors at which the Seller’s Board of
Directors is reasonably expected to discuss any Acquisition Proposal.
(c)    The Company and Seller agree to consent to the assignment to Buyer of the
Pandora Media, Inc. Non-Competition Agreements with Andrew Dreskin and Tom
Ewald, respectively, dated October 7, 2015 (the “Non-Competition Agreements”)
from each of Andrew Dreskin and Tom Ewald.
6.2    Confidentiality; Public Disclosure.
(a)    The parties hereto acknowledge that Buyer and Seller have previously
executed a non-disclosure agreement, dated as of March 7, 2016 (the
“Confidentiality Agreement”), which shall continue in full force and effect in
accordance with its terms. Each party hereto agrees that it and its
Representatives shall hold the terms of this Agreement, and the fact of this
Agreement’s existence, in strict confidence. At no time shall any party hereto
disclose any of the terms of this Agreement (including the economic terms) or
any non-public information about a party hereto to any other Person without the
prior written consent of the party hereto about which such non-public
information relates. Notwithstanding anything to the contrary in the foregoing,
a party hereto shall be permitted to disclose any and all terms to its
financial, tax and legal advisors (each of whom is subject to a similar
obligation of confidentiality), and to any Governmental Entity or administrative
agency to the extent necessary or advisable in compliance with Applicable Law
and the rules of NYSE.
(b)    Neither Buyer nor Seller shall issue any press release or other public
communications relating to the terms of this Agreement or the Transactions in
any media interview, advertisement, news release, press release or professional
or trade publication, or in any print media, whether or not in response to an
inquiry, without the prior written approval of the other party, unless required
by Applicable Law (in which event a satisfactory opinion of counsel to that
effect shall be first delivered to the other party prior to any such
disclosure). Notwithstanding anything to the contrary contained herein or in the
Confidentiality Agreement, Seller may make such public communications regarding
this Agreement or the Transactions as Seller may determine is reasonably
appropriate.
6.3    Reasonable Best Efforts; Regulatory Approvals.
(a)    Each of the parties hereto agrees to use its reasonable best efforts, and
to cooperate with each other party hereto, to take, or cause to be taken, all
actions, and to do, or cause to be done, all things necessary, appropriate or
desirable to consummate and make effective, in the most expeditious manner
practicable, the Transactions, including the satisfaction of the respective
conditions set forth in Article VII, and including to execute and deliver such
other instruments and do and perform such other acts and things as may be
necessary or reasonably desirable for effecting completely the consummation of
the Transactions.
(b)    Buyer and Seller shall execute and file, or join in the execution and
filing of, any application, notification (including the provision of any
required information in connection therewith) or other document that may be
required (i) as promptly as practicable after the Agreement Date, but in no
event later than the 10th Business Day after the date of this Agreement, under
the HSR Act or (ii) as promptly as practicable after the Agreement Date under
any other foreign Applicable Law designed to prohibit, restrict


    
40

--------------------------------------------------------------------------------





or regulate actions having the purpose or effect of monopolization or restraint
of trade (collectively, the “Antitrust Laws”) in order to obtain the
authorization, approval or consent of any Governmental Entity, or expiration or
termination of the applicable waiting periods under such Antitrust Laws, that
may be reasonably required, or that Buyer may reasonably request to be made, in
connection with the consummation of the Transactions. Buyer and Seller shall
each use their respective reasonable best efforts to obtain, and to cooperate
with each other to obtain promptly, all such authorizations, approvals,
consents, expirations and terminations.
(c)    Notwithstanding anything to the contrary contained herein, it is
expressly understood and agreed that Buyer shall not have any obligation: (i) to
litigate or contest any Legal Proceeding challenging any of the Transactions as
violative of any Antitrust Law; or (ii) to proffer, make proposals, negotiate,
execute, carry out or submit to agreements or Orders providing for the (A) sale,
transfer, license, divestiture, encumbrance or other disposition or holding
separate (through the establishment of a trust or otherwise) of any assets,
categories of assets, operations or categories of operations of Buyer or any of
its Affiliates or of the Company, or (B) imposition of any limitation or
regulation on the ability of Buyer or any of its Affiliates to freely conduct
their business or own their respective assets, in the case of (A) and (B), that,
in the aggregate, would have, or would be reasonably likely to have, an impact
of more than $20,000,000 on the aggregate annual revenues of Buyer, the Company
and TCSI, taken as a whole after giving effect to the purchase of the Membership
Interests of the Company by Buyer pursuant to this Agreement.
(d)    Each of Buyer and Seller shall promptly inform the other of any material
communication between such party and any Governmental Entity regarding any of
the Transactions. If Buyer or any Affiliate of Buyer receives any formal or
informal request for supplemental information or documentary material from any
Governmental Entity with respect to any of the Transactions, then Buyer shall
make or cause to be made, as soon as reasonably practicable, a response in
compliance with such request. If Seller or any Affiliate of Seller receives any
formal or informal request for supplemental information or documentary material
from any Governmental Entity with respect to any of the Transactions, then
Seller shall make or cause to be made, a response in compliance with such
request. Each party hereto will consult and cooperate with the other parties and
will consider in good faith the views of the other parties in connection with
any filing, analysis, appearance, presentation, memorandum, brief, argument,
opinion or proposal made or submitted in connection with the Transactions.
Notwithstanding the preceding sentence, Buyer will have ultimate control over
the strategy for facilitating the expiration or termination of the HSR Act
waiting period and otherwise obtaining all applicable merger control clearances
under the HSR Act or any other applicable Antitrust Laws. In addition, except as
may be prohibited by any Governmental Entity or by any Applicable Law, in
connection with any such request, inquiry, investigation, action or legal
proceeding, outside counsel to each party hereto will consult the other party in
advance, if at all practicable, and, to the extent practicable, permit
authorized Representatives of the other parties to be present at each meeting or
conference relating to such request, inquiry, investigation, action or legal
proceeding. Buyer and Seller will, if at all practicable, and to have access to
and be consulted in connection with any document, opinion or proposal made or
submitted to any Governmental Entity in connection with such request, inquiry,
investigation, action or legal proceeding, and will supply each other with
copies of all correspondence, filings or communications with governmental
antitrust authorities, with respect to the Transactions; provided that to the
extent any of the documents or information are commercially or competitively
sensitive, Buyer or Seller, as the case may be, may satisfy its obligations by
providing such documents or information to the other party’s outside antitrust
counsel, with the understanding that such antitrust counsel shall not share such
documents and information with its client (although such antitrust counsel may
use such documents and information in advocating on behalf of its client with
any governmental antitrust authority).
6.4    Third-Party Consents; Notices.


    
41

--------------------------------------------------------------------------------





(a)    Seller and the Company shall use reasonable efforts to obtain prior to
the Closing, and deliver to Buyer at or prior to the Closing, all consents,
waivers and approvals under each Contract listed or described on Schedule
2.3(b)(ii)(B) of the Company Disclosure Letter (and any Contract entered into
after the Agreement Date that would have been required to be listed or described
on Schedule 2.3(b)(ii)(B) of the Company Disclosure Letter if entered into prior
to the Agreement Date).
(b)    Seller shall give all notices and other information required to be given
to the employees of the Company, any collective bargaining unit representing any
group of employees of the Company, and any applicable government authority under
the WARN Act, the National Labor Relations Act, as amended, the Code, COBRA and
other Applicable Law in connection with the Transactions.
6.5    Litigation. Seller shall (i) notify Buyer in writing promptly after
learning of any Legal Proceeding initiated by or against the Company or any
Subsidiary, or known by Seller to be threatened against the Company or any
Subsidiary (a “New Litigation Claim”), (ii) notify Buyer of ongoing material
developments in any New Litigation Claim and (iii) consult in good faith with
Buyer regarding the conduct of the defense of any New Litigation Claim.
6.6    Access to Information.
(a)    Subject to compliance with Applicable Law, during the period from the
Agreement Date and continuing until the earlier of the termination of this
Agreement and the Closing, (i) Seller shall afford Buyer and its Representatives
reasonable access during business hours to (A) the Company’s and each
Subsidiary’s properties, personnel, books, Contracts and records and (B) all
other information concerning the business, properties and personnel of the
Company and each Subsidiary as Buyer may reasonably request and (ii) Seller
shall provide to Buyer and its Representatives true, correct and complete copies
of the Company’s and each Subsidiary’s (A) internal financial statements, and
(B) to the extent within the Company’s or TCSI’s possession, Tax Returns, Tax
elections and all other records and workpapers relating to Taxes. For the
avoidance of doubt, nothing in this paragraph shall be construed to require
Seller to make available its income Tax Returns (or any other information
relating to its Taxes that it deems confidential) for the affiliated or
consolidated group the parent of which is the Seller to Buyer or any other
Person, but Seller shall be required to provide any available pro forma income
Tax Returns of the Company or any Subsidiary with respect to such affiliated or
consolidated group.
(b)    Subject to compliance with Applicable Law, from the Agreement Date until
the earlier of the termination of this Agreement and the Closing, Seller shall
confer from time to time as reasonably requested by Buyer with one or more
Representatives of Buyer to discuss any material changes or developments in the
operational matters of Seller and the general status of the ongoing operations
of Seller.
(c)    No information or knowledge obtained by Buyer during the pendency of the
Transactions in any investigation pursuant to this Section 6.6 shall affect or
be deemed to modify any representation, warranty, covenant, agreement,
obligation or condition set forth herein.
(d)    Within five Business Days following the Agreement Date, Seller shall
deliver to Buyer one or more DVDs or other digital media evidencing the
documents that were made available, which shall indicate, for each document, the
date that such document was first uploaded to the data room.
6.7    Expenses; Company Debt. Whether or not the Transaction is consummated,
except as otherwise set forth herein, all costs and expenses incurred in
connection with this Agreement and the Transactions shall be paid by the party
incurring such expense; provided that the fees and expenses of the


    
42

--------------------------------------------------------------------------------





Reviewing Accountant, if any, shall be allocated as provided in Section 1.4(g).
Prior to Closing, Seller shall repay or cause to be repaid all Company Debt.
6.8    Certain Closing Certificates and Documents. The Company shall prepare and
deliver to Buyer a draft of each of the Company Closing Net Working Capital
Certificate not later than five Business Days prior to the Closing Date and a
final version of the Company Closing Net Working Capital Certificate to Buyer
not later than three Business Days prior to the Closing Date. In the event that
Buyer notifies the Company that there are reasonably apparent errors in the
drafts of the Company Closing Net Working Capital Certificate, Buyer and the
Company shall discuss such errors in good faith and the Company shall correct
such errors prior to delivering the final versions of the same in accordance
with this Section 6.8. Without limiting the foregoing or Section 6.6, the
Company shall provide to Buyer, together with the Company Closing Net Working
Capital Certificate, such supporting documentation, information and calculations
as are reasonably necessary for Buyer to verify and determine the calculations,
amounts and other matters set forth in the Company Closing Net Working Capital
Certificate.
6.9    Manager’s and Officers’ Indemnification and Insurance.
(a)    All rights to indemnification and exculpation (including the advancement
of expenses) from liabilities for acts or omissions occurring at or prior to the
Closing (including with respect to the Transactions) existing as of the date
hereof in favor of the current or former manager, directors, officers and
employees of the Company or any Subsidiary of the Company, as provided in the
Operating Agreement or their respective certificate of incorporation and bylaws
(or similar organizational documents) or the indemnification agreements of any
of the Company or any Subsidiary of the Company listed on Schedule 6.9 of the
Company Disclosure Letter and made available to Buyer prior to the date hereof,
and pursuant to Applicable Law, shall survive the Transactions and shall
continue in full force and effect without amendment, modification or repeal in
accordance with their terms for a period of not less than six years after the
Closing; provided that if any claims are asserted or made within such period,
all rights to indemnification (and to advancement of expenses) hereunder in
respect of any such claims shall continue, without diminution, until disposition
of any and all such claims. Notwithstanding the foregoing, the obligations of
Buyer, or its respective successors (i) shall be subject to any limitation
imposed by Applicable Law and (ii) shall not be deemed to release any Indemnitee
hereunder who is also an officer, director or manager of the Company or its
Subsidiaries from his or her obligations pursuant to this Agreement or any
applicable indemnification agreement. Any repeal or modification of the
aforementioned provisions of the Operating Agreement (or the equivalent
organizational documents of the Company’s Subsidiaries) shall not adversely
affect any right or protection of the manager, directors or officers of the
Company or any of its Subsidiaries existing as of or prior to the Closing, or
increase the liability of any manager, director or officer of the Company or any
of its Subsidiaries with respect to acts or omissions of any such manager,
director or officer occurring prior to or at the Closing.
(b)    The provisions of this Section 6.9 shall survive the consummation of the
Transactions and are intended to be for the benefit of, and enforceable by, each
party indemnified pursuant to this Section 6.9 (or as otherwise referenced in
this Section 6.9) and his or her successors.
(c)    Prior to the Closing, Seller shall purchase a prepaid “tail” policy on
the current managers’ and officers’ liability insurance policy of the Company
for a period of six years from the Closing and in a form and on terms reasonably
acceptable to Buyer with coverage of six years; provided, however, that Seller
shall not be required to pay any amount under this Section 6.9(c) in excess of
$100,000.
6.10    Tax Matters.


    
43

--------------------------------------------------------------------------------





(a)    Tax Returns. All Tax Returns of the Company and its Subsidiaries that are
required to be filed after the Closing Date for any taxable period (or portion
thereof) ending on or prior to the Closing Date (a “Pre-Closing Tax Period”)
will be prepared and filed (or will be caused to be prepared and filed) by
Buyer. Buyer shall prepare such Tax Returns in a manner consistent with past
practice, except to the extent required by Applicable Law. With respect to any
such Tax Returns that are income Tax Returns, Buyer shall provide such Tax
Return to the Seller for its review and approval (not to be unreasonably
withheld, conditioned or delayed) at least 15 Business Days prior to the due
date therefor. Any Tax deductions arising out of the payment of unpaid
Transaction expenses or from other costs and expenses incurred by or with
respect to the Company or TCSI in connection with the transactions contemplated
by this Agreement shall be allocated to the Tax Returns that are filed by or
with respect to the Company or TCSI for Taxable periods (or portions thereof)
that end on or before the Closing Date (or if applicable, to a prior Taxable
period) to the maximum extent permitted by Law. This Section 6.10(a) shall not
apply to any Tax Return which constitutes a Voluntary Disclosure Filing.
(b)    Tax Contests. Buyer shall notify the Seller in writing upon receipt by
Buyer of any written notice from a Governmental Entity of an audit, contest,
examination, litigation or other controversy with respect to Taxes of the
Company or any of its Subsidiaries which may give rise to a claim for Taxes for
which the Seller may have an indemnification obligation (each, a “Tax Contest”);
provided that any failure by Buyer to so notify the Seller shall not relieve the
Seller of its indemnification obligations hereunder unless and to the extent
that the Seller is materially and adversely prejudiced thereby. The Seller, at
its own expense, shall be permitted to participate in, but not control, any Tax
Contest and Buyer shall not settle or otherwise compromise any Tax Contest if
such settlement or compromise would result in an indemnification obligation of
the Seller without the prior written consent of the Seller, such consent not to
be unreasonably withheld, conditioned or delayed. This Section 6.10(b) shall not
apply to any Tax Contest which constitutes a Voluntary Disclosure Filing.
(c)    Negative Tax Covenant. Subject to Section 6.10(i), Buyer shall not (or
shall not cause or permit the Company or TCSI to) make or change any Tax
election or amend, refile or otherwise modify (or grant an extension of any
statute of limitation with respect to) any Tax Return of the Company or TCSI
with respect to any taxable year or period ending on or before the Closing Date
or with respect to any Straddle Period or, except as expressly contemplated
under this Agreement, take any other action outside the ordinary course of
business that would increase any Tax liability or reduce any Tax benefit in
respect of any taxable year or period ending on or before the Closing Date or
any Straddle Period without the prior written consent of Seller, such consent
not to be unreasonably withheld, conditioned or delayed.
(d)    Tax Refunds. Seller shall be entitled to, and Buyer shall forward to
Seller, any Tax refunds (including any interest paid by a Governmental Entity
thereon) or Tax credits for overpayment in lieu thereof of the Company or TCSI
attributable to Taxable periods (or portions thereof) ending before the Closing
Date that are received by Buyer or its Affiliates (including the Company or
TCSI); provided, however, that Seller shall not be entitled to any such refunds
and/or credits (i) that results from the carryback to a Pre-Closing Tax Period
of any Tax attribute of the Buyer, Company or TCSI created in a taxable period
(or portion thereof) beginning after the Closing Date or (ii) to the extent such
Tax refund is a refund of Taxes which were not actually paid by the Company or
TCSI on or prior to the Closing Date or the Seller after the Closing Date. In
the event any such refund and/or credit is subsequently disallowed or determined
to be an amount less than the amount taken into account to make a payment
pursuant to this Section 6.10(d) by a Tax Authority, the Seller shall return
upon request of Buyer such excess to Buyer.
(e)    Transfer Taxes. All transfer (documentary or otherwise), gains, value
added, stamp, recording, registration, filing and conveyance Taxes, and other
similar Taxes incurred in connection with


    
44

--------------------------------------------------------------------------------





the transactions contemplated by this Agreement (collectively, “Transfer Taxes”)
shall be borne by 50% by Buyer and 50% by Seller.
(f)    Cooperation. Seller and Buyer shall (and shall cause their respective
Affiliates to): (i) assist each other in preparing any Tax Returns or Voluntary
Disclosure Filings which such other party is responsible for preparing and
filing; (ii) timely sign and deliver such certificates or forms as may be
reasonably necessary or appropriate to establish any available exemption from
(or otherwise reduce), or file Tax Returns or other reports with respect to,
Transfer Taxes, (iii) cooperate fully in preparing for any audits of, or
disputes with any Tax Authority regarding, any Tax Returns of the Company and
TCSI; (iv) make available to the other party and to any Tax Authority as
reasonably requested all information, records, and documents relating to Taxes
of the Company and TCSI; (v) provide timely notice to the other party in writing
of any pending or threatened Tax audits or assessments relating to Taxes of the
Company or TCSI for any Taxable period for which the other party is responsible
for preparing and filing Tax Returns; and (vi) furnish the other party with
copies of all correspondence received from any Tax Authority in connection with
any Tax audit or information request with respect to any such Taxable period.
(g)    Intent. The parties hereto (and their Affiliates) intend that the
Transaction shall be treated as a sale (by Seller) of all of the assets of the
Company (to Buyer) for U.S. federal income (and other applicable income) Tax
purposes and will report the Transaction consistently therewith, including on
all Tax Returns. The parties hereto (and their Affiliates) agree not to take any
position inconsistent with such treatment unless required by Applicable Law.
(h)    Allocation of Purchase Price. Within 60 days following the Closing, Buyer
shall deliver to Seller a schedule (the “Allocation Schedule”) allocating the
Purchase Price (including, for purposes of this Section 6.10(h), any assumed
liabilities, other consideration paid to Seller or other relevant items) for the
assets of Company among such assets for Seller’s review and approval (such
approval not to be unreasonably withheld). If Buyer and Seller cannot agree with
respect to any disputes with respect to the Allocation Schedule, any such
disputes shall be resolved by an accounting firm acceptable to both Seller and
Buyer in a manner consistent with the procedures set forth in Section 6.10(i).
The Allocation Schedule shall be prepared in accordance with Section 1060 of the
Code and the Treasury Regulations thereunder. Buyer and Seller each agrees to
file Internal Revenue Service Form 8594, and all federal, state, local and
foreign Tax Returns, in accordance with the Allocation Schedule, as such
Allocation Schedule has been agreed upon by Buyer and Seller. Buyer and Seller
each agrees to provide the other promptly with any other information required to
complete Form 8594.
(i)    Voluntary Disclosure Agreements. After the Closing Date, the Company and
its Subsidiaries shall, at the direction of the Buyer, be permitted to
initiate, control and settle or otherwise compromise all voluntary disclosure
agreements, initiatives and similar processes, including the filing and/or
amendment of any Tax Returns or agreements, for the mitigation of any Liability
for sales and use Taxes (and any similar or equivalent Taxes) in all applicable
state and local jurisdictions (collectively, the “Voluntary Disclosure
Filings”). Buyer agrees that it shall use good faith, commercially reasonable
efforts to minimize the liability for such Taxes in the preparation, filing,
negotiation and settlement of such Voluntary Disclosure Filings. The Seller
agrees that it shall not be permitted to contact any venue, customer or former
customer of the Company and its Subsidiaries with respect to any sales, use or
similar Tax matters, except with the prior written consent of the Buyer. Not
less than fifteen (15) Business Days prior to the filing of each Voluntary
Disclosure Filing, Buyer shall provide Seller with a draft copy of such
Voluntary Disclosure Filing for Seller’s review, and Buyer shall consider in
good faith any comments to such Voluntary Disclosure Filing provided by Seller
prior to filing. If Seller and Buyer do not agree with respect to the amount of
Tax liability reflected in any Voluntary Disclosure Filing, and Seller and Buyer
cannot mutually agree to continue their


    
45

--------------------------------------------------------------------------------





efforts to resolve such differences, Seller and Buyer shall engage an accounting
firm acceptable to both Seller and Buyer to review the matters in dispute with
respect to such Voluntary Disclosure Filing. Seller and Buyer shall each be
entitled to make a presentation to the accounting firm within ten (10) Business
Days after the engagement of the accounting firm, pursuant to procedures to be
agreed to among Seller, Buyer and the accounting firm (or, if they cannot agree
on such procedures, pursuant to procedures determined by the accounting firm),
regarding their respective positions relating to such matters in dispute. After
such review, the accounting firm shall promptly (and in any event within sixty
(60) Business Days following its engagement) determine in writing the resolution
of such disputed matters, which written determination shall be final and binding
on the parties hereto. The cost of such review shall be paid one-half by Seller
and one-half by Buyer. In the event of any conflict between Section 6.10(a),
Section 6.10(b), Section 6.10(c) or Section 9.6 and this Section 6.10(i), this
Section 6.10(i) shall control.
(j)    Section 338(g) Election. Seller and Buyer agree that Buyer shall not make
nor cause or permit to be made any election under Section 338(g) of the Code (a
“Section 338(g) Election”) with respect to TCSI or any other Subsidiary of the
Company that is a foreign corporation within the meaning of Section 7701(a)(5)
of the Code in connection with the transactions effected and/or contemplated
pursuant to this Agreement unless Seller has consented to such election (such
consent shall not be unreasonably withheld); provided that, notwithstanding
anything to the contrary contained in this Agreement, (1) all costs (including
any Taxes) attributable to a Section 338(g) Election shall be borne solely by
Buyer, (2) Seller shall have no indemnity obligation to Buyer or any of its
Affiliates from any liability for any costs (including Taxes) attributable to
such election, and (3) Buyer shall indemnify and hold harmless Seller, within 10
days after demand therefor, from and against any and all of any increase in
Seller’s Tax liability (including any Taxes imposed or asserted on or
attributable to amounts payable under this clause) that may result, directly or
indirectly, from such an election. In the event such a Section 338(g) Election
is made, Buyer shall be responsible for preparing any applicable purchase price
allocation for Tax purposes in accordance with Section 6.10(h), and Buyer, each
applicable Subsidiary of the Company and the Seller shall each file all Tax
Returns, and execute such other documents as may be required by any Governmental
Entity, in a manner consistent with such purchase price allocation. Buyer, the
Company and its Subsidiaries, and the Seller each agree not to take any position
inconsistent with any such Section 338(g) Election or related purchase price
allocation.
6.11    Employee Matters.
(a)    Buyer may extend offers of employment to any Company Employees effective
as of the Closing Date. Schedule 6.11(a) of the Company Disclosure Letter sets
forth the list of current Company Employees as of the date hereof. Subject to
Section 5.2(f) hereof, the Company shall be entitled to update Schedule 6.11(a)
periodically prior to the Closing Date to reflect any new hires, transfers,
resignations and other employment additions and terminations of Company
Employees which may have occurred subsequent to the date hereof in the ordinary
course of business and shall deliver to Buyer a final version of Schedule
6.11(a) no later than ten (10) Business Days prior to the Closing Date.
(b)    In no event shall any Company Employee be entitled to accrue any benefits
under any employee benefit plans of Seller or its Affiliates with respect to
services rendered or compensation paid on or after the Closing Date.
(c)    The provisions contained in this Section 6.11 are for the sole benefit of
the respective parties hereto and no current or former employee, director or
independent contractor or any other individual associated therewith shall be
regarded for any purpose as a third-party beneficiary of this Agreement. Nothing
in this Section 6.11 is intended or shall be construed to (i) give any Person
(including any Company Employee),


    
46

--------------------------------------------------------------------------------





other than the parties hereto, their successors and permitted assigns, any legal
or equitable right, remedy or claim under or in respect of this Section 6.11 or
any provision contained herein or (ii) establish, amend, or modify any benefit
plan, program, agreement or arrangement.
6.12    Employee Non-Solicitation. Seller shall not, and shall cause its
Affiliates not to, directly or indirectly, for a period starting on the Closing
Date and continuing until the one (1) year anniversary of the Closing Date,
contact, solicit or approach for the purpose of offering employment to or other
service relationship arrangement with (whether as an employee, consultant,
agent, independent contractor or otherwise) any Company Employee during such one
(1) year period; provided, however, that the foregoing shall not preclude (i)
the hiring by Seller or its Affiliates of any such Company Employee who is
applying for employment with Seller or its Affiliates on their own initiative
without direct or indirect inducement or encouragement by Seller or Affiliates,
(ii) the hiring of any Company Employee whose employment has been terminated by
the Company or Buyer, (iii) the hiring of any Company Employee whose employment
has been terminated by such Company Employee 180 days from the date of such
termination of employment with the Company, or (iv) the solicitation (or
employment as a result of the solicitation) of any such Company Employee through
(x) public advertisements or general solicitations that are not specifically
target at such person(s) or (y) recruiting or search firms retained by Seller or
its Affiliates using a database of candidates without targeting any Company
Employee, without direction or knowledge on Seller’s or its Affiliates’ behalf.
Seller, for itself and on behalf of its Affiliates, agrees that the scope of the
restrictive provisions set forth in this Section 6.12 are reasonable with
respect to subject matter, time and scope and that the provisions contained in
this Section 6.12 are a material inducement to Buyer’s entering into this
Agreement and but for the provisions contained in this Section 6.12 Buyer would
not have entered into this Agreement. It is specifically understood and agreed
that any breach of the provisions of this Section 6.12 by Seller or its
Affiliates will result in irreparable injury to Buyer, that the remedy at law
alone will be an inadequate remedy for such breach and that, in addition to any
other remedy it may have, Buyer shall be entitled to enforce the specific
performance of this Section 6.12 by Seller and its Affiliates through both
temporary and permanent injunctive relief without the necessity of proving
actual damages and without posting a bond, but without limitation of their right
to damages and any and all other remedies available to them, it being understood
that injunctive relief is in addition to, and not in lieu of, such other
remedies.
6.13    Commercial Agreement. Buyer and Seller shall use reasonable best efforts
to negotiate the terms of a commercial agreement addressing the terms set forth
in Exhibit D attached hereto (the “Commercial Agreement”); if Seller waives the
delivery of the Commercial Agreement from the conditions set forth in Section
7.2(d) prior to the Closing, the covenant in this Section 6.13 shall survive
until a Commercial Agreement is entered into or the parties agree that no
Commercial Agreement will be entered into.
6.14    Financing.
(a)    Buyer shall use its best efforts to take, or cause to be taken, all
actions and to do, or cause to be done, all things reasonably necessary to
obtain the Financing on the terms and conditions described in the Financing
Commitments as promptly as practicable, including using best efforts to:
(i) maintain in effect the Financing Commitments in accordance with and subject
to the terms and conditions set forth therein, (ii) negotiate and enter into
definitive agreements with respect to the Financing on the terms and conditions
contained in the Financing Commitments, (iii) satisfy on a timely basis all
conditions in the Financing Commitments that are within its control, (iv) upon
the satisfaction of the conditions set forth in the Financing Commitments and
all conditions herein to Buyer’s obligation to effect the Closing (in each case,
other than those that can only be satisfied upon the Closing), consummate the
Financing at or prior to the Closing in accordance with and subject to the terms
and conditions set forth in the Financing Commitments and (v) at the request of
Seller, fully enforce the obligations of the investors and the lenders (and the
rights


    
47

--------------------------------------------------------------------------------





of Buyer) under the Financing Commitments, including the filing of one or more
lawsuits against the committing parties to fully enforce such investor’s and
lender’s obligations (and the rights of Buyer) thereunder. Buyer shall keep
Seller reasonably informed with respect to all material activity concerning the
status of the Financing, including the status of Buyer’s efforts to comply with
its covenants under, and satisfy the conditions contemplated by, the Financing
Commitments and shall give Seller prompt notice of any event or change that
would reasonably be expected to materially and adversely affect the ability of
Buyer to timely consummate the Financing. Without limiting the foregoing, Buyer
shall give written notice to Seller promptly, and in any event within two
Business Days, if at any time: (A) the Financing Commitments shall expire or be
terminated for any reason or Buyer becomes aware of a material breach by any
party to any Financing Commitments; (B) the receipt, on or prior to the Closing
Date, of any written notice or other written communication from any financing
source with respect to any actual or potential breach, default, event of
default, termination or repudiation by any party to any Financing Commitments or
any definitive document related to the Financing or pursuant to which the
investors or lenders thereunder have indicated that they will not perform their
obligations to make the investments or loans and other extensions of credit
thereunder at or prior to the Closing; or (C) Buyer otherwise determines that
Buyer is unlikely to timely receive the Financing. Prior to the Closing, Buyer
shall not agree to any amendment, modification, supplementation, restatement or
replacement of, or waiver under, the Financing Commitments in any manner
(including by way of a side letter or other binding agreement, arrangement or
understanding) without the prior written consent of Seller, except Buyer may
amend, modify, supplement, restate or replace the Financing Commitments, in
whole or part, if such amendment, modification, supplement, restatement or
replacement (1) does not reduce the aggregate amount of the Financing below the
Required Amount, (2) does not impose new or additional conditions, or expand or
modify any of the existing conditions, to the consummation of the Financing,
(3) is not reasonably expected to hinder, materially delay or prevent the
Closing, (4) does not make the funding of the Financing (or satisfaction of the
conditions to obtaining the Financing) less likely to occur in any respect and
(5) does not adversely impact the ability of Buyer or Seller to enforce its
rights against other parties to the Financing Commitments or the definitive
agreements with respect thereto. In the event that all or any portion of the
Financing becomes unavailable on the terms and conditions contemplated in the
Financing Commitments (including after giving effect to applicable “market flex”
provisions), Buyer shall use best efforts to arrange and obtain alternative
financing (“Alternative Financing”) from alternative sources in an amount
sufficient to pay the Required Amount or otherwise replace the unavailable
portion of the Financing promptly following the Financing becoming unavailable;
provided, however, that in no event shall such Alternative Financing be subject
to any new or additional conditions or other contingencies to the receipt or
funding of the alternate financing, as compared to the conditions or other
contingencies to the receipt or funding of the Financing under the Financing
Commitments as in existence as of the date of this Agreement unless approved in
writing by Seller. Buyer shall provide Seller with a copy of commitment letters
and fee letters (but the fee letter may be redacted as to economic terms) for
any Alternative Financing for its review prior to the execution thereof and of
fully executed copies as promptly as practicable following the execution
thereof. In the event that any Alternative Financing is obtained in accordance
with this Section 6.14(a), references in this Agreement to the Financing shall
be deemed to refer to such Alternative Financing (in lieu of the Financing
replaced thereby), and if one or more commitment letters, fee letters or
definitive financing agreements are entered into or proposed to be entered into
in connection with such Alternative Financing, references in this Agreement to
the Financing Commitments and definitive financing agreements in respect of the
Financing shall be deemed to refer to such commitment letters, fee letters and
definitive financing agreements relating to such Alternative Financing, and all
obligations of Buyer pursuant to this Section 6.14(a) shall be applicable
thereto to the same extent as Buyer’s obligations with respect to the Financing
replaced thereby. Buyer shall provide to Seller copies of all documents relating
to the Financing reasonably requested by Seller.


    
48

--------------------------------------------------------------------------------





(b)    From the date hereof until the earlier of the Closing Date and the
termination of this Agreement, Seller agrees, subject to Section 6.2, to use its
commercially reasonable efforts to provide, and cause its respective senior
management, agents and representatives to use their respective commercially
reasonable efforts to provide, such assistance with the Financing as is
reasonably requested by Buyer. Notwithstanding anything to the contrary
contained in this Section 6.14(b), (i) nothing in this Section 6.14(b) shall
require any such cooperation to the extent that it would (A) require Seller, the
Company or any of their Subsidiaries or any of their representatives, as
applicable, to (1) waive or amend any terms of this Agreement or agree to pay
any commitment or other fees or reimburse any expenses prior to the Closing
Date, or incur any liability or give any indemnities, (2) commit to take any
similar action that is not contingent upon the Closing Date or (3) adopt or
approve resolutions or consents to authorize the execution of any documents for
the Financing unless the relevant directors or officers will continue in such
positions (or similar positions) after the Closing, and in each case, such
documents shall not become effective until the Closing or thereafter,
(B) unreasonably interfere with the ongoing business or operations of Seller,
the Company or any of their Subsidiaries or conflict with the other limitations
set forth in Section 6.2, (C) require Seller, the Company or any of their
Subsidiaries to take any action that will conflict with or violate any
applicable Organizational Documents of Seller, the Company or any of their
Subsidiaries or any Applicable Laws or result in a violation or breach of, or
default under, any Contract which Seller, the Company or any of their
Subsidiaries is a party, (D) result in any officer or director of Seller, the
Company or any of their Subsidiaries incurring any personal liability with
respect to any matters relating to the Financing or (E) require Seller, the
Company or any of their Subsidiaries to enter into any financing or purchase
agreement for the Financing that would be effective prior to the Closing Date
and (ii) no liability or obligation of Seller, the Company or any of their
Subsidiaries or any of their representatives under any agreement entered into in
connection with the Financing shall be effective until the Closing Date.
(c)    Buyer shall, within ten (10) days following written request by Seller,
reimburse Seller for all reasonable third-party costs incurred by Seller, the
Company or any of their Subsidiaries in connection with such cooperation. Buyer
shall indemnify and hold harmless Seller, the Company and any of their
Subsidiaries and Affiliates from and against any and all liabilities or losses
suffered or incurred by them in connection with the arrangement of the Financing
and any information utilized in connection therewith (other than historical
information provided by Seller, the Company or any of their Subsidiaries). The
obligations of Buyer under this Section 6.14(c) shall survive the termination of
this Agreement.
6.15    Board Observer Rights. As long as the Note is outstanding and Seller or
its successors own at least 1% on a fully diluted basis of Buyer’s securities,
Buyer shall invite a representative of Seller to attend all meetings of Buyer’s
board of directors in a non‑voting observer capacity and, in this respect, shall
give such representative copies of all notices, minutes, consents and other
materials that it provides to its directors at the same time and in the same
manner as provided to such directors; provided, however, that such
representative shall agree to hold in confidence and trust pursuant to the
provisions of Section 6.2, and to act in a fiduciary manner with respect to, all
information so provided; provided, further, that Buyer may withhold any
information and to exclude such representative from any materials or meeting or
portion thereof if access to such information or attendance at such meeting
could adversely affect the attorney-client privilege between Buyer and its
counsel or result in disclosure of trade secrets or other highly confidential
information.

ARTICLE VII
CONDITIONS TO CLOSING


    
49

--------------------------------------------------------------------------------





7.1    Conditions to Obligations of Each Party. The respective obligations of
each party hereto to consummate the Transactions shall be subject to the
satisfaction or waiver in writing at or prior to the Closing of each of the
following conditions:
(a)    Illegality. No Order issued by any court of competent jurisdiction or
other legal or regulatory restraint or prohibition preventing the consummation
of the Transactions shall be in effect, and no action shall have been taken by
any Governmental Entity seeking any of the foregoing, and no Applicable Law or
Order shall have been enacted, entered, enforced or deemed applicable to the
Transactions that makes the consummation of the Transactions illegal.
(b)    Antitrust Clearance. With respect to the jurisdictions set forth in
Schedule 7.1(b), all filings with and approvals of any Governmental Entity
required to be made or obtained in connection with the Transactions shall have
been made or obtained and shall be in full force and effect and the applicable
waiting period under the HSR Act and other Antitrust Laws with respect to the
jurisdictions set forth in Schedule 7.1(b) shall have expired or early
termination of such waiting period shall have been granted by the applicable
Governmental Entity (the “Antitrust Condition”).
7.2    Additional Conditions to Obligations of Seller and the Company. The
obligations of Seller and the Company to consummate the Transactions shall be
subject to the satisfaction or waiver at or prior to the Closing of each of the
following conditions (it being understood and agreed that each such condition is
solely for the benefit of Seller and the Company and may be waived by either
Seller or the Company in writing in its sole discretion without notice or
Liability to any Person):
(a)    Representations, Warranties and Covenants. The representations and
warranties made by Buyer herein shall be true and correct in all material
respects (except for such representations and warranties that are qualified by
their terms by a reference to materiality or Material Adverse Effect, which
representations and warranties as so qualified shall be true and correct in all
respects) on and as of the Agreement Date and on and as of the Closing Date as
though such representations and warranties were made on and as of such dates
(except for representations and warranties that address matters only as to a
specified date or dates, which representations and warranties shall be true and
correct with respect to such specified date or dates). Buyer shall have
performed and complied in all material respects with all covenants, agreements
and obligations herein required to be performed and complied with by Buyer at or
prior to the Closing.
(b)    Receipt of Closing Deliveries. Seller and the Company shall have received
each of the agreements, instruments, certificates and other documents set forth
in Section 1.3(a).
(c)    Receipt of Consent from Lender. Seller shall have received from JPMorgan
Chase Bank, N.A. under that certain Amendment and Restatement Agreement dated as
of December 21, 2015 to the Credit Agreement dated as of May 13, 2011, as
previously amended and restated as of September 12, 2013 and subsequently
amended prior to the date hereof, among Seller, the lenders party thereto and
JPMorgan Chase Bank, N.A. (the “Seller Credit Facility”) a consent to (i) waive
the covenant set forth in Section 6.05 of the Seller Credit Facility and (ii)
release the Company as a Guarantor (as defined therein) under the Seller Credit
Facility.
(d)    Receipt of Executed Commercial Agreement. Seller shall have received the
Commercial Agreement, duly executed by Buyer.
7.3    Additional Conditions to the Obligations of Buyer. The obligation of
Buyer to consummate the Transactions shall be subject to the satisfaction or
waiver at or prior to the Closing of each of the following


    
50

--------------------------------------------------------------------------------





conditions (it being understood and agreed that each such condition is solely
for the benefit of Buyer and may be waived by Buyer in writing in its sole
discretion without notice or Liability to any Person):
(a)    Representations, Warranties and Covenants. The representations and
warranties made by Seller and the Company herein shall be true and correct in
all material respects (except for such representations and warranties that are
qualified by their terms by a reference to materiality or Material Adverse
Effect, which representations and warranties as so qualified shall be true and
correct in all respects) on and as of the Agreement Date and on and as of the
Closing Date as though such representations and warranties were made on and as
of such dates (except for representations and warranties that address matters
only as to a specified date or dates, which representations and warranties shall
be true and correct with respect to such specified date or dates). Seller and
the Company shall have performed and complied in all material respects with all
covenants, agreements and obligations herein required to be performed and
complied with by Seller and the Company at or prior to the Closing.
(b)    Receipt of Closing Deliveries. Buyer shall have received each of the
agreements, instruments, certificates and other documents set forth in Section
1.3(b) and 1.3(c).
(c)    Injunctions or Restraints on Conduct of Business. No Order issued by any
court of competent jurisdiction or other legal or regulatory restraint or
prohibition limiting or restricting Buyer’s ownership, conduct or operation of
the Business following the Closing shall be in effect, including any Antitrust
Limitation, and no Legal Proceeding by any Governmental Entity seeking any of
the foregoing, or any Legal Proceeding by any Person seeking to prohibit or
limit the consummation of the Transactions, shall be pending or threatened.
(d)    No Legal Proceedings. No Governmental Entity shall have commenced or
threatened to commence any Legal Proceeding challenging or seeking the recovery
of a material amount of damages in connection with the Transactions or seeking
to prohibit or limit the exercise by Buyer of any material right pertaining to
ownership of Equity Interests of the Company.
(e)    No Material Adverse Effect. There shall not have occurred a Material
Adverse Effect with respect to the Company.

ARTICLE VIII
TERMINATION
8.1    Termination. At any time prior to the Closing, this Agreement may be
terminated and the Transactions abandoned by authorized action taken by the
terminating party:
(a)    by mutual written consent duly authorized by Buyer and Seller;
(b)    by either Buyer on the one hand, or Seller on the other hand, by written
notice to the other, if the Closing shall not have occurred on or before
September 9, 2017 or such other date that Buyer and Seller may agree upon in
writing (the “Termination Date”); provided that either Buyer or Seller may, by
written notice to the other, extend the Termination Date to December 9, 2017 if,
as of September 9, 2017, (A) the Antitrust Condition shall not have been
satisfied and (B) all of the other conditions to the Closing set forth in
Article VII shall have been satisfied or waived (other than the conditions that,
by their terms, are intended to be satisfied at the Closing, which conditions
only need to be capable of being satisfied at the Closing); provided, further,
that the right to terminate this Agreement under this Section 8.1(b) shall not
be available to any party whose breach of any covenant, agreement or obligation
hereunder will have been the


    
51

--------------------------------------------------------------------------------





principal cause of, or will have resulted in, the failure of the Closing to
occur on or before the Termination Date;
(c)    by either Buyer on the one hand, or Seller on the other hand, by written
notice to the other, if any Order of a Governmental Entity of competent
authority preventing the consummation of the Transactions shall have become
final and non-appealable;
(d)    by Buyer, by written notice to Seller, if (i) there shall have been a
failure or breach in any material respect of any representation or warranty made
by, or Seller or the Company has failed to perform any covenant, agreement or
obligation of, Seller or the Company herein in any material respect and such
failure or breach or failure to perform, as applicable, is not reasonably
capable of being cured on or before the Termination Date or, if curable, shall
not have been cured within twenty Business Days after receipt by the Company of
written notice thereof and, if not cured within such period and at or prior to
the Closing, such failure or breach or failure to perform would result in the
failure of any of the conditions set forth in Section 7.1 or Section 7.3 to be
satisfied (provided that Buyer shall not have the right to terminate this
Agreement pursuant to this Section 8.1(d)(i) if Buyer is then in material breach
of this Agreement) or (ii) there shall have been a Material Adverse Effect with
respect to the Company that is not reasonably capable of being cured on or
before the Termination Date or, if curable, shall not have been cured within
twenty Business Days after receipt by the Company of written notice thereof; or
(e)    by Seller, by written notice to Buyer, if there shall have been a failure
or breach in any material respect of any representation or warranty made by, or
if the Buyer, has failed to perform any covenant, agreement or obligation of
Buyer herein in any material respect and such failure or breach or failure to
perform, as applicable, is not reasonably capable of being cured on or before
the Termination Date or, if curable, shall not have been cured within twenty
Business Days after receipt by Buyer of written notice of such failure or breach
or failure to perform and, if not cured within such period and at or prior to
the Closing, such failure or breach or failure to perform would result in the
failure of any of the conditions set forth in Section 7.1 or Section 7.2 to be
satisfied (provided that Seller shall not have the right to terminate this
Agreement pursuant to this Section 8.1(e) if the Seller and the Company are then
in material breach of this Agreement).
8.2    Effect of Termination. In the event of termination of this Agreement as
provided in Section 8.1, this Agreement shall forthwith become void and there
shall be no Liability on the part of Buyer, Seller, the Company or their
respective officers, directors, stockholders, managers, members or Affiliates;
provided that (i) Section 6.2 (Confidentiality; Public Disclosure), Section 6.7
(Expenses), this Section 8.2 (Effect of Termination), Article X (General
Provisions) and any related definition provisions in or referenced in Exhibit A
and the Confidentiality Agreement shall remain in full force and effect and
survive any termination of this Agreement and (ii) nothing herein shall relieve
any party hereto from Liability in connection with any intentional
misrepresentation made by, or a willful breach of any covenant, agreement or
obligation of, such party herein.
ARTICLE IX
INDEMNIFICATION
9.1    Indemnification.
(a)    Subject to the limitations set forth in this Article IX, from and after
the Closing, Seller shall, indemnify and hold harmless Buyer and the Company and
their respective officers, directors, agents and employees and each Person, if
any, who controls or may control Buyer within the meaning of the Securities Act
(each, an “Indemnified Person”) from and against any and all losses,
Liabilities, damages,


    
52

--------------------------------------------------------------------------------





claims, fees, lost profits, Taxes, reductions in value (to the extent determined
to be a reasonable measure of damages under the circumstances), interest,
reasonable costs and expenses, including reasonable out-of-pocket costs of
investigation, reasonable defense and fees and expenses of counsel, experts and
other professionals (but excluding Sales Tax Expenses), directly or indirectly
incurred or sustained (collectively, “Indemnifiable Damages”), arising out of:
(i)    any failure of any representation or warranty made by Seller or the
Company herein or in the Company Disclosure Letter (including any exhibit to or
schedule of the Company Disclosure Letter) or to be true and correct (I) as of
the Agreement Date (except in the case of representations and warranties that by
their terms speak only as of a specified date or dates, which representations
and warranties shall be true and correct as of such date or dates), or (II) as
of the Closing Date as though such representation or warranty were made as of
the Closing Date (except in the case of representations and warranties that by
their terms speak only as of a specific date or dates, which representations and
warranties shall be true and correct as of such date or dates);
(ii)    any failure of any certification, representation or warranty made by the
Company in any certificate (other than the Company Closing Net Working Capital
Certificate) delivered to Buyer pursuant to this Agreement to be true and
correct as of the date such certificate is delivered to Buyer;
(iii)    any breach of, or default on the part of the Company in connection
with, any of the covenants, agreements or obligations made by the Company herein
or in any other agreements contemplated by the Transaction Documents;
(iv)    any inaccuracies in the Company Closing Net Working Capital Certificate;
(v)    any Pre-Closing Taxes to the extent not taken into account in calculating
the Company Net Working Capital; provided, however, that Seller shall not be
liable for any Sales Tax Expenses;
(vi)    any matters disclosed on Schedule 9.1(a)(vi); and
(vii)    any fraud or intentional misrepresentation by or on behalf of Seller or
the Company.
(b)    Materiality standards or qualifications, qualifications or requirements
that a matter be or not be “reasonably expected” or “reasonably likely” to occur
and qualifications by reference to the defined term “Material Adverse Effect” in
any representation, warranty, covenant, agreement or obligation shall only be
taken into account in determining whether a failure in such representation or
warranty, or a breach of such covenant, agreement or obligation, exists, and
shall not be taken into account in determining the amount of any Indemnifiable
Damages with respect to such failure or breach.
9.2    Indemnifiable Damage Threshold; Other Limitations.
(a)    Notwithstanding anything to the contrary contained herein, no Indemnified
Person may make a claim in respect of any claim for Indemnifiable Damages
arising out of, resulting from or in connection with the matters listed in
Sections 9.1(a)(i) or 9.1(a)(ii) (other than claims arising out of, resulting
from or in connection with (i) fraud or intentional misrepresentation by or on
behalf of Seller or the Company or (ii) any failure of any of the Special
Representations (as defined below) to be true and correct as aforesaid) unless
and until a Claim Certificate (together with any other delivered Claim
Certificates) describing


    
53

--------------------------------------------------------------------------------





Indemnifiable Damages in an aggregate amount greater than $2,000,000 with
respect to claims for Indemnifiable Damages arising out of, resulting from or in
connection with the matters listed in Sections 9.1(a)(i) or 9.1(a)(ii) (the
“Basket”) has been delivered, in which case the Indemnified Person may make
claims for indemnification, compensation and reimbursement for all Indemnifiable
Damages (including the amount of the Basket). The Basket shall not apply to any
other Indemnifiable Damages or claims therefor.
(b)    If the Transaction is consummated, the maximum liability of Seller and
the Company under this Agreement for Indemnifiable Damages arising out of,
resulting from or in connection with the matters listed in Sections 9.1(a)(i) or
9.1(a)(ii), except (i) in the case of fraud or intentional misrepresentation by
or on behalf of Seller or the Company and (ii) any failure of any of the
representations and warranties made by (A) the Company in Section 2.1
(Organization, Standing, Power and Subsidiaries), Section 2.2 (Capitalization),
Section 2.3(a) (Authority; Non-contravention), Section 2.11 (Taxes), or (B) the
Company in any certificate delivered to Buyer pursuant to this Agreement that
are within the scope of those covered by the foregoing Sections (collectively,
the “Special Representations”) to be true and correct as aforesaid, shall equal
$20,000,000. From and after the Closing, the indemnification procedures set
forth in this Article IX shall represent the sole and exclusive remedy for all
claims by the Indemnified Persons in connection with this Agreement and the
transactions contemplated hereby; provided that nothing in this Agreement shall
limit the right of any Indemnified Person to specific performance or other
equitable remedies.
(c)    In the case of any claims for Indemnifiable Damages arising out of,
resulting from or in connection with the failure of any of the Special
Representations to be true and correct as aforesaid or the matters listed in
Sections 9.1(a)(iii), 9.1(a)(iv), 9.1(a)(v), 9.1(a)(vi) or 9.1(a)(vii)
(collectively, “Fundamental Claims”), Seller shall have Liability for the amount
of any Indemnifiable Damages resulting therefrom, subject to the limitations
herein. Notwithstanding anything to the contrary contained herein, the total
liability of Seller for all claims under this Agreement, taken as a whole, other
than in the case of fraud or intentional misrepresentation by Seller or the
Company (for which total liability shall be uncapped) shall be limited to the
Purchase Price.
(d)    Notwithstanding anything to the contrary contained herein, (i) Seller
shall not have any right of indemnification, compensation, reimbursement,
contribution or right of advancement from Buyer or any other Indemnified Person
with respect to any Indemnifiable Damages claimed by any Indemnified Person or
any right of subrogation against the Company with respect to any
indemnification, compensation or reimbursement of an Indemnified Person by
reason of any of the matters set forth in Section 9.1(a), (ii) the rights and
remedies of the Indemnified Persons after the Closing shall not be limited by
(x) any investigation by or on behalf of, or disclosure to (other than in the
Company Disclosure Letter with respect to Sections 9.1(a)(i) and 9.1(a)(ii),
subject to any limitations expressly set forth therein), any Indemnified Person
at or prior to the Closing regarding any failure, breach or other event or
circumstance or (y) any waiver of any condition to the Closing related thereto
and (iii) if an Indemnified Person’s claim under this Article IX may be properly
characterized in multiple ways in accordance with this Article IX such that such
claim may or may not be subject to different limitations depending on such
characterization, then such Indemnified Person shall have the right to
characterize such claim in a manner that maximizes the recovery and time to
assert such claim permitted in accordance with this Article IX.
(e)    All Indemnifiable Damages shall be calculated net of the amount of any
actual recoveries actually received by an Indemnified Person prior to the final
resolution of the associated claim under any existing insurance policies and
contractual indemnification or contribution provisions (in each case, calculated
net of any actual collection costs and reserves, expenses, deductibles or
premium adjustments or retrospectively rated premiums (as determined in good
faith by an Indemnified Person) incurred or paid to procure such recoveries) in
respect of any Indemnifiable Damages suffered, paid, sustained or incurred


    
54

--------------------------------------------------------------------------------





by any Indemnified Person; provided that no Indemnified Person shall have any
obligation to seek to obtain or continue to pursue any such recoveries, except
to the extent expressly provided in Section 9.2(f).
(f)    Prior to making any claim for Indemnifiable Damages for any Sales Taxes,
the Indemnified Persons agree to use best efforts to obtain recoveries, or
provide proof of payment (or lack thereof), from each applicable venue, customer
or distributor for such Taxes. For purposes of the foregoing sentence, “best
efforts” shall be deemed satisfied by the Indemnified Persons with respect to
any particular venue, customer or distributor if an officer of the Buyer
certifies in writing to the Seller (and provides evidence reasonably
satisfactory to Seller) that the Buyer (or any of its Affiliates, employees or
agents) has performed each of the following actions: (1) the Buyer (or any of
its Affiliates, employees or agents) shall have requested in writing, at least
two times, by certified mail to such venue, customer or distributor a
confirmation that the applicable Taxes have not been paid and a recovery payment
in the amount of such Taxes, (2) the Buyer (or any of its Affiliates, employees
or agents) shall have investigated public records to determine whether the
venue, customer or distributor continues to operate as a going concern, and (3)
the Buyer (or any of its Affiliates, employees or agents) shall have engaged a
third party collection agent to seek recovery of the applicable Taxes from such
venue, customer or distributor; provided, however, with respect to such Taxes in
excess of $100,000 (determined on a cumulative basis) with respect to any venue,
customer or distributor, (i) “best efforts” shall further require that the Buyer
and the Seller have consulted in good faith to determine the extent to which
additional steps may be appropriate to recover such amounts and the Buyer shall
have taken any such additional steps, and (ii) in the event that Buyer and
Seller cannot agree on such additional steps, then Buyer shall have the right to
make a claim for Indemnifiable Damages for such Taxes and Seller shall have the
right in its sole discretion to pursue any additional steps (including
litigation) to recover such Taxes at its own expense and solely for its own
benefit, and in such event Buyer agrees to cooperate to the extent requested by
Seller with respect to such additional steps.  Notwithstanding anything to the
contrary in this Agreement, the costs and expenses of performing the steps
described in clause (3) and clause (i) of the proviso of the preceding sentence
shall be borne 50% by the Buyer and 50% by the Seller (as Indemnifiable
Damages).  In addition, the Indemnified Persons agree to consult in good faith
with the Seller at the Seller’s request regarding the Indemnified Persons’
efforts to recover any such Taxes, obtain proof of payment, and/or obtain
written certifications from such venues, customers or distributors, and shall
consider the Seller’s comments with respect to such efforts in good faith. Any
amounts recovered from or confirmed to have been paid by any venue, customer or
distributor shall not be eligible for recovery as Indemnifiable Damages
hereunder.
9.3    Period for Claims. Except as otherwise set forth in this Section 9.3, the
period (the “Claims Period”) during which claims may be made (i) for
Indemnifiable Damages arising out of, resulting from or in connection with (A)
the matters listed in Sections 9.1(a)(i) or 9.1(a)(ii) (other than with respect
to any of the Special Representations or the IP Representations) shall commence
at the Closing and terminate at 11:59 p.m. local time on the date that is 15
months following the Closing Date and (B) any failure of any of the
representations and warranties made by the Company in Section 2.10 (Intellectual
Property) (the “IP Representations”) shall commence at the Closing and terminate
at 11:59 p.m. local time on the date that is 18 months following the Closing
Date and (ii) for Indemnifiable Damages arising out of, resulting from or in
connection with all other matters, including Fundamental Claims and matters
listed in Section 9.1(a)(v), shall commence at the Closing and terminate at
11:59 p.m. local time on the expiration of the applicable statute of limitations
for such matter. Notwithstanding anything to the contrary contained herein, the
Claims Period for claims for Indemnifiable Damages arising out of, resulting
from or in connection with matters listed in Section 9.1(a)(vi) or fraud,
intentional misrepresentation or willful conduct shall not be limited. For the
avoidance of doubt, it is the intention of the parties hereto that the foregoing
respective survival periods supersede any applicable statute of limitations that
would otherwise apply.


    
55

--------------------------------------------------------------------------------





9.4    Claims.
(a)    During the Claims Period, Buyer may deliver to Seller one or more
certificates signed by any officer of Buyer (each, a “Claim Certificate”):
(i)    stating that an Indemnified Person has incurred, paid, reserved or
accrued, or in good faith believes that it may incur, pay, reserve or accrue,
Indemnifiable Damages; provided, that with respect to Indemnifiable Damages
related to Sales Taxes, such Indemnified Person has reasonably demonstrated
compliance with Section 9.2(f) prior to delivering a Claim Certificate;
(ii)    stating the amount of such Indemnifiable Damages (which, in the case of
Indemnifiable Damages not yet incurred, paid, reserved or accrued, may be the
maximum amount believed by Buyer in good faith to be incurred, paid, reserved,
accrued or demanded by a third party); and
(iii)    specifying in reasonable detail (based upon the information then
possessed by Buyer) the individual items of such Indemnifiable Damages included
in the amount so stated and the nature of the claim to which such Indemnifiable
Damages are related.
(b)    Such Claim Certificate (i) need only specify such information to the
knowledge of such officer of Buyer as of the date thereof, (ii) shall not limit
any of the rights or remedies of any Indemnified Person with respect to the
underlying facts and circumstances specifically set forth in such Claim
Certificate and (iii) may be updated and amended from time to time by Buyer by
delivering any updated or amended Claim Certificate, so long as the delivery of
the original Claim Certificate is made within the applicable Claims Period and
such update or amendment relates to the underlying facts and circumstances
specifically set forth in such original Claims Certificate; provided that all
claims for Indemnifiable Damages properly set forth in a Claim Certificate or
any update or amendment thereto shall remain outstanding until such claims have
been resolved or satisfied, notwithstanding the expiration of such Claims
Period. No delay in providing such Claim Certificate within the applicable
Claims Period shall affect an Indemnified Person’s rights hereunder, unless (and
then only to the extent that) Seller or the Company are materially prejudiced
thereby.
9.5    Resolution of Objections to Claims.
(a)    If Seller does not contest, by written notice to Buyer, any claim or
claims by Buyer made in any Claim Certificate within the 30-day period following
receipt of the Claim Certificate, then the principal amount of the Note shall be
reduced by an amount equal to the amount of any Indemnifiable Damages
corresponding to such claim or claims as set forth in such Claim Certificate;
provided, however if the claim or claims set forth in such Claim Certificate
relate to the matters listed in Section 9.1(a)(vi), Seller shall instead pay
Seller an amount of cash equal to the amount of any Indemnifiable Damages
corresponding to such claim or claims as set forth in such Claim Certificate.
(b)    If Seller objects in writing to any claim or claims by Buyer made in any
Claim Certificate within the 30-day period set forth in Section 9.5(a), Buyer
and Seller shall attempt in good faith for 45 days after Buyer’s receipt of such
written objection to resolve such objection. If Buyer and Seller shall so agree,
a joint written instruction setting forth such agreement shall be prepared,
signed by both parties. Upon execution of such instruction by both parties,
Buyer shall be entitled to reduce the principal amount of the Note by an amount
in accordance with such instruction provided, however if the claim or claims set
forth in such Claim Certificate relate to the matters listed in Section
9.1(a)(vi), Seller shall instead pay Seller an amount of cash in accordance with
such instruction. If no such agreement can be reached during the 45-day period
for good faith negotiation set forth in Section 9.5(b), but in any event upon
the


    
56

--------------------------------------------------------------------------------





expiration of such 45-day period, either Buyer or Seller may bring an
arbitration in accordance with the terms of Section 10.12 to resolve the matter.
The decision of the arbitrator as to the validity and amount of any claim in
such Claim Certificate shall be non-appealable, binding and conclusive upon the
parties hereto, and Buyer shall be entitled to reduce the principal amount of
the Note by an amount in accordance therewith; provided, however if the claim or
claims set forth in such Claim Certificate relate to the matters listed in
Section 9.1(a)(vi), Seller shall instead pay Seller an amount of cash in
accordance with such decision.
(c)    Judgment upon any determination of an arbitrator may be entered in any
court having jurisdiction. The non-prevailing party to an arbitration shall pay
its own fees and expenses and the fees and expenses of the prevailing party,
including attorneys’ fees and costs, reasonably incurred in connection with such
suit.
9.6    Third-Party Claims. In the event that Buyer becomes aware of a
third-party claim or demand (including a threat in writing of such), or is
served with a third-party complaint, counterclaim or cross-claim in litigation
(collectively, a “Third-Party Claim”) that Buyer reasonably believes may result
in a claim for indemnification under this Agreement, Buyer shall promptly notify
Seller in the relevant Claim Certificate (or amendment thereof) of such
Third-Party Claim and (subject to any applicable confidentiality or privacy
obligations or law) the identity of the person or party asserting such claim or
demand; provided that the failure to give prompt notice shall not affect the
indemnification provided hereunder except if and to the extent Seller has been
actually and materially prejudiced as a result of such failure. Seller shall
have the right to receive copies of all pleadings, notices and communications
with respect to the Third-Party Claim to the extent that receipt of such
documents does not affect any claim of privilege relating to any Indemnified
Person, and subject to execution by Seller of Buyer’s (and, if required, such
third party’s) standard non-disclosure agreement to the extent that such
materials contain confidential or propriety information. Seller, shall, at its
sole expense, be entitled to participate in any defense of such Third-Party
Claim; provided that Buyer shall have the right in its sole discretion to
determine and conduct the defense of any Third-Party Claims. Buyer shall be
entitled to settle such Third-Party Claim without the consent of Seller;
provided that any settlement of a Third-Party Claim without the consent of
Seller shall not be determinative of any indemnification Claim that may be made
hereunder resulting from such Third-Party Claim. Notwithstanding anything to the
contrary contained herein, if there is a Third-Party claim that if adversely
determined would give rise to a right of recovery for Indemnifiable Damages
hereunder that is either, (a) not otherwise subject to a settlement or other
adjudication that is consented to in writing by Seller or (b) is not otherwise
determined to constitute Indemnifiable Damages hereunder, then 50% of any
amounts incurred by the Indemnified Persons in defense of such Third-Party
Claim, shall be deemed Indemnifiable Damages and shall be borne by the
Indemnifying Parties in accordance with this Article VIII and the remaining 50%
of such amounts shall be borne by the Indemnified Persons. If there shall be any
conflicts between the provisions of this Section 9.6 and Section 6.10(b)
(relating to Tax Contests), the provisions of Section 6.10(b) shall control.
9.7    Treatment of Indemnification Payments. Buyer and Seller agree to treat
(and cause their respective Affiliates to treat) any payment received by the
Indemnified Persons pursuant to this Article IX as adjustments to the Purchase
Price for all Tax purposes to the maximum extent permitted by Applicable Law.

ARTICLE X
GENERAL PROVISIONS
10.1    Survival of Representations, Warranties and Covenants. If the
Transaction is consummated, the representations and warranties made herein, in
the Company Disclosure Letter (including any exhibit to


    
57

--------------------------------------------------------------------------------





or schedule of the Company Disclosure Letter), and in the other certificates
contemplated by this Agreement shall survive the Closing and remain in full
force and effect, regardless of any investigation or disclosure made by or on
behalf of any of the parties hereto, until the date that is 15 months following
the Closing Date; provided that, regardless of any investigation or disclosure
made by or on behalf of any of the parties hereto, (i) the IP Representations
will remain operative and in full force and effect until the date that is 18
months following the Closing Date and (ii) the Special Representations will
remain operative and in full force and effect until the expiration of the
applicable statute of limitations for such matter for claims that seek recovery
of Indemnifiable Damages arising out of, resulting from or in connection with a
failure in such representations or warranties; provided, further, that no right
to indemnification pursuant to Article IX in respect of any claim that is set
forth in a Claim Certificate delivered to Seller on or prior to the expiration
of such representations and warranties shall be affected by such expiration;
provided, further, that such expiration shall not affect the rights of any
Indemnified Person under Article IX or otherwise to seek recovery of
Indemnifiable Damages arising out of, resulting from or in connection with any
fraud or intentional misrepresentation until the expiration of the applicable
statute of limitations. If the Transaction is consummated, the representations
and warranties made by Buyer herein and in the other certificates contemplated
by this Agreement shall expire and be of no further force or effect as of the
Closing. If the Transaction is consummated, all covenants, agreements and
obligations of the parties hereto shall expire and be of no further force or
effect as of the Closing, except to the extent such covenants, agreements and
obligations provide that they are to be performed after the Closing; provided
that no right to indemnification pursuant to Article IX in respect of any claim
based upon any breach of a covenant, agreement or obligation shall be affected
by the expiration of such covenant, agreement or obligation.
10.2    Expenses. Whether or not the Transaction is consummated, all costs and
expenses incurred in connection with the Transaction, this Agreement, the
Transaction Documents and the transactions contemplated hereby and thereby shall
be paid by the party incurring or required to incur such expenses.
10.3    Notices. All notices, requests, consents, claims, demands, waivers and
other communications hereunder shall be in writing and shall be deemed given if
delivered personally or by commercial delivery service, or mailed by registered
or certified mail (return receipt requested) or sent via facsimile (with
automated confirmation of receipt) to the parties hereto at the following
address (or at such other address for a party as shall be specified by like
notice):
(i)    if to Buyer, to:
Eventbrite, Inc.
155 5th Street, 7th Floor
San Francisco, CA 94103
Attention: Chief Executive Officer
Telephone No.: (415) 813-3236
                
with a copy (which shall not constitute notice) to:


Goodwin Procter LLP
135 Commonwealth Drive
Menlo Park, CA 94025
Attention: Anthony McCusker; Andrew Hill
Facsimile No.: (650) 618-1824
Telephone No.: (650) 752-3100




    
58

--------------------------------------------------------------------------------





(ii)    if to Seller, to:
Pandora Media, Inc.
2100 Franklin St. Suite 700
Oakland, CA 94612
Attention: General Counsel
Facsimile No.:  (510) 593-2729
Telephone No.:  (510) 593-2729
with a copy (which shall not constitute notice) to:
Sidley Austin LLP
1001 Page Mill Road
Building 1
Palo Alto, CA 94304
Attention: Martin A. Wellington
Facsimile No.: (650) 565-7100
Telephone No.: (650) 565-7123


(iii)    if to the Company, to:
Ticketfly, LLC
c/o Pandora Media, Inc.
2100 Franklin St. Suite 700
Oakland, CA 94612
Attention: General Counsel
Facsimile No.:  (510) 593-2729
Telephone No.:  (510) 593-2729


with a copy (which shall not constitute notice) to:
Sidley Austin LLP
1001 Page Mill Road
Building 1
Palo Alto, CA 94304
Attention: Martin A. Wellington
Facsimile No.: (650) 565-7100
Telephone No.: (650) 565-7123


Any notice given as specified in this Section 10.3 (i) if delivered personally
or sent by facsimile transmission shall conclusively deemed to have been given
or served at the time of dispatch if sent or delivered on a Business Day or, if
not sent or delivered on a Business Day, on the next following Business Day and
(ii) if sent by commercial delivery service or mailed by registered or certified
mail (return receipt requested) shall conclusively be deemed to have been
received on the third Business Day after the post of the same.
10.4    Interpretation. When a reference is made herein to Articles, Sections,
subsections, Schedules or Exhibits, such reference shall be to an Article,
Section or subsection of, or a Schedule or an Exhibit to this Agreement unless
otherwise indicated. The headings contained herein are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement. The words “include,”


    
59

--------------------------------------------------------------------------------





“includes” and “including” when used herein shall be deemed in each case to be
followed by the words “without limitation.” Where a reference is made to a
Contract, instrument or Applicable Law, such reference is to such Contract,
instrument or Applicable Law as amended, modified or supplemented, including (in
the case of Contracts or instruments) by waiver or consent and (in the case of
Applicable Law) by succession of comparable successor Applicable Law and
references to all attachments thereto and instruments incorporated therein.
Unless the context of this Agreement otherwise requires: (i) words of any gender
include each other gender and neutral forms of such words, (ii) words using the
singular or plural number also include the plural or singular number,
respectively, (iii) the terms “hereof,” “herein,” “hereto,” “hereunder” and
derivative or similar words refer to this entire Agreement, (iv) references to
clauses without a cross-reference to a Section or subsection are references to
clauses within the same Section or, if more specific, subsection, (v) references
to any person include the successors and permitted assigns of that person, (vi)
references from or through any date shall mean, unless otherwise specified, from
and including or through and including, respectively, (vii) the phrases “provide
to” and “deliver to” and phrases of similar import mean that a true, correct and
complete paper or electronic copy of the information or material referred to has
been delivered to the party to whom such information or material is to be
provided and (viii) the phrase “made available to” and phrases of similar import
means, with respect to any information, document or other material of Buyer or
Seller, that such information, document or material was made available for
review and properly indexed by the Company or Seller, respectively, and its
Representatives in the virtual data room established by Buyer or Seller,
respectively, in connection with this Agreement at least 48 hours prior to the
execution of this Agreement, and (ix) references to “fraud”, “intentional
misrepresentation”, “willful breach” and words of similar import or meaning
shall be read in all cases to include the element of scienter. The symbol “$”
refers to United States Dollars. The word “extent” in the phrase “to the extent”
means the degree to which a subject or other thing extends and such phrase shall
not mean simply “if.” References to a Person are also to its permitted
successors and assigns. All references to “days” shall be to calendar days
unless otherwise indicated as a “Business Day.” Unless indicated otherwise, all
mathematical calculations contemplated by this Agreement shall be rounded to the
tenth decimal place, except in respect of payments, which shall be rounded to
the nearest whole United States cent.
10.5    Amendment. Subject to Applicable Law, the parties hereto may amend this
Agreement by authorized action at any time pursuant to an instrument in writing
signed on behalf of each of the parties hereto.
10.6    Extension; Waiver. At any time at or prior to the Closing, any party
hereto may, to the extent legally allowed, (i) extend the time for the
performance of any of the obligations or other acts of the other parties hereto
owed to such party, (ii) waive any inaccuracies in the representations and
warranties made to such party contained herein or in any document delivered
pursuant hereto and (iii) waive any breaches of any of the covenants,
agreements, obligations or conditions for the benefit of such party contained
herein. At any time after the Closing, Buyer and Seller may, to the extent
legally allowed, (A) extend the time for the performance of any of the
obligations of the other owed to such party, (B) waive any inaccuracies in the
representations and warranties made to such party contained herein or in any
document delivered pursuant hereto or (C) waive any breaches of any of the
covenants, agreements, obligations or conditions for the benefit of such party
contained herein. Any such extension or waiver shall be valid only if set forth
in an instrument in writing that is (I) prior to the Closing with respect to the
Company, signed by the Company, (II) after the Closing with respect to Seller,
signed by Seller and (III) with respect to Buyer, signed by Buyer. Without
limiting the generality or effect of the preceding sentence, no failure to
exercise or delay in exercising any right under this Agreement shall constitute
a waiver of such right, and no waiver of any breach or default shall be deemed a
waiver of any other breach or default of the same or any other provision herein.


    
60

--------------------------------------------------------------------------------





10.7    Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same instrument and
shall become effective when one or more counterparts have been signed by each of
the parties hereto and delivered to the other parties hereto; it being
understood and agreed that all parties hereto need not sign the same
counterpart. The delivery by facsimile or by electronic delivery in PDF format
of this Agreement with all executed signature pages (in counterparts or
otherwise) shall be sufficient to bind the parties hereto to the terms and
conditions set forth herein. All of the counterparts will together constitute
one and the same instrument and each counterpart will constitute an original of
this Agreement.
10.8    Entire Agreement; Parties in Interest. This Agreement and the documents
and instruments and other agreements specifically referred to herein or
delivered pursuant hereto, including all the exhibits attached hereto, the
Schedules, including the Company Disclosure Letter, (a) constitute the entire
agreement among the parties hereto with respect to the subject matter hereof and
supersede all prior agreements and understandings, both written and oral, among
the parties hereto with respect to the subject matter hereof, except for the
Confidentiality Agreement, which shall continue in full force and effect, and
shall survive any termination of this Agreement, in accordance with its terms
and (b) are not intended to confer, and shall not be construed as conferring,
upon any Person other than the parties hereto any rights or remedies hereunder
(except that Article IX is intended to benefit the Indemnified Persons).
10.9    Assignment. Neither this Agreement nor any of the rights and obligations
under this Agreement may be assigned or delegated, in whole or in part, by
operation of law or otherwise by any of the parties hereto without the prior
written consent of the other parties hereto, and any such assignment without
such prior written consent shall be null and void, except that Buyer may assign
its rights and delegate its obligations under this Agreement to any direct or
indirect wholly owned subsidiary of Buyer without the prior consent of any other
party hereto; provided that notwithstanding any such assignment, Buyer, as
applicable, shall remain liable for all of its obligations under this Agreement.
Subject to the preceding sentence, this Agreement shall be binding upon, inure
to the benefit of, and be enforceable by, the parties hereto and their
respective successors and assigns.
10.10    Severability. In the event that any provision of this Agreement, or the
application thereof, becomes or is declared by a court of competent jurisdiction
to be illegal, void or unenforceable, the remainder of this Agreement shall
continue in full force and effect and shall be interpreted so as reasonably
necessary to effect the intent of the parties hereto. The parties hereto shall
use all reasonable efforts to replace such void or unenforceable provision of
this Agreement with a valid and enforceable provision that shall achieve, to the
greatest extent possible, the economic, business and other purposes of such void
or unenforceable provision.
10.11    Remedies Cumulative; Specific Performance. Except as otherwise provided
herein, including Article IX, any and all remedies herein expressly conferred
upon a party hereto shall be deemed cumulative with and not exclusive of any
other remedy conferred hereby, or by law or equity upon such party, and the
exercise by a party hereto of any one remedy shall not preclude the exercise of
any other remedy and nothing herein shall be deemed a waiver by any party hereto
of any right to specific performance or injunctive relief. It is accordingly
agreed that, subject to Section 9.2(b), the parties hereto shall be entitled to
an injunction or injunctions to prevent breaches of this Agreement and to
enforce specifically the terms and provisions hereof, this being in addition to
any other remedy to which they are entitled at law or in equity, and the parties
hereto hereby waive the requirement of any posting of a bond in connection with
the remedies described herein.
10.12    Arbitration; Submission to Jurisdiction; Consent to Service of Process.


    
61

--------------------------------------------------------------------------------





(a)    IN THE EVENT THAT A RESOLUTION IS NOT REACHED AMONG THE PARTIES HERETO
WITHIN 60 DAYS AFTER WRITTEN NOTICE OF A DISPUTE, THE DISPUTE SHALL BE FINALLY
SETTLED BY BINDING ARBITRATION IN SAN FRANCISCO, CALIFORNIA. SUCH ARBITRATION
SHALL BE CONDUCTED IN ENGLISH IN ACCORDANCE WITH THE RULES OF THE AMERICAN
ARBITRATION ASSOCIATION BY ONE ARBITRATOR APPOINTED IN ACCORDANCE WITH SUCH
RULES. THE ARBITRATOR SHALL ALLOW SUCH DISCOVERY AS IS APPROPRIATE TO THE
PURPOSES OF ARBITRATION IN ACCOMPLISHING A FAIR, SPEEDY AND COST-EFFECTIVE
RESOLUTION OF THE DISPUTE. THE ARBITRATOR SHALL REFERENCE THE FEDERAL RULES OF
CIVIL PROCEDURE THEN IN EFFECT IN SETTING THE SCOPE AND TIMING OF DISCOVERY. THE
AWARD OF ARBITRATION SHALL BE FINAL AND BINDING UPON THE PARTIES HERETO. THE
ARBITRATOR WILL AWARD TO THE PREVAILING PARTY ALL COSTS, FEES AND EXPENSES
RELATED TO THE ARBITRATION, INCLUDING REASONABLE FEES AND EXPENSES OF ATTORNEYS,
ACCOUNTANTS AND OTHER PROFESSIONALS INCURRED BY THE PREVAILING PARTY, AND
JUDGMENT ON THE AWARD RENDERED BY THE ARBITRATOR MAY BE ENTERED IN ANY COURT
HAVING JURISDICTION THEREOF.
(b)    Subject to the foregoing, the parties hereto hereby irrevocably submit to
the exclusive jurisdiction of the courts of the State of California and the
Federal courts of the United States of America located in the State of
California, the place where this Agreement was entered and is to be performed,
in respect of the interpretation and enforcement of the provisions of this
Agreement and of the documents referred to herein, and in respect of the
Transactions, and hereby waive, and agree not to assert, as a defense in any
action, suit or proceeding for the interpretation or enforcement hereof or
thereof, that it is not subject thereto or that such action, suit or proceeding
may not be brought or is not maintainable in said courts or that the venue
thereof may not be appropriate or that this Agreement or any such document may
not be enforced in or by such courts, and the parties hereto irrevocably agree
that all claims with respect to such action or proceeding shall be heard and
determined in such a California State or Federal court. The parties hereto
hereby consent to and grant any such court jurisdiction over the person of such
parties and over the subject matter of such dispute and agree that mailing of
process or other papers in connection with any such action or proceeding in the
manner provided in Section 9.2 or in such other manner as may be permitted by
Applicable Law, shall be valid and sufficient service thereof. With respect to
any particular action, suit or proceeding, venue shall lie solely in the County
of San Francisco, California. A party hereto may apply either to a court of
competent jurisdiction or to an arbitrator, if one has been appointed, for
prejudgment remedies and emergency relief pending final determination of a claim
pursuant to this Section 10.12. The appointment of an arbitrator does not
preclude a party hereto from seeking prejudgment remedies and emergency relief
from a court of competent jurisdiction.
10.13    Governing Law. This Agreement, all acts and transactions pursuant
hereto and all obligations of the parties hereto shall be governed by and
construed in accordance with the laws of the State of California without
reference to such state’s principles of conflicts of law that would refer a
matter to a different jurisdiction.
10.14    Rules of Construction. The parties hereto have been represented by
counsel during the negotiation, preparation and execution of this Agreement and,
therefore, hereby waive, with respect to this Agreement, each Schedule and each
Exhibit attached hereto, the application of any Applicable Law or rule of
construction providing that ambiguities in an agreement or other document shall
be construed against the party drafting such agreement or document.
10.15    Ownership of Privilege. The attorney-client privilege, attorney
work-product protection, and expectation of client confidence arising from the
representation of the Company by Sidley Austin LLP


    
62

--------------------------------------------------------------------------------





(“Sidley”) prior to the Closing, and all information and documents covered by
such privilege or protection, shall belong to and be controlled by Seller and
may be waived only by Seller, and not the Company, and shall not pass to or be
claimed or used by Buyer or the Company. Buyer acknowledges that Sidley has
acted as counsel for Seller and that, in the event of any post-Closing matters
or disputes between the parties hereto, Seller reasonably anticipates that
Sidley will represent it in such matters or disputes. Buyer and the Company
consent to Sidley’s representation of Seller in any post-Closing matter or
dispute in which the interests of Buyer or the Company, on the one hand, and
Seller, on the other hand, are adverse, whether or not such matter or dispute is
substantially related to one in which Sidley may have previously advised the
Company
[SIGNATURE PAGE NEXT]




    
63

--------------------------------------------------------------------------------


        


IN WITNESS WHEREOF, Buyer, Seller and the Company have caused this Agreement to
be executed and delivered by their respective officers thereunto duly
authorized, all as of the date first written above.
 
 
EVENTBRITE, INC.
 
 
By:
/s/ Julia Hartz
 
 
Name:
Title:
Julia Hartz
Chief Executive Officer





 
 
PANDORA MEDIA, INC.
 
 
By:
/s/ Stephen Bené
 
 
Name:
Title:
Stephen Bené
General Counsel and Corporate Secretary





 
 
TICKETFLY, LLC
 
 
By:
/s/ Jeremy Liegl
 
 
Name:
Title:
Jeremy Liegl
Manager























[SIGNATURE PAGE TO MEMBERSHIP INTEREST PURCHASE AGREEMENT]






    



--------------------------------------------------------------------------------


        


EXHIBIT A
Definitions
As used herein, the following terms shall have the meanings indicated below:
“Acquisition Proposal” means, with respect to the Company, any agreement, offer,
proposal or bona fide indication of interest (other than this Agreement or any
other offer, proposal or indication of interest by Buyer), or any public
announcement of intention to enter into any such agreement or of (or intention
to make) any offer, proposal or bona fide indication of interest, relating to,
or involving: (i) any acquisition or purchase from the Company, or from Seller,
by any Person or Group of a greater than 10% interest (other than pursuant to
(A) the exercise of Company Options or Company Warrants that were outstanding as
of the Agreement Date or (B) the Conversion Election) in the total outstanding
voting securities of the Company and/or any Subsidiary or any merger,
consolidation, business combination or similar transaction involving the Company
or any Subsidiary, (ii) any sale, lease, mortgage, pledge, exchange, transfer,
license (other than in the ordinary course of business consistent with past
practice), acquisition, or disposition of more than 10% of the assets (measured
by fair market value) of the Company or any Subsidiary, taken as a whole, in any
single transaction or series of related transactions, (iii) any liquidation,
dissolution, recapitalization or other significant corporate reorganization of
the Company, or any extraordinary dividend, whether of cash or other property or
(iv) any other transaction outside of the ordinary course of business consistent
with past practice the consummation of which would impede, interfere with,
prevent or delay, or would reasonably be expected to impede, interfere with,
prevent or delay, the consummation of the Transactions.
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, or is controlled by, or
is under common control with, such Person, including any general partner,
managing member, officer or director of such Person or any venture capital fund
now or hereafter existing that is controlled by one or more general partners or
managing members of, or shares the same management company with, such Person, in
each case as of the date on which, or at any time during the period for which,
the determination of affiliation is being made. For purposes of this definition,
the term “control” (including the correlative meanings of the terms “controlled
by” and “under common control with”), as used with respect to any Person, means
the possession, directly or indirectly, of the power to direct or cause the
direction of the management policies of such Person, whether through the
ownership of voting securities or by Contract or otherwise.
“Anti-Corruption Law” means any Applicable Law relating to anti-bribery or
anti-corruption (governmental or commercial), including the Foreign Corrupt
Practices Act of 1977, as amended, and any other Applicable Law that prohibits
the corrupt payment, offer, promise or authorization of the payment or transfer
of anything of value (including gifts or entertainment), directly or indirectly,
to any Person, including any Government Official.
“Applicable Law” means, with respect to any Person, any U.S. federal, state,
provincial, foreign, local, municipal or other law (including common law and
civil law), statute, by-law, constitution, legislation, principle of common law,
resolution, ordinance, code, edict, decree, rule, directive, license, permit,
regulation, ruling or requirement issued, enacted, adopted, promulgated,
implemented or otherwise put into effect by or under the authority of any
Governmental Entity and any Orders applicable to such Person or such Person’s
Affiliates or to any of their respective assets, properties or businesses.
“Business” means the business of the Company as currently conducted.





--------------------------------------------------------------------------------





“Business Day” means a day (i) other than Saturday or Sunday and (ii) on which
commercial banks are open for business in San Francisco, California.
“Canadian Multi-Employer Plan” means Canadian Company Employee Plans to which
the Company or a Subsidiary is required to contribute pursuant to a collective
agreement, participation agreement, any other agreement or statute or municipal
by-law and which are not maintained or administered by the Company or a
Subsidiary.
“Cash Purchase Price” means $150,000,000 in cash, plus (i) the Closing Net
Working Capital Surplus, if any and less (ii) the Closing Net Working Capital
Shortfall, if any.
“Closing Net Working Capital Shortfall” means the amount, if any, by which the
Closing Net Working Capital Target exceeds Company Net Working Capital as set
forth in the Company Closing Net Working Capital Certificate.
“Closing Net Working Capital Surplus” means the amount, if any, by which the
Company Net Working Capital exceeds Closing Net Working Capital Target as set
forth in the Company Closing Net Working Capital Certificate.
“Closing Net Working Capital Target” means $7,663,915.
“Code” means the Internal Revenue Code of 1986, as amended.
“Company Closing Net Working Capital Certificate” means a certificate executed
by the Chief Financial Officer of the Company dated as of the Closing Date,
certifying, as of the Closing, the amount of Company Net Working Capital,
including (A) the Company’s balance sheet as of the Closing prepared on a
consistent basis with the Company Balance Sheet, (B) an itemized list of each
element of the Company’s consolidated current assets and (C) an itemized list of
each element of the Company’s consolidated total current liabilities.
“Company Debt” means, without duplication: (i) all obligations (including the
principal amount thereof or, if applicable, the accreted amount thereof and the
amount of accrued and unpaid interest thereon) of the Company and each
Subsidiary, whether or not represented by bonds, debentures, notes or other
securities (whether or not convertible into any other security), for the
repayment of money borrowed, whether owing to banks or financial institutions or
otherwise, (ii) all outstanding reimbursement obligations of the Company and
each Subsidiary with respect to letters of credit, bankers’ acceptances or
similar facilities issued for the account of the Company or any Subsidiary,
(iii) all obligations of the Company and each Subsidiary under any interest rate
swap agreement, forward rate agreement, interest rate cap or collar agreement or
other financial agreement or arrangement entered into for the purpose of
limiting or managing interest rate risks, (iv) all premiums, penalties, fees,
expenses, breakage costs and change of control payments required to be paid or
offered in respect of any of the foregoing on prepayment (regardless if any of
such are actually paid), as a result of the consummation of the Transactions or
in connection with any lender consent, (v) all obligations of the Company and
each Subsidiary, including any contingent payments or obligations, pursuant to
purchase agreements or merger agreements (other than this Agreement) to which
the Company is a party, and (vi) all guaranties, endorsements, assumptions and
other contingent obligations of the Company and each Subsidiary in respect of,
or to purchase or to otherwise acquire, any of the obligations and other matters
of the kind described in any of the clauses (i) through (v) appertaining to
third parties.
“Company Employee” means each employee of the Company and its Subsidiaries.





--------------------------------------------------------------------------------





“Company Employee Plan” means each “employee benefit plan” (as defined in
Section 3(3) of ERISA), whether or not such plan is subject to ERISA, and each
other plan, policy, agreement or arrangement (whether written or oral) relating
to stock options, stock purchases, stock awards, deferred compensation, bonus,
severance, retention, employment, change of control, fringe benefits,
supplemental benefits, pensions, retirement benefits, or other employee benefits
(a) which is sponsored or maintained by the Company or a Subsidiary, or, (b)
pursuant to which the Company or any Subsidiary have Liability, but excluding
any Canadian statutory plans including the Canada and Quebec Pension Plans and
plans administered pursuant to applicable health tax, workplace safety insurance
and employment insurance legislation.
“Company Net Working Capital” means (i) the Company’s consolidated total current
assets as of the Closing less (ii) the Company’s consolidated total current
liabilities as of the Closing, in each case as determined in accordance with
GAAP subject to the methodology and exceptions reflected in Schedule A.
“Company Transaction Documents” means this Agreement and each other Transaction
Document to which the Company is or will be a party.
“Contract” means any written or oral legally binding contract, agreement,
instrument, commitment or undertaking of any nature (including leases,
subleases, licenses, mortgages, notes, guarantees, sublicenses, subcontracts,
letters of intent and purchase orders) as of the Agreement Date or as may
hereafter be in effect, including all amendments, supplements, exhibits and
schedules thereto.
“Defined Benefit Plans” means any Company Employee Plan that is a “registered
pension plan” as defined in subsection 248(1) of the Income Tax Act (Canada) and
which contains a “defined benefit provision” as defined in subsection 147.1(1)
of the Income Tax Act (Canada), excluding any Canadian Multi-Employer Plans.
“Delaware LLC Act” means the Limited Liability Company Act of the State of
Delaware.
“DGCL” means the General Corporation Law of the State of Delaware.
“Encumbrance” means, with respect to any asset, any mortgage, easement,
encroachment, equitable interest, right of way, deed of trust, lien (statutory
or other), pledge, charge, security interest, title retention device,
conditional sale or other security arrangement, collateral assignment, claim,
community property interest, adverse claim of title, ownership or right to use,
right of first refusal, restriction or other encumbrance of any kind in respect
of such asset (including any restriction on (i) the voting of any security or
the transfer of any security or other asset, (ii) the receipt of any income
derived from any asset, (iii) the use of any asset and (iv) the possession,
exercise or transfer of any other attribute of ownership of any asset).
“Environmental, Health and Safety Requirements” means all Applicable Law
concerning or relating to worker/occupational health and safety, or pollution or
protection of the environment, including those relating to the presence, use,
manufacturing, refining, production, generation, handling, transportation,
treatment, recycling, transfer, storage, disposal, distribution, importing,
labeling, testing, processing, discharge, release, threatened release, control
or other action or failure to act involving cleanup of any hazardous materials,
substances or wastes, chemical substances or mixtures, pesticides, pollutants,
contaminants, toxic chemicals, petroleum products or byproducts, asbestos,
polychlorinated biphenyls, noise or radiation, each as amended and as now in
effect.





--------------------------------------------------------------------------------





“Equity Interests” means, with respect to any Person, any capital stock of, or
other ownership, membership, partnership, joint venture or equity interest in,
such Person or any indebtedness, securities, options, warrants, call,
subscription or other rights or entitlements of, or granted by, such Person or
any of its Affiliates that are convertible into, or are exercisable or
exchangeable for, or giving any Person any right or entitlement to acquire any
such capital stock or other ownership, partnership, joint venture or equity
interest, in all cases, whether vested or unvested.
“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer with the Company or any Subsidiary within the
meaning of Section 414(b), (c) (m) or (o) of the Code.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Final Net Working Capital” means the Company Net Working Capital as finally
determined pursuant to Section 1.4.
“GAAP” means United States generally accepted accounting principles set forth in
the opinions and pronouncements of the Accounting Principles Board and the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, that are applicable
to the circumstances of the date of determination, consistently applied.
“Government Official” means (i) any official, employee, agent or representative
of, or any Person acting in an official capacity for or on behalf of, any
Governmental Entity, (ii) any political party, political party official or
candidate for political office, (iii) any official, employee, agent or
representative of, or any Person acting in an official capacity for or on behalf
of, a company, business, enterprise or other entity owned, in whole or in part,
or controlled by any Governmental Entity or (iv) any official, employee, agent
or representative of, or any Person acting in an official capacity for or on
behalf of, a public international organization.
“Governmental Entity” means any supranational, national, state, municipal, local
or foreign government, any court, tribunal, arbitrator, administrative agency,
commission, department, bureau, board or other Government Official, authority or
instrumentality, in each case whether domestic or foreign, any stock exchange or
similar self-regulatory organization or any quasi-governmental or private body
exercising any executive, legislative, judicial, regulatory, Tax Authority or
other functions of, or pertaining to, government authority (including any
governmental or political division, department, agency, commission,
instrumentality, official, organization, unit, body or entity and any court or
other tribunal).
“Group” has the meaning ascribed to such term under Section 13(d) of the
Exchange Act, the rules and regulations thereunder and related case law.
“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.
“IRS” means the United States Internal Revenue Service.
“Key Employees” shall mean Andrew Dreskin and Tom Ewald.
“knowledge” means, with respect to any fact, circumstance, event or other matter
in question, the knowledge of such fact, circumstance, event or other matter
after reasonable inquiry of (i) an individual, if used in reference to an
individual or (ii) with respect to any Person that is not an individual, the
executive officers of such Person, and with respect to the Company, in addition
to the executive officers of the Company,





--------------------------------------------------------------------------------





the Key Employees; provided that any executive officer or Key Employee, as
applicable, will be deemed to have knowledge of a particular fact, circumstance,
event or other matter if such knowledge could be obtained from reasonable
inquiry of such executive officer’s or Key Employee’s direct subordinates or
reports.
“Legal Proceeding” means any private or governmental action, inquiry, claim,
counterclaim, proceeding, suit, hearing, litigation, audit or investigation, in
each case whether civil, criminal, administrative, judicial or investigative, or
any appeal therefrom.
“Liabilities” (and, with correlative meaning, “Liability”) means all debts,
liabilities, commitments and obligations, whether accrued or fixed, absolute or
contingent, matured or unmatured, determined or determinable, liquidated or
unliquidated, asserted or unasserted, known or unknown, whenever or however
arising, including those arising under Applicable Law or any Legal Proceeding or
Order of a Governmental Entity and those arising under any Contract, regardless
of whether such debt, liability, commitment or obligation would be required to
be reflected on a balance sheet prepared in accordance with GAAP or disclosed in
the notes thereto.
“Material Adverse Effect” with respect to any Person means any change, event,
violation, inaccuracy, circumstance or effect (each, an “Effect”) that,
individually or taken together with all other Effects, and regardless of whether
such Effect constitutes a failure in the representations or warranties made by,
or a breach of the covenants, agreements or obligations of, such Person herein,
is, or would reasonably be likely to be or become, materially adverse in
relation to the financial condition, assets (including intangible assets),
Liabilities, business, operations or results of operations of such Person and
its subsidiaries, taken as a whole, except to the extent that any such Effect
directly results from: (A) changes in general economic conditions, (B) changes
affecting the industry generally in which such Person operates, (C) changes in
GAAP, (D) changes in political or social conditions generally, including acts of
war, sabotage or terrorism, or military actions, or any escalation or worsening
thereof, (E) changes in Applicable Law or regulatory policies, including any
rate or tariff, or (F) any actions taken by the Company as required by the terms
and conditions of this Agreement or any failure to take any action as a result
of the restrictions set forth in this Agreement (and for which Buyer’s consent
had been requested and refused) or any action taken or not taken at the written
direction or request of Buyer; provided that in the case of each of clauses
(B)-(E) such Effects do not have a materially disproportionate impact on the
Company and its Subsidiaries, taken as a whole, relative to other companies
operating in the industries or geographies in which the Company and each of its
Subsidiaries operate).
“Note” means that certain Convertible Subordinated Promissory Note by and
between Buyer and Seller in the principal amount of $50,000,000 dated as of the
Closing Date in the form attached hereto as Exhibit E, which principal amount
may be adjusted from time to time in accordance with this Agreement.
“NYSE” means the New York Stock Exchange or any successor thereto.
“Order” means any judgment, writ, decree, stipulation, determination, decision,
award, rule, preliminary or permanent injunction, temporary restraining order or
other order.
“Permitted Encumbrances” means: (i) statutory liens for Taxes that are not yet
due and payable or liens for Taxes being contested in good faith by any
appropriate proceedings for which adequate reserves have been established in
accordance with GAAP, (ii) statutory liens to secure obligations to landlords,
lessors or renters under leases or rental agreements, (iii) deposits or pledges
made in connection with, or to secure payment of, workers’ compensation,
unemployment insurance or similar programs mandated by Applicable Law,
(iv) statutory liens in favor of carriers, warehousemen, mechanics and
materialmen, to secure claims for labor, materials or supplies and other like
liens, (v) liens in favor of customs and revenue





--------------------------------------------------------------------------------





authorities arising as a matter of Applicable Law to secure payments of customs
duties in connection with the importation of goods, (vi) non-exclusive object
code licenses of software by the Company in the ordinary course of business
consistent with past practice on its standard unmodified form of end user
agreement (a copy of which has been made available to Buyer), (vii) with respect
to Company securities, any restriction on transfer imposed by applicable federal
and state securities laws and (viii) such imperfections of title and
encumbrances, if any, which are not material in character, amount or extend, and
which do not materially detract from the value, or materially interfere with the
present use, of the property subject thereto or affected thereby.
“Person” means any natural person or entity, including a company, corporation,
limited liability company, general partnership, limited partnership, limited
liability partnership, trust, estate, proprietorship, joint venture, business
organization or Governmental Entity (or any department, agency, or political
subdivision thereof).
“Pre-Closing Taxes” means, any (i) Taxes of the Company or any Subsidiary
(including, for the avoidance of doubt, any Sales Taxes) for a Taxable period
(or portion thereof) and ending on or prior to the Closing Date, (ii) any Taxes
of any other Person for which the Company or any Subsidiary is liable if the
agreement, event or occurrence giving rise to such Liability occurred on or
before the Closing Date and (iii) Taxes of any member of an affiliated,
consolidated, combined or unitary group of which the Company or any Subsidiary
of the Company (or any predecessor of the foregoing) is or was a member on or
prior to the Closing Date, including pursuant to Treasury Regulations
Section 1.1502-6 or any analogous state, local or foreign Applicable Law. For
clarity, Pre-Closing Taxes includes any payroll Taxes or other Taxes of the
Company or any Subsidiary arising in connection with any payment required
pursuant to, or arising as a result of, this Agreement or the Transactions,
whether or not such Taxes are due and payable as of the Closing Date. For
purposes of this definition, any Straddle Period shall be treated on a “closing
of the books” basis as two partial periods, one ending on the day before the
Closing Date and the other beginning on the Closing Date; provided, however,
that with respect to Taxes of the Company or any Subsidiary that are imposed on
a periodic basis and that are payable for a Straddle Period, such Taxes shall
(y) in the case of property, ad valorem or other Taxes that accrue based upon
the passage of time, be deemed to be Pre-Closing Taxes in an amount equal to the
amount of such Taxes for the entire Taxable period multiplied by a fraction, the
numerator of which is the number of days in the Taxable period through and
including the day before the Closing Date and the denominator of which is the
number of days in the entire Taxable period, and (z) in the case of any other
Taxes, be deemed to be Pre-Closing Taxes in an amount equal to the amount of
Taxes that would be payable if the relevant Taxable period ended on the day
before the Closing Date. For purposes of this definition, any credits relating
to a Taxable period that includes (but does not end on) the Closing Date shall
be taken into account as though the relevant Taxable period ended on the day
before the Closing Date.
“Purchase Price” means (A) the Cash Purchase Price plus (B) the Note.
“Representatives” means, with respect to a Person, such Person’s officers,
directors, Affiliates, stockholders or employees, or any investment banker,
attorney, accountant, auditor or other advisor or representative retained by any
of them.
“Required Amount” means an amount of sufficient funds to pay the Purchase Price
(and any repayment or refinancing of debt contemplated by the Financing
Commitments) and any other amounts required to be paid by Buyer in connection
with the consummation of the Transactions, and to pay all related fees and
expenses of Buyer.





--------------------------------------------------------------------------------





“Sales Taxes” means any (i) sales, use, excise, admissions, amusements,
entertainment or other transaction-based Taxes, regardless of how such Taxes are
named or referred to, or (ii) gross receipts, gross income, business and
occupations or other Taxes on gross income or gross receipts without allowance
for deduction of expenses, in each case imposed on, or required to be collected
in respect of the sale of tickets through the Company or TCSI platform, whether
imposed on the face value of the ticket, the service fees or other fees charged
or collected (including fees payable to the Company, TCSI, its customers, event
promoters or any other Person) or otherwise.
“Sales Tax Expenses” means any fees, expenses, or other costs incurred by Buyer,
the Company, TCSI or their Affiliates to determine, calculate, analyze, report,
defend against or recover any (i) sales, use, excise, admissions, amusements,
entertainment or other transaction-based Taxes, regardless of how such Taxes are
named or referred to, or (ii) gross receipts, gross income, business and
occupations or other Taxes on gross income or gross receipts without allowance
for deduction of expenses, in each case imposed on, or required to be collected
in respect of the sale of tickets through the Company or TCSI platform, whether
imposed on the face value of the ticket, the service fees or other fees charged
or collected (including fees payable to the Company, TCSI, its customers, event
promoters or any other Person) or otherwise. For the avoidance of doubt, Sales
Tax Expenses shall include expenses and other costs due with respect to, and/or
incurred in connection with, the Voluntary Disclosure Filings.
“Securities Act” means the Securities Act of 1933, as amended.
“Straddle Period” means any Taxable period beginning before the Closing Date and
ending on or after the Closing Date.
“Subsidiary” means any corporation, partnership, limited liability company or
other Person of which the Company, either alone or together with one or more
Subsidiaries or by one or more other Subsidiaries (i) directly or indirectly
owns or purports to own, beneficially or of record securities or other interests
representing more than 50% of the outstanding equity, voting power, or financial
interests of such Person or (ii) is entitled, by Contract or otherwise, to
elect, appoint or designate directors constituting a majority of the members of
such Person’s board of directors or other governing body.
“Tax” (and, with correlative meaning, “Taxes” and “Taxable”) means (i) any net
income, alternative or add-on minimum tax, gross income, estimated, gross
receipts, sales, use, ad valorem, value added, transfer, franchise, fringe
benefit, capital stock, profits, license, registration, withholding, payroll,
social security (or equivalent), employment, unemployment, disability, excise,
severance, stamp, occupation, premium, property (real, tangible or intangible),
environmental or windfall profit tax, custom duty or other tax, governmental fee
or other like assessment or charge of any kind whatsoever, together with any
interest or any penalty, addition to tax or additional amount (whether disputed
or not) imposed by any Governmental Entity responsible for the imposition of any
such tax (domestic or foreign) (each, a “Tax Authority”), (ii) any Liability for
the payment of any amounts of the type described in clause (i) of this sentence
as a result of being a member of an affiliated, consolidated, combined, unitary
or aggregate group for any Taxable period and (iii) any Liability for the
payment of any amounts of the type described in clause (i) or (ii) of this
sentence as a result of being a transferee of or successor to any Person or as a
result of any express obligation to assume such Taxes or to indemnify any other
Person.
“Tax Authority” means any applicable Governmental Entity responsible for the
imposition of Taxes.





--------------------------------------------------------------------------------





“Tax Return” means any return, statement, report or form (including any
informational return, claim for refund, amended return or declaration of
estimated Tax) or other information filed or supplied or required to be filed or
supplied to a Tax Authority with respect to Taxes.
“TCSI” means TicketFly Canada Services, Inc., a British Columbia corporation and
a wholly owned Subsidiary of the Company.
“Trademark Assignment Agreement” means that certain Trademark Assignment
Agreement executed by Seller and the Company dated as of the Closing Date in
substantially the form attached as Exhibit F hereto.
“Transaction” means the transactions contemplated by this Agreement and the
Transaction Documents.
“Transaction Document” means, collectively, this Agreement and each other
agreement or document referred to in this Agreement or to be executed in
connection with any of the Transactions.
Other capitalized terms used herein and not defined in this Exhibit A shall have
the meanings assigned to such terms as set forth in this Agreement.



